     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 1 of 135. PageID #: 789




                                   IN THE UNITED STATES DISTRICT
                                  COURT WESTERN DIVISION FOR THE
                                     NORTHERN DISTRICT OF OHIO

                                                   )
                                                   )
                                                   )
    Renz, et. al      ,                            )
                   Plaintiff                       )      CASE NO. 3:20-cv-1948
Attorneys:                                         )
Thomas Renz (Bar ID 98645)                         )
1907 W State St. #162                              )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

                           -vs-                    )      JUDGE:     Honorable Judge
                                                   )      James Carr
                                                   )
                                                   )
State of Ohio, et. al                              )        EXHIBIT – Attachment I:
                                                           COVID-19 & Public Health
                                                               Totalitarianism
                   Defendant(s)                    )
                                                   )



The following has been submitted by Plaintiff’s attorney, Thomas Renz.

                                            Respectfully submitted,

                                            ___s/ Thomas Renz________________________

                                            ATTORNEY
                                            Thomas Renz
                                            Bar ID: 98645
                                            1907 W State St. #162
                                            Fremont, OH 43420
                                            Phone: 419-351-4248
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 2 of 135. PageID #: 790

                                                 Attachment I

                                          Peter R. Breggin, M.D.
                                          206A Dryden Rd. PMB 112
                                            Ithaca, New York 14850
                                              Phone 607 272 5328

                                                                                       August 30, 2020

                              COVID-19 & Public Health Totalitarianism:

                     Untoward Effects on Individuals, Institutions and Society1

                                         By Peter R. Breggin, MD2, 3


                                           TABLE OF CONTENTS

Introduction: Basic Scientific and Political Principles Applied to COVID-19

I. The Creation and Then Control of Fearful Populations

         A. The Rise of “Fear Appeal”
         B. How Global Threats Enable Top-Down Management
         C. The Psychology of Moving the “Masses”

II. Scientific Critiques of the COVID-19 Shutdown Policies and Practices

       A. Daniel T. Halperin (2020), Coping With COVID-19: Learning from Past
Pandemics to Avoid Pitfalls and Panic
       B. Thomas V. Inglesby, Jennifer B. Nuzzo, Tara O’Toole, and D. A. Henderson
(2006), Disease Mitigation Measures in the Control of Pandemic Influenza
       C. American Institute for Economic Research, (2020) Urgent Report on Pandemics
and Freedom
       D. Maine Policy Institute, (2020) COVID Catastrophe: Consequences of Societal
Shutdowns
       E. Alex Berenson, (2020 Unreported Truths about COVID-19 and Lockdowns

1
  This report was requested by attorney Thomas Renz to support a new legal case in Ohio seeking to restrain
coercive government measures implemented in response to COVID-19. Because of its importance, we decided to
work on the case pro bono.
2
  Attachment 2 presents my credentials specifically for this report and Attachment 3 is my complete resume,
including bibliography, updated regularly from my professional website @ www.breggin.com.
3
  My writing of this report draws on years of collaboration with my wife Ginger Ross Breggin who has coauthored
several books and led many reform projects with me. Since the beginning of the pandemic, we have almost daily
spoken about it, reviewing our thinking and research. She then helped in researching and discussing this report with
me. When I use the word “we” in this report, I am referring to the two of us. If this were not a legal report requiring
an identified medical expert, Ginger would be listed as coauthor of the document. However, I have done all the
writing and take full responsibility for the contents.




                                                                                                                    425
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 3 of 135. PageID #: 791




III. Political Totalitarianism and Public Health Totalitarianism

      A. Political Totalitarianism
      B. Public Health Totalitarianism
      C. Combining Political and Public Health Totalitarianism to Suppress the Only
Drug Effective Against COVID-19

       (1) Open letter to Dr. Anthony Fauci regarding the use of hydroxychloroquine
       for treating COVID-19.
       (2) The Broader Context
       (3) Using Lethal Doses to Discredit Hydroxychloroquine

       D. “Educating” the People to Accept “Interventions”

IV. The Psychosocial Impact of Depriving People of Liberty

       A. Volition, Free Will, and Liberty
       B. Coercion Overpowers Another’s Volition and Liberty
       C. Understanding Coercion vs. Liberty and Love
       D. Understanding Psychological Helplessness
       E. Frightening and Reducing People to Objects
       F. Censorship: YouTube, Twitter, Facebook, Google, Amazon, The New York
Times, etc.
       G. The “New Normal”—With Bill Gates and Anthony Fauci
       H. The Most Vulnerable Groups under COVID-19

V. Summary List of Government Actions to Enforce Overall Public Health Totalitarianism

VI. Hazards of Face Masks

VII. Dr. Meryl Nass on the False Narrative Created to Discredit Hydroxychloroquine

VIII. Dr. Pam Popper on Individual Personal Experiences under the COVID-19
Lockdown

IX. The Pharmaceutical Industry and Globalism

X. Anthony Fauci: Enabling the Pandemic to Occur and Then Manipulating It

       A. Fauci Supports Collaboration with China to Build More Destructive Viruses
       B. Fauci Funds and Promotes an Expensive, Ineffective, and Proven Dangerous
Drug

XI. Collective Immunity and the Advantages of Staying Open




                                                                                      426
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 4 of 135. PageID #: 792




XII. Conclusion: Constitution and the Bill of Rights Must Supersede Political and Public
Health Totalitarianism


Attachment 1: The Three Dynamics of Human Progress for Individuals, Institutions and
Society from Beyond Conflict by Dr. Breggin
Attachment 2: Dr. Breggin’s Expert Qualifications for This Case
Attachment 3: Dr. Breggin’s Resume including bibliography, updated regularly from
www.breggin.com




                                                                                           427
    Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 5 of 135. PageID #: 793




                           COVID-19 & Public Health Totalitarianism:

                   Untoward Effects on Individuals, Institutions and Society4

                                       By Peter R. Breggin, MD

Introduction. Basic Scientific and Political Principles Applied to COVID-19

         Public health experts and policymakers believe that they can estimate what is
scientifically required to fight a pandemic and that their personally determined requirements
override most or all other considerations. But as a physician, psychiatrist, and researcher who
has spent more than fifty years writing and evaluating research studies, I can explain why public
health experts and officials are vastly more limited in their scientific knowledge than they admit.
         As other experts will confirm in this report,5 there is no historical precedent and no
scientific basis to the ever-changing pronouncements by public health officials that have driven
this nation into a state of fearful lockdown. Nearly every policy and practice—from closing of
schools and the stay-at-home orders to the use of various medications and respirators—is subject
to varied and conflicting scientific opinion, and to an overall lack of sound data.
         The opinions being expressed with such authority come from people who have, for much
of their lives, held themselves out as the last final word in their fields—but that does not make
their opinions scientifically sound. In fact, the very word “authority” should never be uttered in
the same breath with “scientific.” There are no “scientific authorities”—there is the body of
research and opinion, always conflicted, forever evolving, with innumerable individuals
searching for and comparing their versions of empirical truth. The idea of “scientific authority”
is a fiction created by media analysts and politicians seeking seemingly superior experts to
bolster their preconceived biases and opinions.
         Given the current state of their science, all that public health scientists can do is to
present us with their best guesstimates at the moment about risk/benefit ratios—for example, “If
the schools are closed, it may or may not make things worse, but here’s my best guestimate.”
And of course, there will always be another expert to give a starkly opposing best guesstimate.
         I have purposely used the vague term “make things worse,” because that is really what is
at stake when we enforce radical, untried policies on a crisis like COVID-19. Experts who favor
top-down government control will try to predict something more precise, such as “Closing the
schools will temporarily decrease the spread of the pandemic.” But they never then ask the most
important question, “Will closing the schools make things better or worse for our children, their
families, and society?” They do not try to answer that question because they cannot do it. It is
too complex a question considering what it means to children to lose months of their education,
to be cut off from their friends, and to miss all the social, academic, athletic and sometimes
religious projects associated with school.
         The experts cannot factor in the increased social withdrawal, loneliness, conflict with
parents, anxiety, depression, and suicide that we are witnessing among our children. Nor can
they consider the effect on parents who have to stay home to take care of the children and maybe

4
 This report was requested by attorney Thomas Renz to support a new legal case in Ohio seeking to restrain
coercive government measures implemented in response to COVID-19. Because of its importance, we decided to
work on the case pro bono.
         5
           See part II of this report.



                                                                                                         428
    Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 6 of 135. PageID #: 794




their own parents as well. And, of course, they cannot estimate the impact on a society whose
children are being changed forever. Indeed, this writer cannot even begin to summarize all the
vast, rippling effects of the current school closures, let alone make some “scientific prediction.”
I can only say, along with many others, “It looks to me like its making things much, much worse,
and especially so for our most vulnerable children who have disabilities, have disturbed or
alcoholic parents, and who live in poverty. Those kids really miss school!”
         Typical of all behavioral sciences that try to deal with huge populations, predictions are
at the least partially speculative, because they deal with human choice and conduct, infinite
variables, unknown factors, and rapidly changing conditions. Add a mutating virus to the mix,
and the difficulties of prediction become mind-boggling. Add the complexity of political
interventions and unanticipated confounding events… perhaps their “scientific” guesses are no
better than yours or mine, as so often seems to happen. But the fact is that there are insufficient
epidemiological studies upon which to base any of the opinions offered.
         What can we conclude from this analysis of the limits of current public health “science”
in respect to managing COVID-19? The only sensible conclusion is to proceed with caution, to
do as little harm as possible, and to respect the rights of our citizens.
         Many public health scientists are physicians with MD degrees and many others have
PhDs in public health; but each to some degree is acting in the role of treating physician for the
individual members of our society, albeit huge numbers of people. Although many might not be
licensed to prescribe actual medicines, especially the PhDs, the prescriptions for society that they
are writing can cause adverse reactions and even public disaster that far exceed those of any
prescription drug. Prescription drugs, for example, are tested for their adverse events in
randomized, placebo-controlled clinical trials and the drugs invariably still end up inflicting
unexpected harms when they go onto the market. Yet some turn out to be so harmful that,
despite FDA-approval, they must be withdrawn from the market.
         It is of course impossible to test public health prescriptions with any such accuracy, or
even close to it, before inflicting them on society and on large numbers of individuals. As
already emphasized, there are no rigorous scientific studies to bolster the Earth-shaking policies
and practices being inflicted on America and the world. Indeed, withdrawing some policies, such
as stay-at-home orders or school shutdowns, will still leave already-inflicted lasting scars on
individuals, the economy, and society. Current public health scientists are like historians trying
to predict the future from their impressions of the past—a very hazardous prospect at best, nor do
they have the kind of thorough background in history or the academic self-restraint that we
expect from historians.
         Instead of controlled clinical trials, much of the science behind public health is, of
necessity, based on epidemiology. One simple definition of epidemiology is that branch of
medicine which deals with the incidence, distribution, and possible control of diseases and other
factors relating to health. It is a broad field of study often involving thousands or millions of
people and usually requires high-power statistical analyses to draw even tentative conclusions.
         In my field of psychiatry, epidemiological studies are used to study such things as does a
prescribed medication increase the suicide risk when used by doctors in routine practice. One
study, sponsored by the drug company who owns the drug, will show that the drug reduces the
suicide rate, even though the actual clinical trials showed it increases risk suicide. Then a more
critically thinking or independent researcher will do another study and find that the drug does
cause increased suicides much as it did in the clinical trials. And so on.




                                                                                                 429
    Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 7 of 135. PageID #: 795




         As a prescribing physician, I would never want to rely an epidemiological study about
serious drug harms without, first, knowing the source of the study. Science has an Achilles
Heel—it is a process conducted by humans driven with varying motivations, nowadays often
including wealth and power. Before trying to make an important judgement in medicine or any
scientific field, we need a much broader array of knowledge that a few epidemiological studies.
Our decision should be based on our own professional experience, observations made by other
physicians and by patients and their families, clinical trials, clinical reports, patterns of adverse
drug reporting to the FDA, data and opinions offered in the scientific literature, biological
explanations for the origin of these bad drug effects, and so on. Yet public health scientists and
their officials leap ahead to make colossally high-risk decisions on the flimsiest kind of data, so
much so that we have seen them changing their minds from day-to-day and week-to-week like
children in a candy store.
         Public health scientists and policymakers who push for stringent restrictions are
especially likely to ignore the insubstantial nature of their data and the looming possibility of
being completely wrong. They persist in demanding obedience to their predictions, even after
they have been proven ridiculously wrong in their earlier ones, as demonstrated in the vastly
over-inflated death rates and total deaths predicted for COVID-19.
         These public health scientists also commonly fail to factor in the negative impact of their
policies on the overall quality of life or the economy, or the fear and panic they may engender.
They are even less likely to factor in the loss of basic human rights as embodied in the
Declaration of Independence, the Constitution, and the Bill of Rights. Instead, they act as if the
American Dream is to live as long and safely as possible in conformity to their latest version of
public health science.
         But the American ideal has never been to maximize safety and security. Instead, the
stated ideal since at least 1776 has been to protect each person’s inalienable right to pursue life,
liberty, and happiness, and that is an essentially risky affair. When given too much power and
authority, scientists, and policymakers— undaunted by principles of liberty—will always trend
toward authoritarianism and totalitarianism. Because of that human impulse, the Constitution
cannot become irrelevant during a health crisis, it must become more critically necessary than
ever. Because of this, a substantial section of this report will examine the impulse toward
totalitarianism inherent in public health policy and planning.
         Because they want to support the efforts of the pharmaceutical industry and the
government to collaborate in testing and producing new medications and vaccines, experts and
officials have been denigrating the safety and usefulness of hydroxychloroquine, a very old, very
safe, and seemingly effective antiviral and anti-inflammatory treatment for COVID-19. This is
an issue that will be examined thoroughly.
         Most dismaying, public health experts and officials, although they prescribe for millions,
seem entirely lacking in the skills of a good healthcare provider, such as a nurse, rehabilitation
worker, or physician. They utterly lack the restraints of the Hippocratic Oath, “First, do no
harm.” They seem never to consider an equally important ethic, voluntary consent— to provide
their patients with informed consent, including to fully advise them about the risks associated
with their prescriptions that, in this case, can transform their lives forever. Instead, as we shall
see, their colleagues openly teach them to use threats to get people to do what they are supposed
to do. The public health experts and officials who prescribe for America are like physicians run
amok, wholly lacking in the ethics and restraint of a good physician.




                                                                                                  430
    Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 8 of 135. PageID #: 796




        Unlike any decent healthcare provider, public health experts and officials seem utterly
unconcerned about the freedom and autonomy of their clients. I live with my 94-year old mother
in law, Jean Ross, who has balance and eyesight problems, uses a walker, and needs close help
on even slightly irregular terrain. It is not safe for her go for walks outside without
companionship and I try walk with her at least once a day. I had to give up asking her, “May I
take you for a walk?” because it made her wince. She wanted to share a walk with me, not to be
taken out like one of our three dogs. This and other lessons have made our walks together a
blessing for both of us. Much as I am trying to relate to Jean, good healthcare providers walk in
the shoes of their patients or, at the least, try to be respectful guides. I have yet to see respect or
concern for individual autonomy expressed by public health scientists and officials when
implementing COVID-19 policies that vastly undermine the personal freedom and self-
determination of everyone in America and the world.
        Then there is the practical matter of what actually works, succinctly voiced by a group of
Johns Hopkins public health experts in 2006: “An overriding principle. Experience has shown
that communities faced with epidemics or other adverse events respond best and with the least
anxiety when the normal social functioning of the community is least disrupted.”6 In other
words, when faced with a pandemic, for best results keep the lives of individuals and
communities as normal and unaffected as possible.
        Finally, what is more enduring? What is more to be relied upon? Do we base our
individual lives and the survival of the nation on highly dubious and controversial predictions
about the future that will always lack consensus and validity or do we ground ourselves in the
enduring principles of liberty upon which this nation was founded?




6
 Thomas V. Inglesby et al. Mitigation Measures in the Control of Pandemic Influenza. Biosecurity and
Bioterrorism. Volume 4, Number 4, 2006. https://www.liebertpub.com/doi/abs/10.1089/bsp.2006.4.366. Also,
http://www.upmc-biosecurity.org/website/resources/publications/2006/2006-09-15-
diseasemitigationcontrolpandemicflu.html. See ahead for details of the publication.



                                                                                                           431
    Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 9 of 135. PageID #: 797




I. The Creation and Then Control of Fearful Populations

A. The Rise of “Fear Appeal”

         Fear and even terror are fundamental tools of top-down control over a population. As
this report was being finished, a new wave of fear and confusion was inspired by Anthony Fauci,
Director of NIH’s Institute for Allergy and Infectious Diseases.7 Apparently in his absence,
while he was undergoing surgery, the CDC determined that it was no longer necessary to test
asymptomatic people for the SARS-CoV-2—an action consistent with relieving fear and opening
the nation’s life and economy. When he heard about the new guidelines, Fauci rose to the
occasion, pointedly describing how he was “unconscious” when the decision was made without
him and warning about dire results. The New York Times raised the fear level by blasting the
CDC’s decision, stating “A more lax approach to testing, experts said, could delay crucial
treatments, as well as obscure, or even hasten, the coronavirus’s spread in the community.”8
Fortunately, other sources found numerous experts to support the CDC’s decision.9
         Fauci has continuously pushed to keep track of the death rates and the rising numbers of
deaths; but as the rate of lost lives declined and then held steady at a lower level,10 he and others
began to emphasize the growing number of reported cases rather than the death rate. At the
same time, the methods of counting cases became ridiculously inflated. Under CDC guidance, a
valid case of COVID-19 can now be counted if someone has, in effect, seen someone who had
seen someone who may have possibly had COVID-19. We described this absurd situation
earlier in this year in our blog/report, CDC Surges Covid-19 Stats.11 For many reasons the
criteria for counting deaths due to the virus have become increasingly invalid and skewed to
grow in a frightening, unrealistic manner.12
         A few days before this report was finished, it became apparent that even the current
relatively low death rate is probably hugely inflated. As of August 26, 2020, the CDC reported in


7
  For more about Anthony Fauci, see Part III C (1), Open letter to Dr. Anthony Fauci regarding the use of
hydroxychloroquine for treating COVID-19; Part VII which contains a summary report by Meryl Nass, MD, How
A False Hydroxychloroquine Narrative Was Created, And More;; and Part X. Anthony Fauci: More About His
Role in Making Possible and Then in Purposely Extended the Pandemic. Much more can also be found throughout
this report by searching “Fauci.”
8
  Wu., C., 2020, August 26. C.D.C. Now Says People Without Covid-19 Symptoms Do Not Need Testing, New
York Times. https://www.nytimes.com/2020/08/06/health/coronavirus-asymptomatic-transmission.html The quote
was taking from the Google search page for the article from the NYT.
9
  Weise, E. and Rodriquez, A., 2020, August 27, CDC clarifies surprise guidelines that people without COVID-19
symptoms don't need testing. USA Today. https://www.usatoday.com/story/news/2020/08/27/cdc-walks-back-
surprise-coronavirus-asymptomatic-testing-guidelines/5645630002/ Also, see van Bruden, I. 2020, August 27,
Asymptomatic people no longer require CCP virus test: New CDC guidance.
https://www.theepochtimes.com/asymptomatic-people-no-longer-require-ccp-virus-test-new-cdc-
guidance_3477773.html
10
   See the constantly revised chart of rates of death in several countries including the US at the top of our
Coronavirus Resource Center, Chart from Our World In Data:
Daily confirmed COVID-19 deaths, rolling 3-day average. https://breggin.com/coronavirus-resource-center/
11
   Breggin, Peter and Breggin, Ginger Ross, 2020, CDC Surges Covid-19 Stats:
Death Rates Remain Low. More Cases Needed for Herd Immunity. https://breggin.com/cdc-surge-stats-exaggerated/
12
   Breggin, Peter and Breggin, Ginger Ross, 2020, CDC Surges Covid-19 Stats:
Death Rates Remain Low. More Cases Needed for Herd Immunity. https://breggin.com/cdc-surge-stats-exaggerated/




                                                                                                          432
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 10 of 135. PageID #: 798




small print in an obscure place that in a mere “6% of the deaths, COVID-19 was the only cause
mentioned.” 13
         Furthermore, the CDC found that “For [COVID-19] deaths with conditions or causes in
addition to COVID-19, on average there were 2.6 additional conditions or causes per death.” In
other words, COVID-19 was identified as the sole cause of death in a mere six of 100 deaths
reported by the CDC. All the other 94% of so-called COVID-19 deaths had an average of 2.6
other causes listed.
         Not only are COVID-19 deaths almost nonextant in young people, we now learn in the
last few days from the CDC that the coronavirus could not be specifically linked to the cause of
death in 94% of the CDC’s reported cases of death.
         The good news is that, since spiking in mid-April, the coronavirus death rate, as
artificially and perniciously inflated as it is, has remained flattened from the end of May through
the completion of this report in late August 2020.14
         Fauci remains the point man for pushing for more top-down administrative government
in the world—a world that we will find vastly enriches and empowers him and many others. For
more details about Fauci, especially see sections III C. (1), VII and X, and search his last name.
He has helped to fan the threats and even terror to a level not seen since 911.
         Certainly, we were afraid during World War II and under the threat of atomic war during
the Cold War, during the Cuban missile crisis under President Kennedy, and then during 911
under President Bush, all of which this author lived through. But even those terrifying
existential threats did not begin to lead to the kind of forced social transformations that we have
now been experiencing.
         As a child in World War II, I remember rationing and, living on Long Island near the
ocean where German subs sank our ships seeing debris from our life rafts on the shoreline. I
remember turning out all the lights at night and my father putting on his helmet to patrol our
street as an air warden. But I never remember anyone telling us to isolate at home or not to go to
school, and except for families with loved ones in the military, there was probably nothing like
today’s pervasive invasion of fear into individual private lives.
         The current fear began to spread when China, the World Health Organization (WHO),
and administrative states worldwide began responding to the threat of COVID-19. What is
happening today is perhaps unprecedented in democracies. Public health expert David Halperin
(see ahead) observed, “a palpable climate of confusion and anxiety pervades” and “one mind-
boggling indication is that the Johns Hopkins University Coronavirus Resource Center website is
recording some 4 billion hits a day!”15
         There is, of course, a general awareness of how governments use fear as a means of
influence and control. Most people probably sift through the news with some desire to recognize
news reports aimed at scaring them. However, the broad subject called “fear appeal” has become
an academic discipline. Characteristic of the trend we are describing of seemingly value-free
means of achieving influence and power, “fear appeal” is not a pejorative or negative descriptor
but rather a field of serious and respected study.

13
   National Center for Health Statistics. Weekly Updates by select demographic and geographic characteristics:
Provisional death counts for Coronavirus Disease 2019 (COVID-19). See the small print under “Comorbidities”
near bottom of the page. https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm
14
   Coronavirus Resource Center, Chart from Our World In Data:
Daily confirmed COVID-19 deaths, rolling 3-day average. https://breggin.com/coronavirus-resource-center/
15
   Halpern, D. (2020). Coping With COVID-19: Learning from Past Pandemics to Avoid Pitfalls and Panic. Global
Health: Science and Practice, 8 (2), 155-165. https://www.ghspjournal.org/content/ghsp/8/2/155.full.pdf



                                                                                                            433
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 11 of 135. PageID #: 799




        A 2014 study of “Sixty years of fear appeal research: Current state of the evidence”16
examined whether arousing fear in people helps them develop or conform to standards of
personal hygiene or self-care and to conform to public health laws or guidelines. The authors
concluded, “presenting threatening health information aimed at increasing risk perceptions and
fear arousal” (p. 63) does not lead people to take better care of themselves or to respond to public
health requirements.
        The infliction of fear and pain is called negative reinforcement in animal psychology
experiments. It has been known for decades that negative reinforcement is ineffective in shaping
animal behavior and in recent years it has been viewed as causing helplessness rather than
effective behavior. Using rewards or positive reinforcement to shape animal behavior was a
principle that B.F. Skinner affirmed decades ago. Frightening or inflicting pain on creatures,
human or otherwise, does not produce the behavior desired by the controller, such as pressing a
button to get a pellet or obeying commands to wear masks. Fear and other painful stimuli make
us become “defensive” and drive us to avoid the threat rather than to adapt to it in the manner
sought by the controller. In short, fear and especially terror produces negative behavior without
necessarily conforming to what is sought.
        So why are so many of our leaders trying to scare us? Because they know the missing
ingredient. According to the study, after scaring us, our leaders must provide us “instruction on
how to successfully implement the recommended actions as well as convincing people that they
are personally susceptible to the threat” (p. 68). That is, after they have scared us, our leaders
must make us feel it personally and then they must tell us what to do! The authors recommend
this without regard for our rights as citizens of a democracy inspired by the Declaration of
Independent and built on the Constitution and the Bill of Rights.
        It should be added that the authors of this scientific paper on fear appeal may not have the
faintest idea of the broader implications of what they are recommending. That is how much
globalism17 is accepted by many, in this case at the expense of America’s freedom.
        There are some in the scientific community who find fear appeal to be appalling. In their
June 11, 2020 publication, Jeni A. Stolow and three public health colleagues18 wrote a heartfelt
abstract to their article “How Fear Appeal Approaches in COVID-19 Health Communication
May Be Harming the Global Community”:

            As health professionals develop health communication for coronavirus disease 2019
            (COVID-19), we implore that these communication approaches do not include fear
            appeals. Fear appeals, also known as scare tactics, have been widely used to promote
            recommended preventive behaviors. We contend that unintended negative outcomes

16
   Ruiter, R., Kessels; L., Peters, G-J & Kok, G. (2014). Sixty years of fear appeal research: current state of the
evidence. Int J Psychol. 2014 Apr;49(2):63-70. doi: 10.1002/ijop.12042. Epub 2014 Feb 24.
https://pubmed.ncbi.nlm.nih.gov/24811876/
17
    Perhaps the simplest definition of globalism is “the operation or planning of economic and foreign policy on a
global basis.” There is disagreement about what whether it more closely relates capitalism or progressivism, but it
incorporates elements of both. Large pharmaceutical firms that influence government policy and public opinion on
an international scale are globalists who are generating great wealth and power as result of COVID-19. See part X:
The pharmaceutical industry and Globalism
18
   Jeni A. Stolow, Lina M. Moses, Alyssa M. Lederer and Rebecca Carter, 2020, June 11, How Fear Appeal
Approaches in COVID-19 Health Communication May Be Harming the Global Community. Health Education.
Health Education & Behavior, 47(4) 531–535 https://journals.sagepub.com/doi/pdf/10.1177/1090198120935073




                                                                                                                 434
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 12 of 135. PageID #: 800




          can result from fear appeals that intensify the already complex pandemic and efforts
          to contain it. We encourage public health professionals to reevaluate their desire to
          use fear appeals in COVID-19 health communication and recommend that evidence-
          based health communication be utilized to address the needs of a specific community,
          help people understand what they are being asked to do, explain step-by-step how to
          complete preventative behaviors, and consider external factors needed to support the
          uptake of behaviors. To aid health professionals in redirecting away from the use of
          fear appeals, we offer a phased approach to creating health communication messages
          during the COVID-19 crisis. P. 531

        They explained:

          In this article, we discuss the use of fear appeals during the COVID-19 pandemic and
          the potential negative sociobehavioral outcomes fear-based messaging may have.
          These include distrust in public health authorities, skepticism of health messaging, a
          lack of uptake in recommended behaviors, and a plethora of other unintended
          consequences. P. 531

        Citing scientific literature, they reported that “studies have documented that fear appeals
or fear-inciting health communication campaigns may produce unintended consequences such as
denial, backlash, avoidance, defensiveness, stigmatization, depression, anxiety, increased risk
behavior, and a feeling of lack of control” (p. 532).
        Perhaps to avoid conflict with their peers, Stolow et al. do not describe ongoing public
health abuses that can cause such reactions, but they mention some that never made it off the
drawing board:

          In our work with health professionals, an example of a proposed COVID-19 campaign
          was to design a poster featuring an image of mass burials to persuade individuals to
          wash their hands. …

          Another proposed health communication campaign among health care professionals
          was to create television commercials portraying a fictional hospital overloaded with
          patients coughing up blood, fainting in hallways, and crying in pain to persuade
          people to physically distance. P. 532

        There is a great deal of agreement among professionals and data to confirm that the
COVID-19 lockdown is taking its emotional toll on the American people and others around the
world. All the above untoward outcomes—"denial, backlash, avoidance, defensiveness,
stigmatization, depression, anxiety, increased risk behavior, and a feeling of lack of control”—
have been described as responses to COVID-19 and too restrictive and frightening health
policies and practices. On August 25, 2020, Bowen Xiao wrote a report titled “Shutdowns Spur
Mental Health Crisis in US, Experts say.”19 A remarkable 10% of adults reported feeling
suicidal or were seriously considering it in the 30 days previous to June 2020, approximately

19
  Xiao, B. Shutdowns spur mental health crisis in US, 2020, August 25. The Epoch Times.
https://www.theepochtimes.com/pandemic-spurring-mental-health-crisis-in-us-experts-
say_3469596.html?ref=brief_News&utm_source=morningbrief&utm_medium=email&utm_campaign=mb



                                                                                                435
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 13 of 135. PageID #: 801




twice that reported for the same period in 2018. The CDC found that 13% of people said they
had begun or had increased the use of legal and illegal substances to cope with Covid-19. There
is evidence that alcohol abuse and overeating as locked-down families try to deal with each
other. A psychologist warned of the “fearmongering media” as well as the anxiety and
depression resulting from forced isolation caused by orders to stay at home. One observed that
Covid-19 was producing a national mental health crisis.
        Xiao also cited reports of children suffering from not being able to see their friends or to
go to school, and from exposure to increasingly irritable and stressed parents. Social distancing
is negatively affecting people and their relationships. People experience irritability, lack of sleep,
restlessness, and panic attacks according to some doctors and the elderly especially are suffering
from an epidemic of loneliness.
        Many of these reactions are inevitable during a pandemic but many are aggravated by
excessive restrictions imposed upon the population. It is worth repeating the observation made
by Thomas Inglesby and his public health colleagues, “Experience has shown that communities
faced with epidemics or other adverse events respond best and with the least anxiety when the
normal social functioning of the community is least disrupted.”
        Returning to Stolow and her colleagues, they encourage non-threatening approaches,
including promoting the use of masks:

           For example, if the desired outcome is for individuals to use a cloth face mask, free
           reusable cloth masks could be made available to people coupled with educational
           brochures detailing why mask use is important, where it is appropriate to use a mask,
           how to don, wear, and doff the mask, proper mask storage, and ways to wash the
           mask.

       They conclude:

                COVID-19 has caused the global community enough stress and fear; there is no
           need to exacerbate these issues by using fear appeals as a health communication
           strategy. We urge health professionals to consider the possible consequences when
           determining what health communication approaches to use, and to think
           systematically and innovatively about approaches. The world’s health depends on it.

         Even these empathic public health professionals do not raise the issue of the individual’s
right to be free of unwanted restraints on their lives and activities. There is no awareness that the
Constitution and Bill of Rights can and should restrain terrorizing people and compromising
their liberties. They do not imagine that the legislative and judicial process of democracy can
and should be overseeing them and their more obviously threatening colleagues. The public
health educators need to be educated about individual rights and the principles of liberty.

C. How Global Threats Enable Top-Down Management

       What circumstances are necessary or required to achieve and maintain this kind of top-
down administrative control of democracies on a worldwide scale? First, it requires globalism—
a viewpoint that promotes a global perspective with global relationships and practices that
transcend nations and their unique laws and customs. That has been coming together for a long



                                                                                                   436
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 14 of 135. PageID #: 802




time, most notably inspired perhaps by President Woodrow Wilson’s attempt to create a League
of Nations after World War I and then by the creation of the United Nations after World War II,
and more recently, by the development of a global economic system led by enormous
corporations and super-wealthy individuals who are internationalists.
        In additional to a global outlook, a global catastrophe is required to demand the need for
an increase in top-down administration around the world. In this case it was a pandemic
predicted to be the size of the Spanish Flu; but it could be another world war or an environment
catastrophe. In the movies, we have been prepared to expect international unity and global
organization to arise in response to an alien invasion, an environmental catastrophe, or a large
rock in the sky hurtling toward us. And if a sufficient global catastrophe is not readily available,
global opportunists must create one, preferably not out of nothing but out of the next threat that
is seen emerging.
        How to manage such a top-down international response was perhaps best expressed by
Edward Bernays, who transformed propaganda into “influencing public opinion” from politics to
selling soap. He was a man who consulted with and enlightened President Woodrow Wilson and
major international industries in the first part of the last century. Bernays opens his 1928 book,
Propaganda, with the following statement. It is worth reading carefully for its vision of how the
world has begun to be governed. It is rapidly expanding on an international level at this very
moment through the COVID-19 pandemic:

              The conscious and intelligent manipulation of the organized habits and opinions of the
              masses is an important element in democratic society. Those who manipulate this
              unseen mechanism of society constitute an invisible government which is the true
              ruling power of our country. We are governed, our minds molded, our tastes formed,
              our ideas suggested, largely by men we have never heard of. This is a logical result of
              the way in which our democratic society is organized. Vast numbers of human beings
              must cooperate in this manner if they are to live together as a smoothly functioning
              society.

              Our invisible governors are, in many cases, unaware of the identity of their fellow
              members in the inner cabinet. They govern us by their qualities of natural leadership,
              their ability to supply needed ideas and by their key position in the social structure.
              Whatever attitude one chooses toward this condition, it remains a fact that in almost
              every act of our daily lives, whether in the sphere of politics or business, in our social
              conduct or our ethical thinking, we are dominated by the relatively small number of
              persons—a trifling fraction of our hundred and twenty million-who understand the
              mental processes and social patterns of the masses. It is they who pull the wires
              which control the public mind, who harness old social forces and contrive new ways
              to bind and guide the world.

       Bernays is not weaving a “conspiracy” theory. He is describing the natural evolution of
individuals with great wealth and power but little other identity or ideological commitment other
than becoming increasingly rich and powerful by taking advantage of infinitely expanding
communications and travel and a decline of any defining values. Walter Lippmann, Twentieth
Century writer, reporter, and political commentator, called this “the manufacture of consent.”20

20
     Lippman, Walter 1922 Public Opinion =



                                                                                                      437
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 15 of 135. PageID #: 803




         This globalist, top-down, administrative approach to governance is essentially
undemocratic and anti-individual. It resists all barriers and will try to end the American dream of
a nation that promotes individual freedom and personal opportunity. It bears repeating the theme
that the Constitution and Bill of Rights should not be bypassed or sacrificed during national or
international crises. Instead, they should be emphasized and zealously used to defend the
freedom of individual Americans and the national commitment to being a democracy based on
liberty.

C. The Psychology of Moving the “Masses”

        Public Relations, and its dark-side, propaganda, consider themselves to be social
sciences. In truth, as described by Bernays, they are applications of psychology to change the
opinions, perspectives, and actions of groups of individuals or citizens. It is a kind of applied
science, but it probably originates more from the human imagination than from empirical
science. Like the more specific use of fear, propaganda (called educating the public lies at the
heart of modern public health policies and practices.
        One of Bernays most illustrative projects to “change minds” was his campaign to sell
pianos. He did not directly tell people through advertising to buy pianos, or even that owning a
piano was the thing to do. Instead Bernays launched a campaign to instill the idea that having a
music room or parlor was the most desirable and most forward aspect of a home. Once a music
room (or designated space) was created, homeowners thought about buying a piano “on their
own,” never suspecting the manipulation and influence behind their idea.
        In the same sense, our current world leaders did not sell us totalitarianism or even
authoritarianism, they sold us a “very dangerous pandemic,” possibly approaching the Spanish
Flu. The piano room was the pandemic. Everything else we “needed” because we bought the
pandemic.
        Bernays “had no equal as a propaganda strategist. Always thinking far ahead, his aim
was not to urge the buyer to demand the product now, but to transform the buyer’s very world, so
that the product must appear to be desirable as if without the prod of salesmanship. What is the
prevailing custom, and how might that be changed to make this thing or that appear to
recommend itself to people?”21
        One hundred years ago Bernays was pioneering the use of science to encourage
consumption of a product by inventing “sponsoring committees” of physicians to promote his
product. These committees were used to successfully sell bacon and cigarettes, according to
Mark Crispin Miller, in his 2004 introduction to Bernays Propaganda. Now we see science and
physicians used ubiquitously to promote diseases (so that a company’s product can be sold) and
to promote consumption choices, such as “no smoking” campaigns.
        More ominously, we can see propaganda at work in the rolling out of the COVID—19
pandemic response. The result is that we are obeying the officials and preparing ourselves to
accept expensive treatments and vaccines because we live in this new room called the pandemic.
We feel an urgent need to respond to otherwise revolutionary policies and practices that are
creating a “new normal” for most people around the world.
        Here is a survey of public health methods for creating sufficient fear and anxiety to
convince people of the necessity of surrendering the liberty:


21
     Bernays, Edward, in the 2004 introduction by Miller, Mark Crispin, 1928, Propaganda



                                                                                                438
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 16 of 135. PageID #: 804




   •      Maintain an atmosphere of fear.
   •      Begin early with predictions of millions of deaths in America.
   •      Warn that the shutdowns are incomplete and will make the epidemic worse.
   •      Forbid contact through handshakes or other touching.
   •      Constantly message “Wash hands for 20 seconds as often as you can.”
   •      Constantly message stay socially distant and wear a mask.
   •      Broadcast constant information about possible infection rate of virus, its spread
   potential, its survival on hard and soft objects, on boxes, packages and so forth.
   •      Encourage distance shopping even though grocery stores and other “essential”
   shops such as pharmacies and hardware stores remain open.
   •      Spread news of extreme examples of COVID-19 disease, and of deaths.
   •      Suppress any critical or contradictory information that might alleviate fear of the
   virus.

   •       Stir up feeling of emergency.
   •       Broadcast that there is no treatment for early stages of COVID-19 disease.
   •       Encourage “treatments” such as Remdesivir or plasma (which require transfusions
   in hospital).
   •       Constantly emphasize seriousness and dangers of virus (by creating one ‘news
   event’ after another that does this. For example, Dr. Fauci announces everyone might
   need to wear googles in addition to masks in an interview, or Dr. Fauci declares there can
   be no opening of professional sports, or he declares schools opening are very risky.)

   •        Make people stay home for a few weeks, then a few months, and then for an
   indefinite home confinement.
   •        Order children to stay at home also.
   •        Order parents to oversee ‘distance learning’ of children in the home.
   •        Order working adults to telecommute.
   •        Close most service or personal care establishments (including hair and nail salons,
   spas, gyms, therapeutic massage, daycare facilities, bars, and restaurants and so forth).
   •        Create such onerous requirements for service and personal care establishments
   that many are forced to go out of business rather than re-open.
   •        Close shopping centers, malls, and other facilities where adults might find some
   relief from stay at home orders.
   •        Close all recreational facilities and parks and outdoor venues including beaches.
   •        Cancel any “elective” medical procedures including hip and knee replacements
   and other operations, many of which are needed to alleviate pain and to improve the
   person’s health and well-being.

   •      Make people distance themselves from each other and become isolated.
   •      Wear masks, everywhere except at home alone, scaring some people so much that
   they can be seen wearing the masks while driving alone in their cars or solo hiking in the
   distance.
   •      Stay at least six feet apart.
   •      Keep your dogs (when dog walking) six feet apart, too.



                                                                                            439
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 17 of 135. PageID #: 805




   •       Keep children six feet apart from each other and do not allow playdates or any
   contact outside family sheltering together.
   •       Forbid contact with other family members sheltering separately.
   •       Forbid contact with friends.
   •       Forbid public religious gatherings including church, synagogue, or mosque
   attendance.
   •       Forbid political gatherings except “protests” even if they devolve into destructive
   riots.
   •       Forbid mass athletic gatherings of any kind, from schoolyard games to
   professional sports.
   •       Create bizarre and isolating requirements for establishments to reopen, including
   plexiglass partitions around outdoor tables at restaurants, and designated circles on grass
   in parks. Require plexiglass or other partitioning everywhere indoors to keep people
   separate from one another.




                                                                                            440
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 18 of 135. PageID #: 806




III. Scientific Critiques of the COVID-19 Shutdown Policies and Practices

        There is large base of scientific opinion that views current public health policies and
practices as much too oppressive, unnecessary, and likely to do more harm than good. As the
following analyses will indicate, the current lockdowns, shutdowns and stay-at-home orders
inflicted on the public have no historical precedent, no clinical basis, and no foundation in
science. Words may have spoken by scientists in interviews and news events, but they are as the
words of shamans over a ritual, aimed at influencing others without a rational or scientific basis.
The following represents genuinely thoughtful and science-based opinions on the management of
pandemics in general and COVID-19.

A. Daniel T. Halperin (2020, June 15), Coping With COVID-19: Learning from Past
Pandemics to Avoid Pitfalls and Panic22

       Halperin’s article starts with a box for “Key Messages” which focuses on the issue of
contagion and warns against responding with “irrational fear”:

            As we wrestle with how best to mitigate COVID19, it is imperative to concur on the
            likely main drivers of transmission (notably, infection clusters resulting from
            prolonged indoor respiratory exposure) in order to clearly explain risk and to
            determine the most effective, realistic behavioral and other means to reduce illness
            and mortality.

            At the same time, we must avoid generating irrational fear and maintain a broader
            perspective, including assessing the possibility for substantial unintended
            consequences from the response to the pandemic. P. 155

        Note that he does not see contagion from people playing or visiting together outdoors or
even viewing concerts or athletic events in large venues. The concern is “infection clusters
resulting from prolonged indoor respiratory exposure,” which is most likely in relatively small,
crammed spaces.
        Under WHAT ARE THE MAIN RISK FACTORS FOR SEVERE OUTCOMES? he
points out that the CDC continues to spread fear on its website by stating that asthma is
associated with bad outcomes from infection with the virus, when it is not. He then summarizes
(multiple citations omitted):

            … severe outcomes and deaths from COVID-19 are overwhelmingly associated with
            preexisting (and especially multiple) serious illnesses such as diabetes and heart
            disease, more so in men and particularly when exacerbated by obesity and smoking.
            Indeed, it may be that advanced age alone, in the absence of such predisposing

22
  Halpern, D. (2020). Coping With COVID-19: Learning from Past Pandemics to Avoid Pitfalls and Panic. Global
Health: Science and Practice, 8 (2), 155-165. Halpern is an epidemiologist and adjunct professor at Gillings School
of Public Health, University of North Carolina, Chapel Hill.
https://www.ghspjournal.org/content/ghsp/8/2/155.full.pdf




                                                                                                                441
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 19 of 135. PageID #: 807




          conditions, is less of an independent risk factor than has been assumed. Firstly, the
          elderly are more likely to have chronic illnesses, which confounds the association
          between outcomes and age. Moreover, the fact that between 96% (in the United
          States) and more than 99% (in Italy) of COVID-19-related deaths, at any age, have
          occurred in persons with preexisting conditions could suggest that even very old but
          otherwise healthy people may not be at greatly elevated risk of dying from the disease.
          P.156

        The above observations were being made early in COVID-19 and continue to be
confirmed. Even the elderly may not be at high risk for severe illness and death unless they have
multiple risk factors! COVID-19 is unusual in how it passes through the populations leaving
nearly everyone largely unscathed except people who are already ill, usually with multiple risk
factors, conditions which are usually found in the elderly.
        Halperin then goes on to succinctly describe those situations most likely to cause
transmission of the disease:

          It is probable that, as with other respiratory illnesses such as influenza, most COVID-
          19 infections occur from close exposure to coughing, sneezing, shouting, singing, or
          other direct and relatively prolonged contact with someone who is symptomatic or
          presymptomatic. (There is evidence that some asymptomatic carriers are contagious,
          but from existing studies they appear not to represent a very substantial proportion of
          total COVID-19 transmission.) p. 156

       Halperin then elaborates on the most dangerous circumstances for transmission:

               …the large majority of transmission events occurred within indoor clusters
          between family members (accounting for 75%–85% of estimated infections) and
          coworkers, with no identified cases of child-to-adult transmission identified. In
          addition, some data suggest that severity of outcomes is associated with initial
          exposure viral-load levels. Moreover, it increasingly appears that infection risk from
          contaminated surfaces has been at least somewhat overstated, as the CDC recently
          acknowledged. Indeed, it is conceivable that future science historians may conclude
          that many current COVID-19 prevention strategies had little if any impact,
          particularly because they targeted drivers of spread accounting for no more than a
          small proportion of total infections. Pp. 156-157

        Halperin emphasizes the fact that most transmissions (75-85%) occur with intimate,
regular contact between family members and coworkers. There is little or no transmission from
children to adults (so teachers need not fear opening the schools, unless they have serious risk
factors). Indeed, Halpern suggests that most of what is being done for prevention is having little
positive effect.
        Based on these observations, Halperin suggests that the CDC and society in general
“reduce time and attention spent addressing low risk concerns, such as when healthy people
avoid leaving home for necessary activities even if carefully taking precautions” (p. 157).” In
short, there is little or no reason to keep healthy people from going out into the world for




                                                                                               442
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 20 of 135. PageID #: 808




necessary activities if they are taking careful precautions, which seems to lead to the conclusion
that most of the shutdown has been in vain.
       Halperin makes clear that the political fuss over people enjoying themselves together,
including in parks and on beaches, is unwarranted:

          There is a crucial distinction between risk of indoor transmission—where physical
          distancing (whether mandated or voluntary) and perhaps other measures are
          critical—versus risk of outdoor transmission, which is far lower (possibly by an order
          of magnitude) for various reasons, including dissipation of droplets in the air and the
          deactivating effects of ultraviolet radiation and heat. A contact tracing study from
          China found that 80% of infections involved household members and 34% involved
          mass transit (multiple potential transmission routes were considered), whereas only a
          single infection event of the 7,324 cases investigated was linked to casual outdoor
          transmission. P. 157

        The above data is stunning: In a study of more than 7,000 cases in China, only one
COVID-19 infection was associated with casual outdoor transmission.
        Halperin next takes on the question, “Is 6 feet distancing strictly necessary?” And like
other specialists I have talked with, his answer is “no.” He concludes:

          And critically, as the economy begins to reopen, it would be especially challenging for
          some businesses (and eventually schools) to adhere strictly to a 6-foot rule. This could
          be particularly excessive for outdoor activities, including construction, farming,
          recreation, and outdoor dining. It is certainly more practical to maintain a distance of
          about 3 feet than 6 feet in many situations, such as grocery shopping (where
          interactions are typically brief) or while strolling with a companion. P. 157

       Halperin then addresses the critical issues of opening the schools. He points out:

          For example, Singapore had initially achieved a notably effective response without
          shutting schools. (However, subsequently there was a surge in cases due to an
          outbreak in crowded migrant-worker dormitories.) Taiwan, which never closed its
          schools, has continued to report very few cases. P. 157

      Halperin addresses reports of “multisystem inflammatory syndrome in children (MIS-C)”
from COVID-19:

          Of more than 400,000 COVID-19 deaths reported worldwide, some 20 children are
          known to have died, about half of them in the United States and the rest in Europe. By
          comparison, more than 200 children died last year from the flu in the United States
          alone, along with some 10,000 others from various childhood diseases. Further
          contextualizing the MIS-C and other childhood deaths from COVID-19, in the United
          States, per-capita mortality in persons aged 85 years and older is 2,000 times higher
          than in children aged 15 years and younger. … Moreover, the evidence suggests that
          even when children do become infected, they are probably considerably less
          contagious than adults. …



                                                                                                   443
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 21 of 135. PageID #: 809




          …in March 2020, modelers from the Imperial College of London estimated that
          closing schools might prevent only 2%–4% of premature deaths in the United
          Kingdom (i.e., predominantly of older adults with predisposing conditions such as
          chronic diseases, obesity, and smoking, who could become directly or indirectly
          infected from schoolchildren.) … Growing evidence suggests that children are less
          likely to become infected. Even if they become infected, they are less contagious than
          adults. … analysis of different COVID-19 interventions in the United States found no
          evidence for the impact of school closures. P. 158

       Halperin’s article addresses the unfolding situation worldwide in respect to school
openings:

          In Denmark, Norway, and New Zealand, where schools reopened in April 2020, the
          numbers of new COVID-19 cases have continued to fall, similar to trends in Finland,
          France, Germany, Netherlands, and Vietnam, where schools all reopened in mid-May
          or earlier (though cases have increased in Madagascar, but perhaps not mainly due to
          reopening schools). It will, of course, be vitally important to implement adequate
          testing and safety measures for teachers and other school employees and to closely
          monitor the data as schools also begin reopening in Australia, Israel, Japan, and
          elsewhere (even as some U.S. school districts and colleges have announced that fall
          2020 instruction will be conducted strictly online). (In Switzerland, health authorities
          also announced permission for grandparents to hug their young grandchildren.)

        Halperin’s concise up-to-date scientific analysis, along with multiple citations, provides
us most of the information needed to make sense out what is required from a public health
viewpoint in respect to restrictive policies and practices—and it is very minimal compared to
what is transpiring. Mainly, people in close proximity need to take precautions, including
handwashing, not touching their own faces, and keeping when possible a distance of 3-6 feet.
But there is no great risk without an intense exposure to someone who is probably ill and
symptomatic.
        Unlike Halperin, many public health scientists ignore or minimize the consequences to
the quality of life, from socioeconomic to personal distress. Halperin writes about school
closings:

          Certainly, as decisions are made regarding the reopening of schools, it must be taken
          into account that school closures have been depriving over a billion students
          worldwide of essential classroom learning, vital social connections, and physical
          activity. In addition, socioeconomic disparities are increasingly exacerbated, as some
          families have the technological, parental academic assistance, and other resources to
          enhance online learning, while less privileged children fall further behind. Other
          huge consequences of school closures include documented surges in child abuse;
          hunger from missed subsidized meals; and greater anxiety, depression and isolation,
          which often are most acutely experienced by students with autism, Down syndrome,
          attention-deficit/hyperactivity disorder and other special needs challenges. p .159




                                                                                                 444
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 22 of 135. PageID #: 810




       In a section titled, One Alternative To Lockdown: Moving Toward Herd Immunity?,
Halperin takes a position that, in my experience, has also occurred to most people who are not
strongly motivated to impose controls on the population:

          Although many experts continue to believe that stay-in-place measures are needed to
          flatten the curve, others have proposed a Phase 2 alternative—instead of attempting to
          prevent any new infections—of essentially allowing younger and healthier people to
          gradually return to work and school, based on a herd-immunity strategy. Although
          many of them could eventually become infected, most individuals would be expected to
          experience relatively mild to moderate symptoms and, ideally after self-quarantining,
          would effectively be “naturally vaccinated” (i.e., they would presumably no longer be
          contagious, for perhaps a year or more).

        Halperin concludes, as many of us have, that the most basic need is to protect the most
vulnerable individuals from infection, without condemning the rest of the population to a vastly
limited amount of freedom and great impaired capacity to take responsibility for their own lives.
He offers some hope in respect to older members of the population:

          This sort of herd-immunity approach could be strongly enhanced by large-scale
          antibody testing to identify previous infection, as China, Germany, Spain, United
          Kingdom, and some U.S. locales have begun to implement. Crucially, we must
          determine how best to isolate or otherwise protect the most vulnerable populations
          from infection—certainly no easy task. If it were to be the case, as previously
          discussed, that elderly but otherwise healthy people are not actually at considerably
          greater risk of severe illness or death, then clearly this would make the challenge
          somewhat less daunting. However, the evidence is not yet sufficient to base policy on
          this still-hypothetical possibility. P. 159

       Halpern does a comparison of countries that have shut down against those that have not
and finds that the death rates may be in the same range; but those that have shut down have
added considerable suffering to the COVID-19 epidemic (See Section XI, Collective Immunity
and the Advantages of Staying Open).
       In his last section called “Unintended Consequences of the Global Lockdown Could be
Massive,” Halperin presents a thoughtful analysis of the negative consequences of the global
shutdowns, but without any focus on the impact of loss of liberty or the risks associated with
trampling on the principles of freedom. He finishes by correctly observing:

          Furthermore, it is critical to consider the consequences of remaining inside (often
          cramped) living quarters for extended durations, including reported increases in
          domestic violence and child abuse, as well as other physical and mental health issues
          related to chronic diseases; obesity; social isolation; anxiety, depression, and suicide;
          obsessive-compulsive disorder; poisoning from overuse of toxic cleaning products;
          and autism, attention-deficit/hyperactivity disorder, and other developmental
          challenges. As has occasionally occurred with other health crises such as HIV/AIDS,
          we must not lose sight of the bigger picture. It is sadly possible, especially in the




                                                                                                 445
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 23 of 135. PageID #: 811




            lowest-income regions, that the remedy could be worse—perhaps tragically even far
            worse—than the disease itself. p. 161

        Unfortunately, Halperin’s article, like almost all others in the field of epidemiology and
pandemics, gives no consideration to the overriding importance of the Bill of Right and the
Constitution, or more simply, the importance of individual liberty. The failure to factor in the
restraints of a free people is the Achilles heel of almost the entire public health literature and
practice.

B. Thomas V. Inglesby,23 Jennifer B. Nuzzo, Tara O’Toole, and D. A. Henderson (2006),
Disease Mitigation Measures in the Control of Pandemic influenza.24

        An important resource published prior to COVID-19, this report by Inglesby et al. warns
about the hazards of the entire approach of top-down planning to handling influenza viruses and
is almost entirely relevant to the current coronavirus pandemic. There are few if any scientific
studies to justify large-scale shutdowns and other drastic measures; but warnings about draconian
measures have been clearly articulated. This all-important critical paper, “Disease Mitigation
Measures in the Control of Pandemic influenza” was published in 2006. The article should be
read in its entirety by everyone concerned about the shutdown. Here is one continuous excerpt
from Inglesby et al., broken up only by my comments:

            Potential Disease Control Measures: Benefits and Consequences

            Large-Scale Community Vaccination

            Vaccines are the best mechanism for preventing influenza infection and spread in the
            community and for protecting healthcare workers caring for those who do become ill.
            Once an influenza strain capable of sustained human-to-human transmission emerges,

23
   Dr. Inglesby is a physician and a Professor with joint appointments at the Johns Hopkins Bloomberg School of
Public Health and the Johns Hopkins School of Medicine. Since 2016, he is also the Director of the Johns Hopkins
Center for Health Security. The mission of the Center is to protect people from epidemics and disasters through
independent research, policy analysis, and program assessment. Dr. Nuzzo is a Senior Scholar at the Johns
Hopkins Center for Health Security and an Associate Professor in the Department of Environmental Health and
Engineering and the Department of Epidemiology at the Johns Hopkins Bloomberg School of Public Health. Dr.
Tara O’Toole is Senior Fellow and Executive Vice President at In-Q-Tel (IQT), a private, non-profit strategic
investment firm that links the US Intelligence Community and venture-backed start-up firms. From 2009-2013, Dr.
O’Toole served as Under Secretary of Science and Technology (S&T) at the Department of Homeland Security, the
principal advisor to the Secretary on matters related to science and technology. Dr. Donald Ainslee Henderson,
MD, MPH died in 2016. He was Distinguished Scholar at the Johns Hopkins Center for Health Security and a
Professor of Public Health and Medicine at the University of Pittsburgh. From November 2001 through April 2003,
he served as the Director of the Office of Public Health Emergency Preparedness and, later, as a Principal Science
Advisor in the Office of the Secretary of the Department of Health and Human Services.
24
   Thomas V. Inglesby, Jennifer B. Nuzzo, Tara O’Toole, and D. A. Henderson. Disease Mitigation Measures in the
Control of Pandemic Influenza. Biosecurity and Bioterrorism. Volume 4, Number 4, 2006.
https://www.liebertpub.com/doi/abs/10.1089/bsp.2006.4.366.




                                                                                                               446
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 24 of 135. PageID #: 812




           a vaccine specific to the pandemic strain will need to be made. It is expected that it
           will be at least 6 months after the emergence of the pandemic strain before
           the initial supplies of vaccine can be produced. Current vaccine manufacturing
           techniques and limitations on vaccine production constrain the total amount of
           vaccine that can be manufactured. Special efforts are being made to increase this
           capacity, but under current conditions, according to the National Strategy for
           Pandemic Influenza, it will be as much as 5 years (i.e., 2011) before domestic vaccine
           production capacity is in place to create enough vaccine for the entire U.S. population
           within 6 months of the start of a pandemic.

        We now know that there is a good chance that no effective vaccine will be developed, in
part because none has ever been found for the common everyday cold, or for more severe SARS-
CoV viruses, or for one that was chimerical, that is, created in a laboratory in 2015.25 Instead of
holding out in anticipation of a vaccine, we need to build a response that corresponds with a
healthy, thriving, open society.

        From this point on, much of what Inglesby et al. criticize about radical public health
interventions has now been implemented under COVID-19. This description of what not to do
begins to look like it was used as a blueprint for what to do!

           Home Isolation of Sick People

           In light of the expected shortages of medical beds and personnel, home isolation of
           non–critically ill influenza patients would be necessary in a major pandemic. A policy
           that persuades sick individuals to voluntarily stay at home unless they are critically ill
           would allow hospitals to focus efforts on those most seriously threatened.

           There are a number of logistical considerations that could prevent people from being
           able to remain isolated in their homes. Special measures would be needed to provide
           basic medical and food supplies, perhaps through the use of neighborhood volunteers
           and supplemented by communication by phone or internet. It may not be easy to
           persuade those without paid sick leave (some 59 million persons) to absent themselves
           from work, unless employers address this problem directly. A recent review of state
           pandemic influenza plans found that only one-third of the 49 states examined have
           explicit plans to encourage voluntary home isolation.

               The emphasis on voluntary home isolation is especially important and does not
           require more authoritarian or totalitarian interventions. It has been helped by federal
           government’s provision of unemployment insurance, initially with a $600 per week
           bonus that probably delayed many people from returning to work.


25
  Vineet D Menachery, Boyd L Yount Jr, Kari Debbink1, Sudhakar Agnihothram, Lisa E Gralinski, Jessica A
Plante, Rachel L Graham, Trevor Scobey, Xing-Yi Ge, Eric F Donaldson, Scott H Randell, Antonio Lanzavecchia,
Wayne A Marasco, Zhengli-Li Shi & Ralph S Baric. A SARS-like cluster of circulating bat coronaviruses shows
potential for human emergence. Nature Medicine, 21 (12), 1508-1514. December 2015. Follow-up letter included.
https://www.nature.com/articles/nm.3985



                                                                                                           447
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 25 of 135. PageID #: 813




          Use of Antiviral Medications

          Antiviral drugs for influenza are available in limited quantities. Data on how
          antivirals might perform in the prevention or treatment of the H5N1 strain are scant.
          Prominent authorities think the likelihood of “quenching” an emergent pandemic
          strain through the rapid, regionwide use of antivirals is low because of technical and
          logistical difficulties, even if the pandemic strain proves to be sensitive to such
          drugs. Several countries have recommended that the top priority for antivirals is to
          treat the ill. If antivirals were to be used for prevention, it would imply the need for
          much longer administration of the drug to cover the period of a community epidemic.
          Specifically, using oseltamivir as the most available example, the quantity of antivirals
          used to prevent infection in a single healthcare worker during an 8–10-week epidemic
          period would serve to treat an estimated 5 to 7 patients (assumes prophylaxis with 75
          mg, twice daily, for 8–10 weeks versus treatment with 150 mg, twice daily, for 5 days).

          Moreover, available data indicate that antiviral treatment is effective only if antivirals
          are given within 24–48 hours after onset of initial symptoms. Some authorities doubt
          the feasibility of administering the drugs soon enough to make a difference during a
          pandemic. Because of this concern, at least one Canadian teaching hospital is
          planning to use all its antiviral stocks for prophylaxis of healthcare workers. The
          European Union, on the other hand, decided not to stockpile any antiviral medicines,
          although some European countries have done so.

          The effectiveness and optimal use of antivirals remain uncertain because of several
          factors: the propensity of the influenza virus to mutate, thus increasing the possibility
          that resistance could develop; the quantities of antivirals required for prophylaxis;
          and the logistical challenges involved in providing sufficiently rapid treatment.
          Contextual variables that cannot be predicted ahead of time—such as the quantity of
          medicines available and the development of resistance—will probably determine
          antiviral strategy.

        Once again, we have a thoughtful almost prescient discussion that emphasizes that
antiviral drugs are generally most effective for prophylaxis and with early treatment.
Unfortunately, driven by drug companies hungry for profits, hydroxychloroquine has been
discredited to create the illusion that there is no existing good treatment, enabling the drug
companies to fast track whatever antiviral drugs they can conjure up.

          Hand-Washing and Respiratory Etiquette

          The influenza virus actually survives on the hands for less than 5 minutes, but regular
          handwashing is a commonsense action that should be widely followed. It has been
          shown to reduce the transmission of respiratory illness in a military trainee
          setting, although there are no data to demonstrate that handwashing deters the spread
          of influenza within a community.




                                                                                                 448
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 26 of 135. PageID #: 814




          General respiratory hygiene, such as covering one’s mouth when coughing and using
          disposable paper tissues, is widely believed to be of some value in diminishing spread,
          even though there is no hard evidence that this is so.

              Once again, we find that there is little evidence that handwashing will effectively
          slow down a pandemic virus; but as we all should do, the authors play it safe and
          encourage its use.

          Large-Scale Quarantine Measures

          There are no historical observations or scientific studies that support the confinement
          by quarantine of groups of possibly infected people for extended periods in order to
          slow the spread of influenza. A World Health Organization (WHO) Writing Group,
          after reviewing the literature and considering contemporary international experience,
          concluded that “forced isolation and quarantine are ineffective and
          impractical.”2 Despite this recommendation by experts, mandatory large-scale
          quarantine continues to be considered as an option by some authorities and
          government officials.

          The interest in quarantine reflects the views and conditions prevalent more than 50
          years ago, when much less was known about the epidemiology of infectious diseases
          and when there was far less international and domestic travel in a less densely
          populated world. It is difficult to identify circumstances in the past half-century when
          large-scale quarantine has been effectively used in the control of any disease. The
          negative consequences of large-scale quarantine are so extreme (forced confinement
          of sick people with the well; complete restriction of movement of large populations;
          difficulty in getting critical supplies, medicines, and food to people inside the
          quarantine zone) that this mitigation measure should be eliminated from serious
          consideration.

        This is a critical, valid conclusion: That quarantine outside the home, even when forced,
is not a valid method for slowing down the spread of epidemic viruses. Yet the US and other
nations have used the power of the state to impose them on people with great cost to individual
lives and society.

          Home Quarantine

          Voluntary home quarantine would be requested of individuals who are asymptomatic
          but who have had substantial contact with a person who has influenza—primarily
          household members. The aim of voluntary home quarantine is to keep possibly
          contagious, but still asymptomatic, people out of circulation. This sounds logical, but
          this measure raises significant practical and ethical issues.

          If implemented on a communitywide scale, logistical requirements related to ensuring
          that quarantined households across a community had appropriate care and support
          would be necessary. How compliant the public might be is uncertain. Parents would



                                                                                                449
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 27 of 135. PageID #: 815




          presumably be willing to stay home and care for sick children, but it is not known, for
          example, whether college students would agree to be interned with infected dorm-
          mates.

          Even if home quarantine were generally acceptable to the community, individuals may
          not have the economic resources to stay at home. Few employers currently have
          provisions for paid absence unless the workers themselves are ill. For those who are
          hourly workers or who are self-employed, the potential loss of wages as a result of
          having to stay home simply because an individual had had contact with sick people
          might not be acceptable or feasible.

          Home quarantine also raises ethical questions. Implementation of home quarantine
          could result in healthy, uninfected people being placed at risk of infection from sick
          household members. Practices to reduce the chance of transmission (hand-washing,
          maintaining a distance of 3 feet from infected people, etc.) could be recommended, but
          a policy imposing home quarantine would preclude, for example, sending healthy
          children to stay with relatives when a family member becomes ill. Such a policy would
          also be particularly hard on and dangerous to people living in close quarters, where
          the risk of infection would be heightened.

       The authors are critical of imposing home quarantine on individuals; but they are in favor
of handwashing and distancing at home when possible.

        The authors warn that travel restrictions in modern times will be economically ruinous
without enough compensatory value. This might not be so under the special conditions of the
release of the coronavirus from the Wuhan Laboratory in China, where a shutdown of travel
from China would have given the rest of the world more time to prepare, much as the shutdown
of travel from China early COVID-19 probably gave an advantage to the United States in
preparing for the onslaught.

          Prohibition of Social Gatherings

During seasonal influenza epidemics, public events with an expected large attendance have
sometimes been cancelled or postponed, the rationale being to decrease the number of contacts
with those who might be contagious. There are, however, no certain indications that these
actions have had any definitive effect on the severity or duration of an epidemic. Were
consideration to be given to doing this on a more extensive scale and for an extended period,
questions immediately arise as to how many such events would be affected. There are many
social gatherings that involve close contacts among people, and this prohibition might include
church services, athletic events, perhaps all meetings of more than 100 people. It might mean
closing theaters, restaurants, malls, large stores, and bars. Implementing such measures would
have seriously disruptive consequences for a community if extended through the 8-week period
of an epidemic in a municipal area, let alone if it were to be extended through the nation’s
experience with a pandemic (perhaps 8 months). In the event of a pandemic, attendance at public
events or social gatherings could well decrease because people were fearful of becoming




                                                                                               450
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 28 of 135. PageID #: 816




infected, and some events might be cancelled because of local concerns. But a policy calling for
communitywide cancellation of public events seems inadvisable.

        While seeing some value perhaps in limiting large groups during an acute 8-week period,
the authors see too much hardship from extended limitations on meetings and are against a
communitywide cancellation of public events.

School Closures

In previous influenza epidemics, the impact of school closings on illness rates has been mixed. A
study from Israel reported a decrease in respiratory infections after a 2-week teacher strike, but
the decrease was only evident for a single day. On the other hand, when schools closed for a
winter holiday during the 1918 pandemic in Chicago, “more influenza cases developed among
pupils . . . than when schools were in session.

Schools are often closed for 1–2 weeks early in the development of seasonal community
outbreaks of influenza primarily because of high absentee rates, especially in elementary
schools, and because of illness among teachers. This would seem reasonable on practical
grounds. However, to close schools for longer periods is not only impracticable but carries the
possibility of a serious adverse outcome. For example, for working parents, school serves as a
form of day care and, in some areas, a source of nutritional meals for children from lower-
income families. In 2005, some 29.5 million children were fed through the National School
Lunch Program; 9.3 million children received meals as part of the School Breakfast Program. A
portion of America’s workforce would be unable to go to work as long as children were out of
schools. Heightened absentee rates could cripple essential service industries. Teachers might not
be paid and a great many hourly workers (mall and fast-food employees; school janitorial,
security, and kitchen staff; bus drivers) would face particular financial hardship.

        For all the reasons demonstrated now in the COVID-19 lockdown, the authors warn
against school closures. Children lose everything from their schooling to free lunches, and
parents are forced to stay at home, straining families and the economy in which they were
working.

          Maintaining Personal Distance

          It has been recommended that individuals maintain a distance of 3 feet or more during
          a pandemic so as to diminish the number of contacts with people who may be
          infected. The efficacy of this measure is unknown. It is typically assumed that
          transmission of droplet-spread diseases, such as influenza, is limited to “close
          contacts”—that is, being within 3–6 feet of an infected person. Keeping a space of 3
          feet between individuals might be possible in some work environments, but it is
          difficult to imagine how bus, rail, or air travelers could stay 3 feet apart from each
          other throughout an epidemic. And such a recommendation would greatly complicate
          normal daily tasks like grocery shopping, banking, and the like.




                                                                                                451
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 29 of 135. PageID #: 817




        The authors find that the effectiveness of distancing is unknown, but do not see its
feasibility for transportation and warn that it would greatly complicate everyday life.

          Use of Masks and Personal Protective Equipment

          Masks and other personal protective equipment (PPE) are essential for controlling
          transmission of influenza in hospitals. For people who work in hospitals, current CDC
          guidelines for influenza infection control recommend droplet precautions, including
          the use of surgical masks. But HHS planning guidelines also rightly acknowledge that
          the uncertainties regarding the potential of virus transmission at the start of a new
          pandemic would recommend that airborne precautions be used in hospitals—that is,
          N95 masks (already in short supply)7 or powered air purifying respirators
          (PAPRs). Patients would be advised to wear surgical masks to diminish the number of
          infectious respiratory particles being dispersed into the air, thereby diminishing the
          likelihood of further spread.

          In Asia during the SARS period, many people in the affected communities wore
          surgical masks when in public. But studies have shown that the ordinary surgical
          mask does little to prevent inhalation of small droplets bearing influenza virus. The
          pores in the mask become blocked by moisture from breathing, and the air stream
          simply diverts around the mask. There are few data available to support the efficacy of
          N95 or surgical masks outside a healthcare setting. N95 masks need to be fit-tested to
          be efficacious and are uncomfortable to wear for more than an hour or two. More
          important, the supplies of such masks are too limited to even ensure that hospitals will
          have necessary reserves.

       In their summary remarks, the authors warn that reserves for masks are too low and
describe many of their shortcomings and difficulties, much as we have learned during COVID-
19. They do not go into the enormous hazards associated with wearing masks which are
mentioned in various places in this report, especially section VI. Hazards of Face Masks.
       Following the above section, which provides an excellent review of the hazards of
enforced policies and practices during a pandemic, the authors summarize the possible kinds of
“Community Response to a Pandemic. It basically reflects their analyses excerpted above. They
emphasize the importance of vaccinations if they can be developed. They stress the importance
of planning for the isolation and treatment of active cases. They tentatively support school
closing but only for 10-14 days. They support handwashing but warn against vast closures of
public meetings, quarantines, and travel restrictions.
       The authors conclude:

          An overriding principle. Experience has shown that communities faced with epidemics
          or other adverse events respond best and with the least anxiety when the normal social
          functioning of the community is least disrupted. Strong political and public health
          leadership to provide reassurance and to ensure that needed medical care services are
          provided are critical elements. If either is seen to be less than optimal, a manageable
          epidemic could move toward catastrophe.




                                                                                               452
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 30 of 135. PageID #: 818




C. American Institute for Economic Research (AIER), Urgent Report on Pandemics and
Freedom

       The May 29, 2020 Urgent Report on Pandemics and Freedom by the American Institute
for Economic Research (AIER)26 opens:

           Nearly the entire United States population was blindsided by the events of Spring
           2020. We thought we lived under the rule of law with protections for commerce,
           freedom, and property. Suddenly we discovered otherwise. It all happened because of
           a virus, a subject on which most every citizen and non-medical academics know
           precious little. Our lives and futures were put into the hands of “public health
           professionals” – the appointed but untested experts – working with ignorant,
           ambitious, and risk averse politicians. They acted with dictatorial power to enact
           extreme policies over the course of just a few days. Why did this happen? We knew
           already in January 2020 that COVID-19 was a virus that was particularly cruel
           toward elderly populations in nursing homes, so why did some governors force sick
           patients into those homes to spread it? We knew of its potentially fatal effects on those
           with comorbidities, so why didn’t policy focus on the vulnerable rather than locking
           down everyone? Why did we force schools to close when the kids there were of
           exceptionally low risk, which we also knew? We knew from experience in the 20th
           century how to handle viruses with minimum or no disruption of the free society and
           the rule of law. Why did we reject the models that work? For reasons explained below,
           the United States took a different route: lockdown, school and business closures,
           shelter in place orders, travel bans, mandatory universal quarantines, checkpoints at
           state borders, mask mandates, and forced human separation. It felt like a socio-
           political experiment because it was: nothing like this has happened in U.S. history or
           any developed society in the modern age. P.1

       It is, of course, happening now in the “modern age,” but the response has overridden
almost every suggestion and conclusion made in this excellent report.

D. Maine Policy Institute, COVID Catastrophe: Consequences of Societal Shutdowns

      Another excellent resource is the August 2020 report COVID Catastrophe:
Consequences of Societal Shutdowns from the Maine Policy Institute by policy analyst Nick
Murray.27 The introduction observes:

           Very little was known about this new virus in early 2020, as the world tried to secure
           accurate data from the opaque and corrupt Chinese Communist Party. Despite limits
           on credible information, science had determined a few crucial elements, which were
           informed by the surveys of passengers on quarantined cruise ships like the Diamond
           Princess. We began to see that a surprisingly large portion of those exposed do not

26
   AIER, Urgent Report on Pandemics and Freedom, 2020, American Institute for Economic Research.
https://www.aier.org/urgent-report-on-pandemics-and-freedom/
27
   Murray, N., 2020, COVID Catastrophe. Maine Policy Institute. https://mainepolicy.org/wp-
content/uploads/FullCOVIDreportFinal.pdf



                                                                                                   453
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 31 of 135. PageID #: 819




           contract the new virus, and a substantial number of those infected do not experience
           symptoms serious enough to seek medical care. We learned that the elderly and those
           with preexisting conditions or a compromised immune system were at the highest risk.

           In Maine today, the spread of COVID-19 is largely under control. Indicators of
           disease spread, like infection rate, testing positivity rate, and R0 value, or “R-
           naught,” (the rate at which each infection leads to other successive infections) and
           indicators of outbreak severity, like case hospitalization rate and case fatality rate
           (CFR), have been on the decline since peaking in April and May. Although Governor
           Janet Mills has maintained the Civil State of Emergency originally declared in March,
           a review of current data shows that Maine is no longer in an emergency. Every public
           policy decision is a trade-off. Maine people should be asking themselves what aspects
           of their lives and livelihoods they had to trade in order to “flatten the curve.” How
           many businesses in remote Piscataquis or Aroostook county were forced to shut their
           doors, merely on the governor’s edict, despite relatively little risk to the vast majority
           of their rural residents? How many workers were unnecessarily pushed onto the
           unemployment rolls, imposing never before seen stress on the state’s unemployment
           insurance system? How many millions of dollars were forgone in donations to local
           charities because of widespread closures and event cancellations? The broader
           question becomes, could Maine people have avoided the immense economic hardship
           inflicted by government-mandated shutdowns and “stay-at-home” orders, while
           maintaining control of the spread of this new virus and protecting the truly
           vulnerable? P. 1

E. Alex Berenson, Unreported Truths about COVID-19 and Lockdowns:

        Former New York Times reporter Alex Berenson has written two quickie pamphlets
packed with information of great immediacy and importance.28 In Part 1, he exposes the skewed
death toll of COVID-19:

                ln Minnesota, the median age of the 1,000 COVID deaths is almost 84.
           More people over 100 have died than under 50.
                The pattern is the same everywhere. Extremely elderly people are far more likely
           to die of SARS-coV-2 than anyone else. That is especially true for those living in
           nursing homes and assisted living facilities. Those people account for about 40 to 50
           percent of all deaths from COVID in the United States. A figure of 43 percent has been
           widely used. It probably understates the real total because in some states, including
           New York, nursing home residents who die in hospitals are counted as
           hospital deaths.
                The flip side of the risk to the elderly is that younger adults and especially
           teenagers and children are at extremely low risk from SARS-CoV-2. ln Italy, a total of
           17 people under 30 have died of the coronavirus. ln the United Kingdom, four people
           under l-5 have died. In New York, 14 under 20 and 102 under 30.

28
 Berenson, A. (2020, June 7). Unreported Truths about COVID-19 and Lockdowns: Part 1: Introduction and
Death Count; and Berenson, A. (2020, August 8). Unreported Truths about COVID-19 and Lockdowns, Part 2:
Updates and Examination of Lockdowns as a Strategy. No publisher listed; available on Amazon.com.



                                                                                                          454
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 32 of 135. PageID #: 820




               Worldwide, it is almost certain that more people over the age of 100 than under
          30 have died of SARS-CoV-2. Many more children die of influenza than coronavirus;
          in the 2019-2020 flu season, the Centers for Disease control received about 180
          reports of pediatric flu deaths. It has received 19 reports of coronavirus deaths in
          children under l5 so far.

        Several contemporary critiques of the shutdown for COVID-19 draw on the wisdom of
2006 study by Inglesby et al. Alex Berenson, refers to the earlier “2006” study in his conclusion
to Part 2 of Unreported Truths about COVID-19 and Lockdowns:

          The lockdowns have punished all of us (except technology and social media
          companies, which are reporting record profits) enormously. Which might not
          matter if we had compelling evidence they worked. Only we don't.

          So, the calls by some members of Team Apocalypse for renewed lockdowns—even
          harder lockdowns, in fact, as if we didn't do enough damage in the spring—might
          sound like a joke.

          Especially since hospitals even in the hardest-hit Sunbelt states are beginning to
          empty. But they're not a joke. They're serious—as the decision on Aug. 2 by the
          Australian province of Victoria to impose a new and draconian _ lockdown on
          Melbourne, a city with 5 million people, shows.

          Lockdowns have failed as badly as the experts warned us they would, for precisely
          the reasons those experts spent their careers predicting. But the hysterics have
          learned nothing from the last four months.

          Experience has shown that communities faced with epidemics or other adverse
          events respond best and with the least anxiety when the normal social functioning of
          the community is least disrupted.

          Those words are as true now as they were in 2006 . We have forgotten them once
          already this year. (final page, bold in original)

         There is no substantial science and little reason and common sense to support the
shutdowns or the overall degree of totalitarian public health impositions on American citizens.
There are, instead, many good reasons to maintain the functioning of our society as its maximum
for the benefit of individuals and the nation alike.
         I am one of the individuals at highest risk. I am 84 years old, have mild controlled blood
pressure and mild controlled asthma. I am also a bit overweight, which seems to matter in
COVID-19. On the other hand, I still have more energy and engagement with life than many
younger people. Regardless of my hope for many more good years of life, I do not want the rest
of the nation to be suffering to contain the uncontainable virus on my behalf. Instead, I hope
that all Americans will regain the freedom they possessed before the “scientists” took over, while
we oldsters take care of ourselves to the best of our ability.




                                                                                                455
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 33 of 135. PageID #: 821




         What are the origins and what can we do about the enormous impulse for top-down-
control of our society than has been so recently unleashed with such tragic consequences and so
little gain?




                                                                                             456
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 34 of 135. PageID #: 822




III. Political Totalitarianism and Public Health Totalitarianism

A. Political Totalitarianism

        There is a close relationship between totalitarianism and public health policies and their
effects on the individual can be similar or the same. Before World War II broke out, Adolph
Hitler was praised in Western scientific literature as The First Mental Hygiene Führer for his
devotion to genetics, eugenics, and the cleansing of the population from corrupting illnesses and
diseases.29
        Throughout this discussion, when we refer to the effect of government policies on
individuals, we are referring to detrimental impacts on their psychosocial and physical well-
being, including their overall quality of life.
        The following definition and description of totalitarianism was written by the editors of
Encyclopedia Britannica (to be referred to as Britannica). The sentence numbering has been
inserted:

            (1) Totalitarianism, form of government that theoretically permits no individual
            freedom and that seeks to subordinate all aspects of individual life to the authority of
            the state. … (2) Totalitarianism is often distinguished from dictatorship, despotism,
            or tyranny by its supplanting of all political institutions with new ones and its
            sweeping away of all legal, social, and political traditions. (3) The totalitarian state
            pursues some special goal, such as industrialization or conquest, to the exclusion of
            all others. (4) All resources are directed toward its attainment, regardless of the cost.
            (5) Whatever might further the goal is supported; whatever might foil the goal is
            rejected. (6) This obsession spawns an ideology that explains everything in terms of
            the goal, rationalizing all obstacles that may arise and all forces that may contend
            with the state. (7) The resulting popular support permits the state the widest latitude of
            action of any form of government. (8) Any dissent is branded evil, and internal
            political differences are not permitted. (9) Because pursuit of the goal is the only
            ideological foundation for the totalitarian state, achievement of the goal can never be
            acknowledged. … (10) Under totalitarian rule, traditional social institutions and
            organizations are discouraged and suppressed. (11) Thus, the social fabric is
            weakened and people become more amenable to absorption into a single, unified
            movement. (12) Participation in approved public organizations is at first encouraged
            and then required. (13) Old religious and social ties are supplanted by artificial ties to
            the state and its ideology. (14) As pluralism and individualism diminish, most of the
            people embrace the totalitarian state’s ideology. (15) The infinite diversity among
            individuals blurs, replaced by a mass conformity (or at least acquiescence) to the
            beliefs and behaviour sanctioned by the state.

        Many, if not all, these 15 descriptive points can be found in much of the current public
health programs in response to COVID-19 that have been implemented by various U. S.

29
  Breggin, Peter. “Psychiatry's Role in the Holocaust.” International Journal of Risk and Safety in Medicine, 4:133-
148, 1993. Adapted from a paper delivered at “Medical Science Without Compassion” in Cologne, Germany and
originally published in the conference proceedings. http://breggin.com/wp-
content/uploads/2008/01/psychiatrysrole.pbreggin.1993.pdf



                                                                                                                 457
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 35 of 135. PageID #: 823




governors, as well as federal officials and agencies. They are key to understanding the threat
inherent in the “public health” approach now being taken by a wide range of actors who are
implementing policies and actions that seem erratic, often inconsistent, sometimes unnecessary,
almost always unprecedented—but often consistently totalitarian.

B. Public Health Totalitarianism

        Public health publications generally frame the totalitarianism inherent in public health as
essentially an ethical problem or question. They do this presumably to avoid becoming mired
down in “politics” or even the law. However, public health as a field focuses on and implements
government responses to biological threats, such as COVID-1930 and is therefore inherently legal
and political nature, rather than simply ethical.
        Faden, Shebaya and Siegel (2019)31 “examine the kinds of moral justification that
may be marshaled in support of specific public health interventions” and do touch upon
liberty:

                 1. The overall benefit a public health measure produces.
                2. The collective efficiency an intervention provides by coordinating action to
            ensure population-wide compliance.
                3. Fairness in the distribution of the burdens of disease and disability.
                4. The "harm principle." according to which the only justification for limiting a
            person's liberty is the prevention of harm to other persons.
                5. Paternalism, which is the thesis that a restriction on individual liberty is
            acceptable if it is necessary to prevent harm or produce a benefit to the agent
            involved.

            The first three concern the justification of public health policies that do not directly
            benefit all members of the population, while the last two concern the justification of
            public health measures that interfere with individual liberty.

        In the next chapter, Faden and Shebaya (2019)32 shorten this description of the
“appropriate” “ethical justifications” for public health interventions to the following: “(1) overall
benefit, (2) collective action and efficiency, (3) fairness in the distribution of burdens, and (4)
prevention of harm (the harm principle), and (5) paternalism.”
        In their conclusion, Faden, Shebaya and Siegel (2019)observed:



30
   Evans, N. and Inglesby, T. (2019). Biosecurity and public health ethics issues raised by biological threats.
Chapter 66, pp. 774-785 in The Oxford Handbook of Public Health Ethics. Eds. Mastroianni, A, Kahn, J., & Kass.
N. New York: Oxford University Press.
31
   Faden, R., Shebaya, S., & Siegel, A. (2019). Distinctive Challenges of Public Health Ethics. Chapter 2, pp. 12-20
in The Oxford Handbook of Public Health Ethics. Eds. Mastroianni, A, Kahn, J., & Kass. N. New York: Oxford
University Press.
32
   Faden, R &, Shebaya, S. (2019). Public Health Programs and Policies: Ethical justifications. Chapter 3, pp. 12-
20 in The Oxford Handbook of Public Health Ethics. Eds. Mastroianni, A, Kahn, J., & Kass. N. New York: Oxford
University Press.




                                                                                                                458
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 36 of 135. PageID #: 824




           Public health is (1) a collective good, (2) focused especially on prevention, (3) reliant
           on government action supported by the force of law and (4) intrinsically outcome
           oriented. These characteristics of public health give rise to a wide range of ethical
           issues, such as the balancing of future health gains against current ones, the
           justification for the state's use of coercive powers to advance health, and the moral
           foundation of public health. In addition, how many of these issues are framed will
           depend on how we under stand who it is that public health protects and the
           boundaries of what public health addresses. Together, these moral and conceptual
           questions form the distinctive challenges of public health ethics.

         The observations are made from the viewpoint of advocates of public health who also
want to raise “ethical” and “moral” concerns—and then to answer the questions to their own
satisfaction. What is notably missing is either a legal or a political framework that would
provide any control over their actions. When legal and political issues arise among advocates of
public health, an odd orientation sneaks in. Such is their self-importance that public health
authorities represented in the tome write as if the decision-making power simply theirs to take.
For example, Faden, Shebaya and Siegel state that particularly when government programs are
involved, “one task of public health ethics is determining self-imposed limitations and
restrictions on what can reasonably come under the auspices of public health authorities” (p. 18).
They expect to be controlled by self-restraint and not by external restraint.
         There is little interest in the public’s right to impose ethical, legal, and political restraints
on public health activities. I believe this self-centered, self-empowering attitude is epitomized in
the attitudes and actions of Dr. Anthony Fauci, the head of NIH’s Institute for Allergy and
Infectious Diseases.
         The chapters thus far cited are taken from a new compendium: The Oxford Handbook of
Public Health Ethics there are more than a dozen references beneath the term in the index.33 The
index to the tome (73 chapters, 902 pages) includes few items reflecting on liberty, the
Constitution, the Bill of Rights, and other bedrock restrains built into American tradition, law
and politics.
         This is the perhaps the kernel of the threat of public health—it sweeps aside those kinds
of concerns upon which American law and political theory have drawn so heavily and that
emphasize the protection of individual rights and liberty. It also escapes from considering the
harm to individuals psychosocially and physically when liberty is curtailed. Consistent with this,
little or nothing is said about the psychological and social consequences of loss of liberty or the
diminishment of personal responsibility, and even more obvious threats, such as impingements
on freedom of speech, the right to assembly, private property or diminishment of individual well-
being and quality of life, get little attention.




33
 Mastroianni, A, Kahn, J., & Kass, N. (Eds). (2019) The Oxford Handbook of Public Health Ethics. N. New York:
Oxford University Press, p. 878-879 .



                                                                                                          459
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 37 of 135. PageID #: 825




       There is a long and varied literature warning about the totalitarian aspects of public health
and also universal health insurance and national medical planning.34 Indeed, it is at the heart of
ancient discussions that weigh the public good or general welfare against the rights of the
individual. But it is relatively absent from any current discourse offered by public health
physicians or officials.

C. Combining Political Totalitarianism and Public Health Totalitarianism to Suppress the
Only Drug Effective Against COVID-19

(1) Open letter to Dr. Anthony Fauci regarding the use of hydroxychloroquine for treating
COVID-19

        The cutting edge of public health totalitarianism in the US and the world today is
Anthony Fauci, MD, a man who has successfully taken the reins to control what happens during
COVID-19. Fauci exemplifies how totalitarianism has erupted through positions of power
during the current pandemic. The open letter to Dr. Fauci characterizes and challenges the
behavior of Fauci in a striking fashion but has been utterly ignored by the major media. It can
only be found in smaller newspaper outlets. The entire letter should be read by anyone interested
in public health policy and its implementation by Anthony Fauci. The following is the opening
statement of the Open Letter to Dr. Fauci:35

 Open letter to Dr. Anthony Fauci Regarding the Use of Hydroxychloroquine for Treating
                                      COVID-19

       By George C. Fareed, MD Brawley, California Michael M. Jacobs, MD, MPH
Pensacola, Florida Donald C. Pompan, MD Salinas, California (Aug 13, 2020, Updated Aug 22,
2020):

            Dear Dr. Fauci:
                 You were placed into the most high-profile role regarding America’s response to
            the coronavirus pandemic. Americans have relied on your medical expertise
            concerning the wearing of masks, resuming employment, returning to school, and of
            course medical treatment.
                 You are largely unchallenged in terms of your medical opinions. You are the de
            facto “COVID-19 Czar." This is unusual in the medical profession in which doctors’

34
     For a specific critic of the handling of COVID-19 from a Constitutional perspective, see: Jackie McDermott
and Lana Ulrich. (2020, April 15). COVID-19 and the Constitution — Key Takeaways. From the National
Constitution Center. https://constitutioncenter.org/interactive-constitution/blog/covid-19-and-the-constitution-key-
takeaways. Also, see Heath, I. (2017). The missing person: The outcome of the rule-based totalitarianism of too
much contemporary healthcare. Patient Educ Couns. 2017 Nov;100(11):1969-1974. doi:
10.1016/j.pec.2017.03.030. Epub 2017 Apr 3; Fleming, K. (2004, December. Rapid Response: National Health
Care and Totalitarianism. BMJ 2004;329:1424; A General Surgeon. (2018). As We Continue to Drift Into a
Totalitarian Medical System: A View of a Country Boy. Scand. J. Surg. https://doi.org/10.1177/1457496918757579
35
   Fareed, G. et al., August 22, 2020, Open letter to Dr. Anthony Fauci regarding the use of hydroxychloroquine for
treating COVID-19. The Desert Review. https://www.thedesertreview.com/opinion/columnists/open-letter-to-dr-
anthony-fauci-regarding-the-use-of-hydroxychloroquine-for-treating-covid-19/article_31d37842-dd8f-11ea-80b5-
bf80983bc072.html



                                                                                                                460
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 38 of 135. PageID #: 826




          opinions are challenged by other physicians in the form of exchanges between doctors
          at hospitals, medical conferences, as well as debate in medical journals. You render
          your opinions unchallenged, without formal public opposition from physicians who
          passionately disagree with you. It is incontestable that the public is best served when
          opinions and policy are based on the prevailing evidence and science, and able to
          withstand the scrutiny of medical professionals.
               As experience accrued in treating COVID-19 infections, physicians worldwide
          discovered that high-risk patients can be treated successfully as an outpatient, within
          the first five to seven days of the onset of symptoms, with a “cocktail” consisting of
          hydroxychloroquine, zinc, and azithromycin (or doxycycline). Multiple scholarly
          contributions to the literature detail the efficacy of the hydroxychloroquine-based
          combination treatment.
               Dr. Harvey Risch, the renowned Yale epidemiologist, published an article in May
          2020 in the American Journal of Epidemiology titled “Early Outpatient Treatment of
          Symptomatic, High-Risk COVID-19 Patients that Should be Ramped-Up Immediately
          as Key to Pandemic Crisis." He further published an article in Newsweek in July
          2020 for the general public expressing the same conclusions and opinions. Dr. Risch
          is an expert at evaluating research data and study designs, publishing over 300
          articles. Dr. Risch’s assessment is that there is unequivocal evidence for the early and
          safe use of the “HCQ cocktail.” If there are Q-T interval concerns, doxycycline can be
          substituted for azithromycin as it has activity against RNA viruses without any cardiac
          effects.
               Yet, you continue to reject the use of hydroxychloroquine, except in a hospital
          setting in the form of clinical trials, repeatedly emphasizing the lack of evidence
          supporting its use. Hydroxychloroquine, despite 65 years of use for malaria, and over
          40 years for lupus and rheumatoid arthritis, with a well-established safety profile, has
          been deemed by you and the FDA as unsafe for use in the treatment of symptomatic
          COVID-19 infections. Your opinions have influenced the thinking of physicians and
          their patients, medical boards, state and federal agencies, pharmacists, hospitals, and
          just about everyone involved in medical decision making.
               Indeed, your opinions impacted the health of Americans, and many aspects of our
          day-to-day lives including employment and school. Those of us who prescribe
          hydroxychloroquine, zinc, and azithromycin/doxycycline believe fervently that early
          outpatient use would save tens of thousands of lives and enable our country to
          dramatically alter the response to COVID-19. We advocate for an approach that will
          reduce fear and allow Americans to get their lives back.
               We hope that our questions compel you to reconsider your current approach to
          COVID-19 infection.

       That this trenchant letter has been so ignored by the media and major medical
organizations indicates the hold that globalism and the pharmaceutical industry, in league with
government agencies, have upon the world. The letter goes on to raise a great number of
questions about what Fauci is doing and should be read by anyone who wants to be further
educated about the current crisis in the suppression of hydroxychloroquine by itself or in
combination with azithromycin and zinc.




                                                                                                  461
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 39 of 135. PageID #: 827




(2) The Broader Context

         There are many reasons why the worldwide political, health and industrial establishment
has ganged up to suppress hydroxychloroquine which, in combination with azithromycin and
zinc, is the only demonstrated prophylaxis and the only useful drug treatment when given early
in the disease process. First, Donald Trump has supported it and so they are attacking “Trump’s
drug.” But this is a diversion, because the pharmaceutical industry and other interest groups all
over the world are attacking the medication and for this reason the phrase “Trump’s drug” will
be avoided. Second, and this is far more important, the drug combination is incredibly cheap,
and the pharmaceutical industry has tooled up, with the support of Anthony Fauci and others, to
support rush programs for extremely remunerative and dubious drugs, while holding out for
more remunerative compulsory vaccinations. The vast powers of the pharmaceutical and
chemical industry, probably the largest and most powerful lobby in the world, has determined to
crush “the people’s drug,” hydroxychloroquine. This report will discuss hydroxychloroquine in
many places, including in an essay by Dr. Meryl Nass contained in part VII and by an open
letter from a group of physicians in part III C (3).
         There are special federal regulations for providing treatments for CBRN agents—
Chemical, Biological, Radiological, and Nuclear treatments. Under federal regulations, in an
emergency declared by the Health and Human Services (HHS) secretary, medicines can be used
“that ‘may be effective’ to prevent, diagnose, or treat serious of life-threatening diseases that can
be caused by CBRN agents…” (p. 7).36 There can be no doubt that hydroxychloroquine “may be
effective,” so in order for the big drug companies to stop the use of this inexpensive drug they
had to declare it too dangerous to use. 37, Hydroxychloroquine is “an extraordinarily safe drug”38
when used in the proper dose range; but it can be fatal when used in too large doses. So those
who want to discredit the medication have been prescribing it in lethal or near-lethal doses to
unwitting patients in clinical trials.
         This report will discuss hydroxychloroquine in many places, including in an essay by Dr.
Meryl Nass contained in part VII and by an open letter from a group of physicians in part III C
(3). However, because the accusation about doctors giving lethal doses is so potentially
“inflammatory,” one of those studies will now be evaluated and made available by links in the
following section.


(3) Using Lethal Doses to Discredit Hydroxychloroquine



36
   U.S. Department of Health and Human Services, et al. (2017). Emergency Use of Authorization of Medical
Products and Related Authorities. Guidance for Industry and Other Stakeholders.
https://www.fda.gov/media/97321/download
37
   Numerous studies have confirmed the usefulness of hydroxychloroquine as an antiviral agent and its mechanisms
of action have been very well studied. E.g., Islam, T., et al. A Perspective on Emerging Therapeutic Interventions
for COVID-19. Front Public Health. 2020; 8: 281. Published online 2020 Jul 3. doi: 10.3389/fpubh.2020.00281.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7362761/ . Also see Early treatment with hydroxychloroquine:
a country-based analysis. @Covid Analysis, August 5, 2020 (updated August 18, 2020) https://hcqtrial.com/.
We have written numerous blog reports discussing the usefulness of hydroxychloroquine and the pharmaceutical
industry’s attempts to discredit it. https://breggin.com/coronavirus-resource-center/
38
   In Goodman & Gilman’s The Pharmacological Basis of Therapeutics (2011, p. 1404), New York: McGraw-Hill.
The word “extraordinarily” is removed in the 13th edition (2019) but otherwise remains the same.



                                                                                                                462
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 40 of 135. PageID #: 828




        The research community in the service of the pharmaceutical industry and its main
vector, Anthony Fauci, conducted one study after another in which they gave COVID-19 patients
toxic and even lethal doses of either chloroquine or hydrochloroquine. Often, they used the older
drug, chloroquine, when hydroxychloroquine is “a less toxic metabolite of chloroquine.”39 To
further discredit these medications, they gave them to patients on death’s door, when their only
proven effective is as a prophylaxis or early in the treatment of viral diseases, including
COVID-19.
        We became so incensed by one of the more recent studies that I titled it, “Research
Study—Or Megadose Mass Murder.”40 The authors of the study41 had to know that they were
treading on dangerous territory, risking many deaths. Respected sources, such as all recent
editions of the classic Goodman & Gilman’s The Pharmacological Basis of Therapeutics (2011,
p. 1405), make the same basic observation:

           Toxicity and Side Effects. Taken in proper doses, chloroquine is an extraordinarily
           safe drug; however, its safety margin is narrow, and a single dose of 30 mg/kg may be
           fatal.

        The study that killed so many patients used enormous repeated doses of
chloroquine: 1200 mg daily for 10 days. This dose is so large that the authors could not cite a
single other clinical study that approximated this megadose range, except in a single study in
which hydroxychloroquine was given in the hope of suppressing cancer.
        The lethal dose of chloroquine begins at 30 mg/kg for a 40 kilo42 or 89-pound patient.
Since the patients in this study were extremely sick, since many had comorbid illnesses, and
since a number were elderly, it is likely that some were probably under 90 pounds. But we need
not quibble because the 30 mg/kg death range is for a single dose—and these doctors gave 10
days of this toxic megadose. Furthermore, all the patients were extremely ill with COVID-19,
some were elderly, and many had comorbid disease, including heart disease. The lethal dose for
them would be considerably below 30 mg/kg. It is no exaggeration to observe that, given their
physical condition and frailties, all the patients in this study were at risk of death from the
megadoses of chloroquine administered to them for ten days.
        In addition, these doses over a period of ten days are higher than they even seem because
chloroquine has an extremely long half-life, measured in days and weeks rather than hours, again
according to Goodman & Gilman’s The Pharmacological Basis of Therapeutics (2011, p. 1404).
There is also evidence that the half-life increases with the dose. Altogether, this means that the
high doses over ten days would accumulate in increasingly greater concentrations that would
persist well beyond the termination of drug treatment—leading to increased lethality. Many of
the patients were probably too ill to properly metabolize or break down the drug, increasing the

39
   Stokkermans, T. J., Goyal, A., Bansal, P. Trichonas, G. Chloroquine And Hydroxychloroquine Toxicity.
StatPearls [Internet]. Treasure Island (FL): StatPearls. Last Update: July 4, 2020
https://www.ncbi.nlm.nih.gov/books/NBK537086/?report=printable
40
   Breggin, P., 2020, Scientific Study or Megadose Mass Murder. The Breggins’ Coronavirus Resource Center.
https://breggin.com/scientific-study-or-megadose-mass-murder/
41
   Borba, M., Val, F., and Sampaio, V. et al. (2020 April 24). Effect of High vs Low Doses of Chloroquine
Diphosphate as Adjunctive Therapy for Patients Hospitalized with Severe Acute Respiratory Syndrome Coronavirus
(SARS-CoV-2) Infection: A Randomized Clinical Trial. JAMA Network Open.
https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2765499
42
   Goodman & Gilman’s The Pharmacological Basis of Therapeutics (2011, p. 1405). New York: McGraw Hill.



                                                                                                           463
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 41 of 135. PageID #: 829




effect of dose through its increased concentration in the blood and hence again increasing its
lethality. Worse yet, the patients were already at death’s door in “intensive care units” for the
“treatment of severe COVID-19 patients.” They were described as “critically ill” (p. 1). Some
were “unconscious,” according to the prepublication version.43
        When the death rate reached 39%, the megadose experiment was stopped Sixteen of the
41 patients had died. It took the intervention of an independent monitoring group to prevent the
researchers from continuing on.
        The study became a big hit among the establishment working full-time promote the
interests of the pharmaceutical industry and not the people in need of treatment. I wrote in a
blog/ report:
        The study we call “Megadose Mass Murder” was released prepublication on-line on April
11, 2020.44 The partisan New York Times was so happy to thump Trump’s drug that it published
a big story in support of it on April 12, 2020, one day after the prepublication report.45 The
article was then rushed to formal publication on-line on April 24, 2020 by the Journal of the
American Medical Association on its JAMA Network Open.46 The journal of the AMA even gave
on-line Continuing Medication Education (CME) credits to doctors who read it.47
        Simultaneously, on April 24, 2020, the FDA ramped up its attack on hydroxychloroquine,
limiting its use to hospitals, in an effort that would eventually tell doctors to stop using it at all.
        The study was conducted in Brazil. Those who planned the clinical trial created a no-win
study to demonstrate that the highly politicized treatment was too dangerous to treat COVID-19
patients. They administered the medications in potentially lethal doses with no other discernable
goal than to discredit hydroxychloroquine and President Trump, along with their own Brazilian
President, Jair Bolsonaro, a supporter of both Trump and hydroxychloroquine.48
        When the FDA joined forces against hydrochloroquine, it used fraudulent studies like the
one above to declare the drug too dangerous to use—even though chloroquine and
43
   Borba, S. and many other authors. Chloroquine diphosphate in two different dosages as adjunctive therapy of
hospitalized patients with severe respiratory syndrome in the context of coronavirus (SARS-CoV-2) infection:
Preliminary safety results of a randomized, double-blinded, phase IIb clinical trial (CloroCovid-19 Study)
Unpublished at the time. See section on “Ethical Aspects.”
https://www.medrxiv.org/content/10.1101/2020.04.07.20056424v1.full.pdf
44
   Borba, S. and many other authors. Chloroquine diphosphate in two different dosages as adjunctive therapy of
hospitalized patients with severe respiratory syndrome in the context of coronavirus (SARS-CoV-2) infection:
Preliminary safety results of a randomized, double-blinded, phase IIb clinical trial (CloroCovid-19 Study)
Unpublished at the time. https://www.medrxiv.org/content/10.1101/2020.04.07.20056424v1.full.pdf
We are no longer emphasize that they are attacking “Trump’s drug,” because as mentioned earlier, that is a
diversion. The medication has the support of many countries and untold numbers of doctors, so it is hardly “Trump’s
drug.” In addition, the medication is being attacked around the world, not just in America as Trump’s drug.
45
   Thomas, K. and Knvul, S. (Published April 12, 2020. Updated June 15, 2020). Chloroquine Study Halted Over
Risk of Fatal Heart Complications: A research trial of coronavirus patients in Brazil ended after patients taking a
higher dose of chloroquine, one of the drugs President Trump has promoted, developed irregular heart rates.
https://www.nytimes.com/2020/04/12/health/chloroquine-coronavirus-trump.html
46
   Borba, M., Val, F., and Sampaio, V. et al. (2020 April 24). Effect of High vs Low Doses of Chloroquine
Diphosphate as Adjunctive Therapy for Patients Hospitalized with Severe Acute Respiratory Syndrome Coronavirus
(SARS-CoV-2) Infection: A Randomized Clinical Trial. JAMA Network Open.
https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2765499
47
   AMA Ed Hub. CME credits for reading Borba et al. Ibid. https://edhub.ama-assn.org/jn-
learning/module/2765499
48
   Wessel, L. (2020, June 22). Science, ‘It’s a nightmare.’ How Brazilian scientists became ensnared in chloroquine
politics. https://www.sciencemag.org/news/2020/06/it-s-nightmare-how-brazilian-scientists-became-ensnared-
chloroquine-politics



                                                                                                               464
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 42 of 135. PageID #: 830




hydroxychloroquine are among the most safe drugs in the world with experience in treating tens
of millions of patients for malaria, rheumatoid arthritis, lupus and other afflictions.

D. “Educating” the People to Accept “Interventions”

        Public Health advocates having a working assumption that they are right and others must
learn to agree with them. Science is often invoked on their side, but their science is often
corrupted by their own biases, financial interests, political ideology, or desire for power.
        Redefining Events is a big part of re-educating the public. A mob becomes a protest. A
single death becomes a national catastrophe to be prevented at all costs. A health official who is
devoted to global top-down government, Anthony Fauci, becomes the leading political voice in
the country. Dissent becomes hate speech or anti-science.
        “Educational Interventions” are a favorite concept in public health. In Public Health
Ethics, in a chapter titled “Public Health Interventions: Ethical Implications,” we find these
observations which read more like a political platform than a scientific or economic study:49

                              Educational and Environmental Interventions
                Educational interventions are designed to change the knowledge, beliefs, and
            predisposing psychological and social factors that lead individuals to engage in
            unhealthy behaviors… p. 78

                 With growing appreciation of the effects that social context has on the distribution
            of disease, attention has turned to developing interventions that address the social
            determinants of health. The “social determinants” of health and disease have been
            variously identified, but they generally include levels of poverty, racism, education,
            employment, housing quality, neighborhood environment, inequalities in wealth and
            status, stigmatization, access to healthy foods, access to medical care and recreational
            areas, and access to transportation (Wilkinson and Marmot, 2003; Marmot, 2005;
            Blas and Kump, 2010). Recognition of the importance of the social determinants is
            duly credited to the epidemiologist Michael Marmot and his pioneering Whitehall
            studies dating to the 1970s (Marmot and Winkelstein,1975; Marmot et al., 1978).
            Marmot found a highly robust linear relationship between social class (as defined by
            the British employment classification system) and health status, across virtually all
            disease categories, despite access to health care through national health coverage.
            His work was highly influential in informing the British Department of Health and
            Social Security (DHSS) report Inequalities in Health (commonly referred to as the
            "Black Report"), released in 1980. The Black Report examined four alternative
            hypotheses and concluded that the cause of health inequalities was differences in
            material conditions and income (DHSS, 1980; Blane, 1985).
                 Short of eliminating poverty, a variety of strategies have been developed
            under the umbrella of environmental interventions. Whether inadvertently,

49
  Buchanan, D. (2019). Public Health Programs and Policies: Ethical justifications. Chapter 8, pp. 77-80 in The
Oxford Handbook of Public Health Ethics. Eds. Mastroianni, A, Kahn, J., & Kass. N. New York: Oxford University
Press.




                                                                                                            465
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 43 of 135. PageID #: 831




            through technological advances such as television and automobiles, or
            intentionally, through advertising or product placement, physical and social
            environments have been transformed in ways that are far less conducive to
            optimal health (for example, such changes have led to people driving instead of
            walking to work, or children watching TV instead of playing outside). To protect
            and promote population health, environmental interventions seek to undo or
            counterbalance these untoward changes in the environment. This approach has
            gained popular attention in the concept of “nudges” developed by Thaler and
            Sunstein (2008) . One example of the use of nudges is to re-engineer cafeteria
            lines to feature fresh fruits more prominently, instead of the more typical
            conspicuous displays of candy and chips. P. 79

        Some of the observations in the above commentary have undeniable reality, including
that poverty and social class play a role in individual access to medical care, including around
the world during the pandemic. Many observers have concluded that even in places that have
universal healthcare, such as Great Britain, the level of individual healthcare is inferior for lower
social classes and poor people. Here is a summary from one source:50

            Inequalities in the distribution of health

                  Researchers have documented inequalities in the distribution of health by social
            class, gender, and ethnicity. Inequalities in health have been measured using many
            different outcomes including infant deaths, mortality rates, morbidity, disability, and
            life expectancy. Page 1.

        When these observations are made in the public health context, these advocates almost
inevitably begin citing progressive politics and justice concepts as the approach. That is, they
want to use government to “educate” and to shape the populace. Whatever their “interventions”
are, they are justified by necessity as they see it. They do not raise any overarching political and
economic concerns, such as “Does this rob too many citizens of their autonomy or inch us
further toward an authoritarian or totalitarian state?” Instead, their conviction that they as
“experts” are doing good becomes conflated with totalitarian attitudes. Even when they raise
issues of “liberty,” they discuss it among themselves, with the assumption that they will decide
how much liberty to seize. They fail to realize that they deserve no more decision-making power
than anyone else in a democratic society where legislatures, courts, and the people are supposed
to determine matters of individual and political freedom . We have witnessed this arrogance
throughout COVID-19 where “experts” acting in the name of public health ignore the Bill of
Rights and the Constitution in their policymaking.




50
  Rebecca Steinbach (2009). Revised by Margaret Eni-Olotu and Rachel Kwiatkowska (2016); and Robert Tolfree
(2016).Inequalities in health (e.g. by region, ethnicity, socio-economic position or gender) and in access to health
care, including their causes. HealthKnowledge. https://www.healthknowledge.org.uk/public-health-
textbook/medical-sociology-policy-economics/4c-equality-equity-policy



                                                                                                                  466
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 44 of 135. PageID #: 832




IV. The Psychosocial Impact of Depriving People of Liberty

A. Volition, Free Will, and Liberty

        Volition is the internal experience of free will, choice-making, autonomy, or self-
determination. Liberty is the condition under which volition can be maximally expressed.
        Liberty can be considered a need. Even the mechanistic psychologist I. Pavlov
postulated a “freedom reflex” in animals to describe their distress upon being confined or
restrained:51

                 We tried out experimentally numerous possible interpretations, but though we had
            had long experience with a great number of dogs in our laboratories we could not
            work out a satisfactory solution of this strange behaviour, until it occurred to us at
            last that it might be the expression of a special freedom reflex, and that the dog simply
            could not remain quiet when it was constrained in the stand. This reflex was overcome
            by setting off another against it -- the reflex for food. We began to give the dog the
            whole of its food in the stand. At first the animal ate but little, and lost considerably in
            weight, but gradually it got to eat more, until at last the whole ration was consumed.
            At the same time the animal grew quieter during the course of the experiments: the
            freedom reflex was being inhibited. It is clear that the freedom reflex is one of the most
            important reflexes, or, if we use a more general term, reactions, of living beings. This
            reflex has even yet to find its final recognition. In James's writings it is not even
            enumerated among the special human "instincts." But it is clear that if the animal
            were not provided with a reflex of protest against boundaries set to its freedom, the
            smallest obstacle in its path would interfere with the proper fulfilment of its natural
            functions. Some animals as we all know have this freedom reflex to such a degree that
            when placed in captivity they refuse all food, sicken and die.

         Pavlov’s concept of the freedom reflex or reaction is as fresh and startling in some ways
as it was when he discovered it. In the above quote, he calls it “one of the most important
reflexes” of “living beings.” He describes the necessity of having this reaction, otherwise “the
smallest obstacle in its path would interfere with the proper fulfilment of its natural functions.”
He then directly relates the loss of freedom to extreme suffering, even in animals, that “when
placed in captivity they refuse all food, sicken and die.”
         Anyone who has spent time with toddlers has seen that freedom reflex expressing itself
and probably has experienced the youngster’s negative reactions to being confined or restrained.
         Pavlov describes the captive animal’s refusal to eat, allowing itself to die. This reflects
the feeling of helplessness that overcomes animals and humans when they lose their freedom.
         Pavlov does not show great empathy for the animals he experimented upon and tortured,
so it is astonishing that he could recognize their impulse for freedom. I asked the person in the
world whose books have most encouraged my feelings of empathy for animals if he would
comment on their need or yearning for liberty. He is Jeffrey Masson, the author of When
Elephants Weep and Dogs Never Lie About Love, and here is what he wrote for this report:

51
     Pavlov, Ivan (2010, originally published in 1927) Conditioned reflexes: An investigation of the physiological
activity of the cerebral cortex. Ann Neurosci. 2010 Jul; 17(3): 136–141. doi: 10.5214/ans.0972-7531.1017309. The
pages for the excerpt are not paginated.   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4116985/



                                                                                                                467
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 45 of 135. PageID #: 833




                                Commentary on Animal Freedom
                                   By Jeffrey Masson, PhD
                                       August 25, 2020

        In a new book Mama's Last Hug, Frans de Waal, director of the Living Links Center at
the Yerkes National Primate Research Center, tells the story of Mama, a chimpanzee who was
59, the great matriarch of the colony in Burgers Zoo at Arnhem in the Netherlands. She was
curled up in a fetal position in her straw nest, clearly in her last days.
        Nobody in their right mind would enter the cage of such an animal, but a biology
professor, Jan van Hoof had known Mama many years before, and the two had become close. As
soon as she saw the old professor, himself approaching 80, enter the cage (a first anywhere),
barely able to move, she managed to get up from her nest and one of the staff took a video of
what happened next. She came very close, and then she recognized him, and began making the
sounds of joy that chimpanzees make at reunions, threw her arms open and embraced him as he
cried in joy.
        It's a lovely story, no doubt. But what made me sad was not that Mama was
saying goodbye to her human friend, but that she had spent more than 50 years in
captivity. Chimpanzees do not belong in a cage, anywhere, for any reason. Period. It is a crime
against nature. But then is that not true of all zoos. I would have to say yes. No wild animal
should ever live in a cage, or be fenced in, or on an island surrounded by a moat. It is not
natural, that is, it goes contrary to its nature.
        It has taken some time for humans to recognize the depth of suffering that animals show
when they are confined in a cage or even in a corral. Remember, this is not something they EVER
experience in the wild. Yes, a prey animal is killed, but swiftly. No other animal, other than man,
puts a member of a different species into a cage or confinement for life. The depression that
overcomes every single confined animal is well known now to animal scientists: the animals
become listless, they lose their appetite (some will even starve themselves to death), they lose their
interest in other animals, even their own partners, in short, they give up on life. Some will
eventually recover, but their lives have been marked forever, and not for the better.
         Well, you might well ask, is that not true of horses then? After all, you cannot allow a
horse to simply wander. No, you cannot, and that to me is a weighty argument against the
domestication of horses. How about parrots then? Absolutely not. Parrots are not even
domesticated. They are not meant to live in cages. Orcas and dolphins? Perish the
thought. But then what about cats and dogs?
         Ah, that is a difficult topic: you cannot simply leave a dog to go in and out of your house,
but the difference is that the dog wants to be there. The dog chooses to live with you. As does a
cat, possibly the only animal we can allow its freedom. Cats come and go as they please, and
that is how it should be.
         Freedom is essential to ALL animals. They all need it, they all want it, every bit as much
as we do. What is the worst thing that can happen to a human? To be locked in (prison, or a
psychiatric ward) or even to be forbidden to leave a country (think of North Korea) is to be
deprived of perhaps our single most cherished possession: freedom. We are animals, after all,
and just like all other animals, we want to live free!




                                                                                                   468
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 46 of 135. PageID #: 834




        In humans this overwhelming helplessness in the face of lost freedom, as this report will
describe, leads ultimately to variations on basic negative emotional reactions, including anger,
emotional numbness, guilt, shame, and anxiety.52 In humans, loss of liberty especially brings
shame and humiliation, and loss of self-respect. It can lead to despair.
        An entire nation is being deprived of its pride and dignity. Yet we almost never hear
about this tragic result of the shutdown and other humiliating measures. This is a large part of
the dehumanization process—Robbing people of their freedom and then refusing to recognize
that loss of freedom is in and of itself a demeaning process and experience.

B. Coercion Overpowers Another’s Volition and Liberty

        The aim of coercion is to gain power over another, to put one's own will in place of
another's. In short, coercion is used to make people do what they do not wish or choose to do. To
refrain from coercing others, and to resist being victimized by it, we must be able to identify
coercion and find better alternatives. This is true in both our personal and our political lives. The
founders of this nation, including those who conceived of it and fought for it, often saw
themselves as expressing and defending their desire for liberty and their earnest goal to see
freedom spread throughout the world.53
        One negative psychosocial impact of suppressing freedom is relates to volition or the
capacity to make choices, which can be crushed, ultimately leading to apathy, indifference, and
docility. Volition is defined as: 54

            1: the power of choosing or determining : WILL
            2: an act of making a choice or decision.

        Avolition is the lack of volition or the capacity to make choices and it has tragic results:

            What avolition looks like55
            A person experiencing avolition may withdraw from social contact and normal
            activities. They often have no enthusiasm and get little enjoyment from life. Their
            emotions may become dulled and conversations may be disjointed.

            Avolition is often mistaken as depression. It’s more clearly identified and understood
            when a person also displays positive symptoms of schizophrenia. It’s important to


52
    Breggin, P. Guilt, Shame and Anxiety: Understanding and Overcoming Negative Emotions. (Prometheus Books,
Amherst, NY, 2014). Also see, Breggin, P. The biological evolution of guilt, shame and anxiety: A new theory of
negative legacy emotions. Medical Hypotheses, 85, 17-24, 2015 and Breggin, P. Understanding and Overcoming
Guilt, Shame, and Anxiety: Based on the Theory of Negative Legacy Emotions. In Kirkcaldy, B. (Ed). Promoting
Psychological Well-Being in Children and Families. New York, NY: Palgrave Macmillan. Chapter 5, pp. 68-80,
2015.
53
    Breggin, P. Wow, I’m an American! How to Live Like Our Nation’s Heroic Founders. (Lake Edge Press, Ithaca,
NY, 2009).
54
   Merriam Webster On-line Dictionary. https://www.merriam-webster.com/dictionary/volition
55
   Healthline. What is avolition and how is it treated. “Medically reviewed by Timothy J. Legg, PhD,
CRNP — Written by Susan York Morris — Updated on August 14, 2018.”
https://www.healthline.com/health/schizophrenia/avolition#causes



                                                                                                            469
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 47 of 135. PageID #: 835




           keep in mind that a person with avolition isn’t avoiding activities. They simply don’t
           have the ability to act.

           Examples of avolition

           Avolition affects every aspect of daily life — personal relationships, home, and school.
           A person with avolition may experience the following:

           •     doesn’t make eye contact when speaking or spoken to
           •     limited or halted speech
           •     stops participating in events or gatherings
           •     avoids making or receiving phone calls
           •     has trouble starting or completing projects
           •     doesn’t participate or show enthusiasm for special occasions or events
           •     fails to make appointments, such as for the doctor or tax preparer

           Avolition isn’t the same thing as laziness

           Some might assume these things are due to a person’s laziness or irresponsibility. But
           people with avolition don’t have the ability to act. In a sense, it’s like being paralyzed
           by apathy or the inability to anticipate or experience the rewards of performing a task.
           In contrast, laziness may be considered a willful act of a person who doesn’t have a
           mental health disorder.

         This definition and discussion of avolition is taken from a mental health site where the
term is most often used. The term is applied to symptoms of numerous psychiatric and
neurological disorders. All oppressive situations from domestic violence and cult experiences to
brain-washing and political oppression can result in this outcome as the person being controlled
gives up trying and becomes helpless and unable to make choices, in part to avoid frustration and
in part to avoid negative attention by taking unapproved actions. Guilt, shame, and anxiety are
emotions which, when stirred up in the extreme, can cause people to withdraw and to experience
themselves as having no free will or self-determination. Avolition is related to apathy and
indifference. It involves a feeling that it is useless and dangerous to make choices.
         People who are rendered avolitional by their environment tend to suffer from an overall
demoralization, including depression and anxiety, and nearly every other negative emotion,
including irritability and anger. Overall, they become subdued and docile. This is closely
related to the emotional blunting I describe as one of the negative legacy emotions in my book,
Guilt, Shame and Anxiety: Understanding and Overcoming Your Negative Emotions.
         Studies on an individual and political level show that totalitarian environments create
avolition, apathy, and difference. After the fall of the Berlin wall, older people from behind the
Iron Curtain were so indoctrinated into dependence and helplessness that they could not rejoice
in the changes, which was left more often to youth.56 Individuals lacking in volition are ideal
citizens for a totalitarian political system; but they vastly impair the functioning of a democratic


56
  Breggin, Peter. Chapter 9. Part I: Liberty and Love in the Former USSR, pp. 180-189. In Breggin, P. Beyond
Conflict: From Self-Help and Psychotherapy to Peacemaking. (St. Martin's, NY, 1992).



                                                                                                           470
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 48 of 135. PageID #: 836




republic. Eventually, their inability to contribute to society also impairs totalitarian societies and
contributes to their demise.
       The concept of avolition is closely related to the overall feeling or attitude called learned
helplessness or my own concept of psychological helplessness that is more encompassing.

C. Understanding Coercion vs. Liberty and Love

       The following are excerpts from my 1992 academic book: Beyond Conflict: From Self-
Help and Psychotherapy to Peacemaking. 57

              COERCION AND CONFLICT RESOLUTION

                   Coercion is a form of conflict resolution or, more accurately, conflict suppression.
              There is widespread agreement within the field of conflict resolution that genuine
              problem solving is incompatible with the utilization of coercive power (citation
              omitted).
                   The use of force, except in self-defense, is the most limited and hazardous
              approach to relationships and to conflict resolution. It leaves little room for either
              party—especially the victim—to fulfill any liberty or love needs. In part because
              coercion encourages people to manipulate each other, to lie, and to hide their
              vulner-abilities and needs, coercion obstructs the resolution of deep-rooted conflict.
                   Oppressive actions are frequently cloaked in the language of love: "I did it
              because I love you" or "If I didn't love you, I wouldn't care so much." Sometimes love
              of God, country, or other "higher values" are invoked to justify horrible atrocities
              against others. In reality, both perpetrator and victim become impaired in their ability
              to love others outside the coercive dynamic. Thus, coercion is the great impediment to
              conflict resolution.

              DEFINING COERCION

                   According to the American Heritage Dictionary of the English Language (1979),
              to coerce means -"1. To force to act or to think in a given manner; to compel by
              pressure or threat. 2. To dominate, restrain, or control forcibly." Most dictionaries
              mention compulsion and restraint, both of ·which attempt to thwart the individual
              from acting on his or her own wishes or intentions.
                   While the broad definition of coercion raises many unanswered questions, it can
              be turned to practical use with very specific applications. In particular, it reminds us
              that all threatening and manipulative actions or communications, for any purpose
              whatsoever, have somewhat similar negative outcomes. P.73 …

              THE NEGATIVE EFFECTS OF COERCION

                  Coercion by the most well-meaning person, for the most well-intentioned
              purposes, still has untoward consequences. When the outcome does seem largely

57
     Breggin, P. Beyond Conflict: From Self-Help and Psychotherapy to Peacemaking. (St. Martin's, NY, 1992).




                                                                                                               471
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 49 of 135. PageID #: 837




     beneficial, coercive methods are likely to have some negative effects, including the
     subversion of free will and personal freedom. P. 74…
          The principle that coercion always has some negative consequences is probably
     not subject to proof or disproof. Rather it is an assumption or viewpoint of use in
     organizing experience. In testing such a hypothesis, one must rely mostly upon
     personal experience, including one's own inner reactions to being coerced, as well as
     one's perceptions of the responses of others. Beyond that, there is each person's
     general knowledge of human affairs. One of the aims of this book is to demonstrate
     the usefulness of viewing all coercion—including that which seems culturally or
     generally accepted, routine, and innocuous—with caution and concern. This includes
     the emotional bullying that routinely takes place in the family and social lives of many
     people, the frequently oppressive control of children in the home and schools, the
     similar oppression of women throughout most of the society, involuntary treatment in
     psychiatry, and many or most government interventions.
          These two fundamental assumptions—that all forms of coercion create negative
     effects and that these effects are somewhat similar regardless of the form of
     coercion—have practical importance in how conflict resolution is approached. They
     encourage close scrutiny of any and all attempts to use coercion, and they discourage
     its use as much as possible in human affairs. This has vast implications for many
     spheres of human activity in which coercion is frequently the sanctioned or most
     commonly accepted approach to resolving conflict, including family relationships,
     childrearing, most governmental activities, involuntary psychiatry, authoritarian
     religion, and war. p. 75 …

     THE COST OF COERCION: THE IMPACT ON THE VICTIM

          One might wish that perpetration would cause the perpetrator to feel guilt, shame,
     and anxiety, but more typically their victims do. While it seems easily understandable
     that victims might experience anxiety, and perhaps even shame, it seems at first glance
     more puzzling that they also experience guilt. The key, I believe, is the psychological
     helplessness that is engendered in the victim, making him or her vulnerable to guilt,
     shame, or anxiety.

     VICTIM DISHONESTY

          While perpetrators lie to others and sometimes to themselves in order to cover up
     their abuses, victims learn to lie and to dissemble in order to avoid or minimize further
     oppression. p. 91 …
          No one wants to be coerced. As we have seen, humans and nonhumans alike value
     their liberty. In human beings, this need becomes quite elaborate. It includes the desire
     to think for oneself, to make choices, to exercise reason, to seek justice. As already
     described, the need for liberty dovetails with the need to love and to be loved. When the
     individual feels subject to abuse or arbitrary control, he or she tends to hide these needs
     in order to seem less vulnerable. P. 92 …




                                                                                             472
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 50 of 135. PageID #: 838




                 In conclusion, coercion always has a cost for the victim. Most obviously,
            it creates psychological helplessness, including guilt, shame, and anxiety in the
            victim. It encourages victims to lie and to dissemble. …
                 Coercion, in all its many manifestations, has little or no place in conflict
            resolution. At best it is a stopgap measure that temporarily suppresses conflict,
            ultimately increasing its ferocity. Even when coercion seems a necessity, it
            interferes with liberty and with love, and ultimately with the resolution of
            conflict.
                 From the psychological to the interpersonal and the global, the resort to
            coercion remains one of the greatest obstacles to conflict resolution. Those
            who seek to help others resolve conflict must stand forthrightly for the values
            of liberty and love. Instead of pretending or attempting to take a value-free
            stance, they should openly seek to educate people on the hazards and costs of
            coercion and on the merits and benefits of liberty and love. p. 95

       The entire Three Dynamics of Human Progress Chart is in Attachment 1. It describes
my concept of the three basic dynamics or methods of human interaction: Love, Liberty, and
Coercion. Each has specific consequences in the personal and societal spheres. Below is an
excerpt from the lower right-hand section of the chart which describes the nature and
consequences of coercion.

                                       Involuntary Relationships
            Arbitrary or Unlimited Force
            Prediction & Social Control
            Hatred & Violence to Attain Ends
            Envy & Distrust; No Cooperation
            Guilt, Shame and Anxiety
            Lying, Cheating, & Fraud
            Alienation, Remoteness
            Adjustment & Survival Values
            Scientism58
            Socioeconomic Decline
            Closed, Totalitarian Society

        Both individuals and society are going through this devolution under government
measures to shut down and control America—the downward spiral in human activity that brings
out the worst in people and society.

D. Understanding Psychological Helplessness



58
  Based on my more recent work, I have added a new item to this list of results of oppression: Guilt, Shame and
Anxiety. I have also removed two that were more relevant to my critique of contemporary psychiatry: Physical
Theories & Therapies and Behavioral Theories & Therapies. They fall under the existing larger category of
“scientism,” the reduction of science to worthless and misleading simplifications that, in my field of psychiatry, are
dehumanizing. These subjects are covered in many of my books and scientific articles but go beyond the needs of
this report.



                                                                                                                    473
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 51 of 135. PageID #: 839




        When they feel oppressed, controlled, or manipulated—when they see and experience
that they are losing their freedom—many or most individuals lapse into chronic apathy,
persistent anger, or guilt, shame, and anxiety. This is one of the most disabling aspects of the
shutdown and other oppressive measures associated with government policies and practices
related to COVID-19.
        In Guilt, Shame and Anxiety, and scientific articles,59, 60, 61 I have analyzed why people
react in this negative manner, in effect shutting themselves down; but in simplest terms, when
subjected to oppression, many people feel overwhelmed with helplessness, and feeling helpless
often leads to what I call the negative legacy emotions of emotional numbing or apathy, anger,
beneath which are deeper negative feelings of guilt, shame and anxiety. All of these emotional
states are driven by a lack of volition, so that the individual feels unable to make good, effective,
ethical, or happy decisions.
        My latest publication,62 coauthored with Jeanne Stolzer, PhD, professor of childhood and
family life, deals with the effects of psychological helplessness, including how it is reinforced by
oppression. Here are extracts from “Psychological Helplessness and Feeling Undeserving of
Love: Windows into Suffering and Healing” published in June 2020 in the Humanistic
Psychologist:

Understanding Psychological Helplessness

        Physical or objective helplessness can be distinguishable from psychological
helplessness, which is subjective and emotional in origin. Physical helplessness is exemplified by
being incarcerated behind bars or afflicted with a neurological paralysis. Psychological
helplessness involves feeling, believing, or acting as if one were emotionally imprisoned or
paralyzed, and unable to take effective or meaningful changes in one's attitudes or behaviors.
Prisoners or physically paralyzed individuals may be largely unable to improve their physical
status, but they do not have to become psychologically helpless. That is, they do not have to give
up looking for opportunities to improve their emotional, psychological, and physical responses.
        Psychological helplessness has cognitive and emotional components. Cognitively these
individuals are unable or unwilling to rationally evaluate themselves and their opportunities.


59
   Breggin, P. (2015). Understanding and Overcoming Guilt, Shame, and Anxiety: Based on the Theory of Negative
Legacy Emotions. In Kirkcaldy, B. (Ed). Promoting Psychological Well-Being in Children and Families. New York,
NY: Palgrave Macmillan. Chapter 5, pp. 68-80, 2015. http://breggin.com/wp-
content/uploads/2015/09/Breggin%2C%20P.%20%282015%29%20Understanding%20%26%20overcoming%20GS
A.pdf ;
60
   Breggin, P. and Stolzer, J. Psychological Helplessness and Feeling Undeserving of Love: Windows into Suffering
and Healing. The Humanistic Psychologist, June 2020, 48 (2), 113-122. https://breggin.com/psychological-
helplessness-and-feeling-undeserving-of-love-windows-into-suffering-and-healing/
61
   Breggin, Peter. The biological evolution of guilt, shame and anxiety: A new theory of negative legacy emotions.
Medical Hypotheses, 85, 17-24, 2015. https://breggin.com/understanding-and-overcoming-guilt-shame-and-anxiety-
based-on-theory-of-negative-legacy-emotions/
62
  Breggin, P. and Stolzer, J. Psychological Helplessness and Feeling Undeserving of Love: Windows into Suffering
and Healing. The Humanistic Psychologist, June 2020, 48 (2), 113-122. https://breggin.com/psychological-
helplessness-and-feeling-undeserving-of-love-windows-into-suffering-and-healing/




                                                                                                               474
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 52 of 135. PageID #: 840




Emotionally, they lose control over themselves and “give up trying.” People who are feeling
helpless may feel and act as if they are unable to think or make judgments.
         Psychological helplessness can be defined or described from several perspectives such as
giving up or surrendering the use of reason, losing autonomy and self-determination,
surrendering free will and volition, or collapsing into feelings of being overwhelmed and unable
to escape from emotional suffering. It limits cognitive flexibility in perceiving alternatives and
making decisions and it limits resilience or the ability to "bounce back" and retake control over
one's life.
         The importance of overcoming psychological helplessness in order to make choices and
become self-determining is found directly or indirectly in many theoretical approaches that
emphasize autonomy, self-determination, self-efficacy, resilience and "authentic happiness"
[citations omitted]. P. 114

       Again, from my most recent scientific paper, I briefly described the result of extreme
abuse upon adults. It applies directly and without modification to the effects of increasing
degrees of totalitarian control:

The Effects of Extreme Abuse in Adulthood

        When adults are exposed to extreme abuse, their sense of personal value and
worthiness of love can be crushed. This occurs when disabled, elderly or other vulnerable
persons are abused within their own families. It occurs when people are abducted and held
in captivity or when they are incarcerated in total institutions such as extermination camps
prisoner of war camps, mental hospitals, or prisons. In all these situations, the perpetrator
[such as hardened staff] often systematically attempts to bring about psychological
helplessness in the individual along with feelings of being undeserving of love and hence even
life. P. 126

         The observations on extreme abuse in adulthood apply directly to government and
politics, as I have done in Beyond Conflict. The universality of these principles—that they apply
in all societal settings that oppress or control people—was deeply impressed upon me when I
visited East Berlin under communism in 1988, one year before the Berlin wall came down. I
went with author Jeffrey Masson, who speaks German and has studied Nazi Germany. To get to
East Berlin, we took an underground from West Berlin and got off at the last and only stop into a
frightening labyrinth with grim faced guards beneath East Berlin. Inside the city itself, it was
bleak and barren of interesting or exciting activities. The people looked fearful and depressed.
We were approached by a small group of teenagers who begged us to find a way to sneak them
into West Berlin—an act of despair that took considerable bravery and perhaps recklessness born
of despair from living within a totalitarian system. Unlike the animals described by Pavlov as
dying from loss of freedom, these youngsters were striving for freedom and it leaves me
wondering how they did when the Berlin Wall came down a year later.
         I was struck at the time by something that I continue to mull upon to this very day:
Stepping into East Berlin was almost exactly like my experience as a Harvard college student
when, as a volunteer, I first stepped into a state mental hospital.63 The bleakness, the lack of
normal human activity, the sadness and despair in the faces, and even the pitiable requests to




                                                                                                475
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 53 of 135. PageID #: 841




please help them go free. This is the fate of people who have gradually and inexorably been
crushed by totalitarianism. They become like inmates of a giant 1950s state mental hospital.
        These observations closely parallel those of sociologist Erving Goffman who described
mental hospitals as “total institutions,” the institutional equivalent of totalitarianism.64 He
described how it robs people of their very identity as they adopt the necessary submissive and
demoralized attributes to survive in a wholly coercive situation.

E. Frightening and Reducing People to Objects

         Threats, and even terrorization, of the public is one of the single most important methods
of political control, and the more so as a society moves toward totalitarianism. As I mentioned
earlier, in 1964 I wrote one of my first two peer-reviewed scientific papers, “Coercion of Patients
in an Open Mental Hospital,” in which I described how a supposedly “voluntary” psychiatric
ward was not truly voluntary.65 When patients resisted drug treatment or wanted to go home, the
staff would often threaten them, for example, by mentioning they might have to be sent to the
local state hospital, be given electroshock treatment, or committed against their will. This
continues to on today in mental hospitals prison. Similar threats permeate our “free society”
under COVID-19 policies and practices.
         Sociologist Erving Goffman, mention in the previous section, spent much of his career
studying the effects on inmates of life in total institutions which, in the Western world, include
prisons and mental hospitals rather than Gulags or concentration camps. The effects on people
are similar to those experienced by citizens as a state or nation becomes more totalitarian. His
influential book, Asylums: Essays on the Social Situation of Mental Patients and Other Inmates,
was published in 1961. The complex quality of Goffman’s observations are such that neither he
nor the reader can easily summarize. Therefore, I will quote from a recent sociological review of
Goffman’s work that captures the struggle of the individual to maintain his sense of identity or
self when stripped of all the affirmation to which he or she is accustomed in the social interaction
of a more free and normal life:66

                  We are all familiar with Goffman’s work in Asylums, and especially his notion of
            the total institution as a “forcing house for changing persons, as a natural experiment
            on what can be done to the self” (p. 12). In everyday life in a civil environment—that
            is, in the home world—one can work at sustaining one’s identity with one’s
            cohabitants of social establishments because, by and large, they collaborate in the
            enterprise and honor one’s efforts to do so. But in the total institution the inmate is
            separated from ordinary collaborators and interacts with a staff that requires different
            terms for collaboration. Inmates are subjected to a series of abasements, degradations,
            humiliations, and profanations of their selves and a withdrawal of all the physical and
            social supports that once sustained them. …


64
   Goffman, G. (1961). Asylums: Essays on the Social Situation of Mental Patients and Other Inmates, New York,
Anchor Books.
65
   Breggin, P. (1964). Coercion of Voluntary Patients in an Open Hospital. AMA Archives of General Psychiatry.
http://breggin.com/wp-content/uploads/2005/05/coercionof.pbreggin.1982.pdf
66
   Friedon, E., 2019, Celebrating Erving Goffman. Contemporary Sociology, 48, 631-635.
https://journals.sagepub.com/doi/full/10.1177/0094306119880197b?casa_token=3kgXfrIjQOAAAAAA:TX-
ZzgpjFARKAPLMWUgaRCNxG182Oji3Ri9lz2SgrOdRxcf5snd6gXLogLACTGIqkrgB70tj-pMR



                                                                                                            476
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 54 of 135. PageID #: 842




                 What he documents, however, is the self’s resistance to its stripping. The self
           struggles against its transformation, it perversely insists on preserving some portion of
           its familiar substance. He points out that inmates practice secondary adjustments that
           do not directly challenge the staff of the total institution but that, by seeking forbidden
           satisfactions, assert that they are still their own persons, still with some control over
           their environment, control apart from God, Country, Party, or whatever. In
           characterizing the self's struggle, Goffman employs a number of phrases—”expressed
           distance,” “holding off from fully embracing all the self-implications of its affiliation,
           allowing some . . . disaffection to be seen, even while fulfilling . . . major obligations,”
           and perhaps most precisely, “a defaulting not from prescribed activity, but from
           prescribed being.” p. 188. (bold added, italicized in original)

        Goffman argues that it is:

            . . . against something that the self can emerge . . . . Without something to belong to,
           we have no stable self, and yet total commitment and attachment to any social unit
           implies a kind of selflessness. Our sense of being a person can come from being drawn
           into a wider social unit; our sense of selfhood can arise through the little ways in
           which we resist the pull. Our status is backed by the solid buildings of the world, while
           our sense of personal identity often resides in the cracks. P. 320 (bold added,
           italicized in original)

         And so, it is that “whenever worlds are laid on, underlives develop” (p. 305). Those
underlives are to be found everywhere in ordinary life, but they are most apparent “when
existence is cut to the bone” (ibid.), as in total institutions. In such institutions the self does not
triumph because its survival is hidden, in the cracks, but it does survive, and in surviving
constitutes however modestly a “movement of liberty” (ibid.).
         Goffman documents, even celebrates that modest movement of liberty, that tenacity of
the self to be what it is and resist prescribed being. He also takes its side and grants deep respect
to its need to express distance. He becomes its defender as well as its observer.
         Many people today, living beneath the heel of public health policies and practices, are
experiencing what Goffman poignantly calls “the self’s resistance to its stripping” while they do
their best to express “that tenacity of the self to be what it is and resist prescribed being.”
         David L. Altheide concluded his paper on “Terrorism and the Politics of Fear” with the
following observations that apply to much of the politics of fear used to implement the COVID-
19 shutdown:67

           The rituals of control are easier to accept as they become more pervasive and
           institutionalized. The politics of fear with a national or international justification is
           more symbolically compelling than “mere crime in the streets.” Accompanying
           heightened terror alerts are routine frisks, intrusive surveillance, and the pervasive
           voyeuristic camera, scanning the environment for all suspicious activity. Fear is
           perceived as crime and terrorism, whereas police and military forces are symbolically
           joined as protectors. The key point about physical security, surveillance (Staples,

 Altheide, D. T(2006, November) Terrorism and the Politics of Fear. Cultural Studies ↔ Critical Methodologies.
67

November, 2006. 415-439. https://journals.sagepub.com/doi/pdf/10.1177/1532708605285733



                                                                                                            477
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 55 of 135. PageID #: 843




            2000), and body checking is to communicate the format of control to people as objects
            rather than subjects; they are objects to authorities, mere bodies that can be
            electronically [wanded], asked to disrobe, patted down, felt up, and unveiled like
            produce:

            They seek to reduce individuals to objects rather than involving them as subjects. The
            element of direct, physical coercion is either open or poorly concealed and there is no
            further goal than that of either neutralising the threat or making it manageable.

        In a paper I delivered in Germany at the only conference ever on Medicine in the Third
Reich, I addressed the role of psychiatry and psychiatrists in paving the way for the Holocaust
with the highly organized bureaucratic murder of the mental patients and disabled in their care.
Very consistent with the final remarks of Altheide’s paper (above), I concluded in my published
version of the paper that in order to dominate and destroy people, the German psychiatrists had
to think of them and treat them as if they were objects:

            One fundamental flaw is the reduction of the human being to an object devoid of
            inherent worth or inviolability. In Muller-Hill 's words, “It seems to be that to reduce
            other people to the status of depersonalized objects is of no help whatsoever to them”
            (p. 101).68 Trying to view people "objectively" can be demeaning in itself. It also tends
            to lead toward further degradation of the individual into subhuman status. In the Nazi
            ideology, the Jews became " pests" or "vermin," ]n psychiatric ideology, patients
            become " diseases" or biochemical and genetic aberrations. Devoid of inherent value,
            they become suitable for various inhumane solutions, including involuntary treatment
            and, ultimately, sterilization and extermination. pp. 146-147

        Similar objectifications accompanied by fear or terror take place in public health in the
service of political totalitarianism. Individuals become “disease carriers” or merely “contacts”
and all the protections given to human beings in the Constitution and Bill of rights become null
and avoid.
        Some recent threats employed by shutdown advocates are reminiscent of totalitarian
governments. One such example is the mayor of New York City, Bill de Blasio telling citizens
to use a special hotline to photograph and report their neighbors and other people who were not
following all the shutdown rules.69 Another example is the mayor of Los Angeles announcing
that the city will turn off electrical power and water if private homes or businesses have large
groups.70
        All totalitarian movements including public health around the world try to intimidate the
citizenry. This is required to close the lid on freedom and to enforce docility and conformity.

68
   Muller-Hill B. Murderous science: Elimination by scientific selection of Jews, gypsies, and others,
Germany, 1933- 1945. New York: Oxford University Press, 1988.
69
   Leonardi, A. (2020). Bill de Blasio asks New Yorkers to take photos of people violating social distancing rules.
https://www.washingtonexaminer.com/news/bill-de-blasio-asks-new-yorkers-to-take-photos-of-people-violating-
social-distancing-rules Also, see FoxNews.Com (2020). https://www.foxnews.com/us/de-blasio-new-yorkers-report-
social-distancing-violations-text
70
   Garcetti, E. (2020). LA mayor, threatens to cut power to noncomplying businesses: 'We will shut you down.' -
Washington Times
https://www.washingtontimes.com/news/2020/mar/25/eric-garcetti-la-mayor-threatens-to-cut-power-to-n/



                                                                                                               478
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 56 of 135. PageID #: 844




We have multiple examples. Other threats include the originally horrific predictions of the
menace of COVID-19, such as predictions that millions of Americans might die.
        On March 6, the Australian National University reportedly declared that the “In the most
disastrous scenario, the [global] death toll could reach a staggering 68 million…” 71 Their best
scenario was 15 million. The first author, Warwick McKibbin, was also associated with the
Brookings Institute.72
         On March 10, 2020, Tom Friedan, the former head of CDC, wrote we could have a
million deaths.73 On March 16, 2020, The New York Times reported, “White House Takes New
Line After Dire Report on Death Toll.”74 A new twist on threats was made by a recent
“scientific” publication on August 13, 2020, titled “Comparison of Estimated Excess Deaths in
New York City During the COVID-19 and 1918 Influenza Pandemics.” 75 On August 15, the
fantastic manipulations to make this comparison were correctly debunked by Richard Epstein in
a report, “COVID-19 Confusion.”76
        After his detailed critical analysis of the report, Epstein went on to describe an array of
threatening, intimidating and destructive policies and practices perpetrated by the federal and
state governments and the collusion of the press in cowing the population:

                The current of exaggeration gets even worse when we look beyond the study. A
           recent New York Times story touts that the full cost of COVID-19 not only includes the
           inflated death count of 169,000, but also about 35,000 additional deaths attributable
           to indirect effects. Unfortunately, the story gets the causal connection backwards—one
           of the many major blunders in New York City and elsewhere was to shut down all
           forms of elective medical treatments in order to make way for the wave of COVID-19
           cases that never occurred. How many deaths did that decision yield? Surely a
           significant portion of these extra deaths are attributable to misguided public policies.
           This means that the net deaths attributable to the virus itself should be reduced, not
           increased, to properly account for the consequences of eliminating elective treatments
           and other hardships under New York’s lockdown.
                Serious social consequences flow from the misattribution of deaths to COVID-19.
           In New York and other states, a common response to the artificially high death tolls
           has been to reimpose heavy sanctions to stem a second wave. But recently it appears

71
   Stickings, T. (2020). Best-case scenario, new study predicts. Daily Mail, London.
https://www.dailymail.co.uk/news/article-8082327/15-MILLION-people-die-best-case-coronavirus-scenario.html
72
   McKibbin, W. and Roshen, F. (2010).The Global Macroeconomic Impacts of COVID-19: Seven Scenarios.
University of Australia. McKibbin, W. and Roshen, F. (2010). https://anu.prezly.com/coronavirus-is-highly-
uncertain-and-the-costs-could-be-
high?utm_source=email&utm_medium=campaign&utm_id=campaign_Ejmb_lbzJ.contact_RBhn_lDAN&asset_typ
e=attachment&asset_id=171409#attachment-171409
73
   Frieden, T. (2020). Could corona virus kill a million Americans. Think Global Health.
https://www.thinkglobalhealth.org/article/could-coronavirus-kill-million-americans
74
   Fink, S. (2020) White House Takes New Line After Dire Report on Death Toll.
https://outlook.live.com/mail/0/deeplink?version=2020081002.06&popoutv2=1
75
   Faust, J. Lin, Z., & del Rio, C. (2020, August 13, 2020). Comparison of Estimated Excess Deaths in New York
City During the COVID-19 and 1918 Influenza Pandemics. JAMA Network Open. 2020;3(8):e2017527.
doi:10.1001/jamanetworkopen.2020.17527
https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2769236
76
   Epstein, R. (2020, August 17). COVID-19 Confusion. Hoover Institute. https://www.hoover.org/research/covid-
19-confusion



                                                                                                           479
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 57 of 135. PageID #: 845




     that new cases are in decline. Nor has any second wave occurred in the northeast
     states that early experienced what remains the highest incidence of deaths. In places
     like New York, the trend has been sharply downward, which should ideally lead to a
     general relaxation of heavy sanctions. Everyone should of course wear masks in
     indoor public spaces, wash hands, avoid placing their hands on their face when out,
     stay out of high-density places, get lots of fresh air, and, if ill, take the tripartite
     treatment of hydroxychloroquine, zinc, and azithromycin or doxycycline, as
     recommended by Dr. Harvey Risch, to the evident consternation of his colleagues in
     the Yale School of Public Health.
          These various precautions significantly reduce COVID-19 costs, freeing up
     resources for other uses. Unfortunately, the same panicked responses that led to so
     much unnecessary suffering in the early stages of the pandemic continue to wreak
     havoc today. One prescription that seems to have gained favor is the demand for the
     wearing of masks in outdoor public places to slow down the spread of the virus.
     Democratic Presidential nominee Joe Biden insists that “[e]very single American
     should be wearing a mask when they’re outside for the next three months at a
     minimum,” claiming that this “will save 40,000 lives during that period.” In the same
     vein, the IHME claims that “if mask wearing in public increases to 95%, more than
     66,000 lives could be saved,” which would cut fatalities in half.
          Right now, masks are already worn in the places where they are likely to do most
     good, where there is close and continuous contact between individuals, as in hair and
     nail salons. But is there any reason to think that wearing masks in public parks, where
     the contacts between individuals are fragmentary and fleeting at best, could produce
     dramatic results? It is worth asking about the trade-offs that come from the more
     widespread use of masks, as the Dutch government has recently done by citing the
     risks of wearing masks: First, masks offer people a false assurance of safety; even the
     best masks cannot filter out most viruses, especially when improperly worn; second,
     the reuse of dirty masks increases the likelihood of contamination; third, the inability
     to cleanly expel wastes may well reinfect persons with COVID-19 through the nose,
     throat, and eyes; and finally, the lack of fresh air can cause headaches and
     compromise the immune systems, especially for the elderly and ill who are most
     subject to the virus. The law of diminishing marginal returns applies to masks as it
     does to everything else.
          Next there is the touchy subject of quarantines. Many states, including both New
     York and Illinois, have imposed travel restrictions on individuals that come from
     states with high numbers of daily coronavirus cases. The usual sanction is an order to
     self-quarantine for a two-week period. In New York, both Columbia and Barnard
     College have, as a result of the order, abandoned on-campus instruction, given that
     many of their students come from out-of-state. In Chicago, the order applies to any
     state that registers 15 new COVID cases per day per 100,000 people. The Chicago
     order, like all these orders, is flawed: It does not apply to people who come to
     Chicago from other hotspots within Illinois, but it does apply to people who come
     from specific areas within states that have low COVID counts. Moreover, the order
     fails to exempt individuals who have tested COVID-negative just before entering
     Chicago because these people “can develop symptoms and become contagious up to
     14 days from their last exposure.” At the same time, it fails to acknowledge that sick



                                                                                          480
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 58 of 135. PageID #: 846




            people are less likely to travel, and the rate of transmission for asymptomatic
            individuals seems to be lower than that for symptomatic people.
                 Compliance with such orders effectively kills tourism, as well as a significant
            amount of business activity. Yet city officials in cities like New York and Chicago do
            not offer estimates of the potential harms that result from allowing free movement
            across state lines of people who test COVID-negative, nor do they give any sense of
            the expected losses, possibly in the millions of dollars, from their policies.

       The Big Lie is another aspect of controlling the public. The first big lie was there was
nothing to fear. The second big lie was millions will die in America. Then came, “We will have
a vaccine within months.” Creating uncertainty is another aspect of inducing fear by keeping
people off balance. Anthony Fauci’s well-documented flipflopping on issues represents this kind
of unnerving practice.77

F. Censorship: YouTube, Twitter, Facebook, Google, Amazon, The New York Times, etc.

        The control of the media and Internet is in the hands of multi-billion dollar industries
who favor top-down government, who pay off or collaborate with government administrators
and legislators, and who almost universally favor the extremes of the COVID-19 shutdown.
The stifling of free speech on a mass scale in the name of public health is a characteristic of this
shutdown.
        As a most astonishing example, Alex Berenson, the highly respected former New York
Times science reporter was censored in advance by Amazon when he tried to sell his insightful,
documented booklet, on their enormous website. From all the truly bizarre and even evil
publications Amazon has for sale, they decided that his book, Unreported Truths about COVID-
19 and Lockdowns: Part 1: Introduction and Death Counts and Estimates, did not meet their
standards. They gave him no reason except to say it would help if he edited out references to
COVID-19, which happened to be the subject of his book. As he describes in the Part II, he was
saved by the intervention of no less a powerful figure than Elon Musk. If Amazon had not
accepted the book, Berenson writes that there was no other comparable alternative for him to get
his views to the public.
        The justification for censorship is typically that the publication or commentary is too
“extreme” or comes from an “extremist.” This is true whether a gigantic monopolistic
corporation or the government is making the negative judgement. On this subject, Timothy
Snyder78 has been eloquent and precise:

            Extremism certainly sounds bad, and governments often try to make it sound worse by
            using the word terrorism in the same sentence. But the word has little meaning. There
            is no doctrine called extremism. When tyrants speak of extremists, they just mean
            people who are not in the mainstream-as the tyrants themselves are defining that
            mainstream at that particular moment. Dissidents of the twentieth century, whether

77
   Papazian (2020, June 1). Fauci’s Flip Flops. Great America. https://amgreatness.com/2020/06/01/faucis-flip-
flops/
78
   Snyder, T. (2017(). On Tyranny: Twenty Lessons from the Twentieth Century. New York: Tim Duggan Books.
He is the Levin Professor of History at Yale.




                                                                                                             481
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 59 of 135. PageID #: 847




            they were resisting fascism or communism, were called extremists. Modern
            authoritarian regimes, such as Russia, use laws on extremism to punish those who
            criticize their policies. In this way the notion of extremism comes to mean virtually
            everything except what is, in fact, extreme: tyranny. Pp. 101-102 (bold was italicized
            in original)

G. The “New Normal”—With Bill Gates and Anthony Fauci

        In part I (1) of this report, the description of totalitarianism included the following:

            (9) Because pursuit of the goal is the only ideological foundation for the totalitarian
            state, achievement of the goal can never be acknowledged.

         On March 9, 2020, the New York Times released a report, “Suddenly, the New Normal.”79
In the “New Normal,” we will all become more comfortable with big government interventions
in our lives. A Goggle of “New Normal” reveals multiple additional stories in the New York
Times, and every other significant news outlet, untold numbers of videos, and even a new TV
comedy.
         Those who promote top-down government are making clear that the current shutdown is
not a blip in the history of America but a massive change that will dominate the future.
Globalists have a great deal to gain from this. Bill Gates is one of the wealthiest men in the world
with gigantic new financial investments in drug companies80 and vaccines,81 including vaccines
to treat COVID-19.82 In addition to supporting the world’s largest industries with billions of
dollars in tax deductible donations from the Bill and Melinda Gates Foundation,83 Gates is also
an advocate for big government interventions and partnerships with industry,84 making him the
archetype of the globalist. Gates himself has been interviewed multiple times on the new
79
  Lerer, Lisa (March 19, 2020). “Suddenly, a New Normal.” https://www.nytimes.com/2020/03/19/us/politics/mitt-
romney-coronavirus-checks.html
80
  Schwab, T. (2020, March 17). Bill Gates’s Charity Paradox. A Nation investigation illustrates the moral hazards
surrounding the Gates Foundation’s $50 billion charitable enterprise. The Nation. Retrieved June 16, 2020 at
https://www.thenation.com/article/society/bill-gates-foundation-philanthropy/
81
  Gates Foundation (2020, June 4). Bill & Melinda Gates Foundation pledges $1.6 billion to Gavi, the Vaccine
Alliance, to protect the next generation with lifesaving vaccines. Retrieved on June 16, 2020 from
https://www.gatesfoundation.org/Media-Center/Press-Releases/2020/06/Bill-and-Melinda-Gates-Foundation-
pledges-to-Gavi-the-Vaccine-Alliance

82
  Calfas, J. (2020, April 5) Bill Gates to help fund coronavirus-vaccine development. The Wall Street Journal.
Retrieved June 19, 2020 at https://www.wsj.com/articles/bill-gates-to-spend-billions-on-coronavirus-vaccine-
development-11586124716
83
  Schwab, T. (2020, March 17). Bill Gates’s Charity Paradox. A Nation investigation illustrates the moral hazards
surrounding the Gates Foundation’s $50 billion charitable enterprise. The Nation. Retrieved June 16, 2020 at
https://www.thenation.com/article/society/bill-gates-foundation-philanthropy/
84
  Bill Gates: Testimony before the Committee on Science and Technology, U.S. House Representatives, 2008.
Microsoft.com. https://news.microsoft.com/2008/03/12/bill-gates-testimony-before-the-committee-on-science-and-
technology-u-s-house-of-representatives/




                                                                                                                 482
       Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 60 of 135. PageID #: 848




normal. 85 For globalists, COVID-19, with its government and industry partnerships, is a source
of great wealth and power. Their activities place great pressure on America to move toward top-
down management with increased authoritarianism and ultimately totalitarianism.
        Anthony Fauci, who works closely with Bill Gates on his vaccine development and
marketing,86 has similarly spoken and testified about the “new normal” which he sees in part
dependent on a successful vaccine. The former director of the CDC, Richard Besser,87 is also
talking about the new normal.

H. The Most Vulnerable Groups under COVID-19

        The most obviously injured victims of the public health policies are those people who
have varied vulnerabilities and lack of resources, although anyone, and highly likely everyone, is
or will be suffering. Here is a listing with brief descriptions of some of the more vulnerable
segments or groups in our population. Making the list has broadened my own appreciation for
the widespread suffering:

        1. Nursing home residents both with and without severe cognitive disorders who are or
will become isolated from their families as well as from other residents and their daily activities.
Many are restricted to their rooms, even for meals, which is a form of solitary confinement,
considered the worst, last-resort punishment in prisons. They suffer from lack of attention,
loneliness, inactivity, and critical separation from family. Even the healthiest can deteriorate into
a pseudodementia with avolition and apathy, while those with cognitive disorders will rapidly
decline. Nursing home patients can die of self-neglect from dehydration and starvation.

        2. Incarcerated prisoners, one the least cared about people in the population but very
numerous and vulnerable. The shutdowns have profoundly injured prisoners who have lost
access to direct family visits, been deprived of multiple services by outside providers, lost group
programs from AA to group therapy, and have been subjected to isolating lockdowns in single or
double cells. In one NYS facility where a forensic client of mine resides, the result was episodes


85
  Bill Gates on the new normal. (A collection of his videos on the subject.)
https://www.google.com/search?q=fauci+on+the+new+normal&oq=fauci+on+the+new+normal&aqs=chrome..69i5
7.7284j0j4&sourceid=chrome&ie=UTF-8
86
     See part X of this report.

87
  Richard Besser, MD, is president and CEO of the Robert Wood Johnson Foundation (RWJF), a position he
assumed in April 2017. Besser is the former acting director for the Centers for Disease Control and Prevention
(CDC), and ABC News’ former chief health and medical editor.
https://www.bing.com/videos/search?q=former+director+of+CDC+on+new+normal&&view=detail&mid=25F0C53
F226C77D60F8525F0C53F226C77D60F85&&FORM=VRDGAR&ru=%2Fvideos%2Fsearch%3Fq%3Dformer%2
520director%2520of%2520CDC%2520on%2520new%2520normal%26qs%3Dn%26form%3DQBVR%26sp%3D-
1%26pq%3Dformer%2520director%2520of%2520cdc%2520on%2520new%2520normal%26sc%3D0-
36%26sk%3D%26cvid%3DF32CF3CB11344CE2B9AFD6B5E2A1B40A For the range of his public commentaries
on the “new normal,” mostly on television, see:
https://www.bing.com/videos/search?q=former%20director%20of%20CDC%20on%20new%20normal&qs=n&for
m=QBVR&sp=-1&pq=former%20director%20of%20cdc%20on%20new%20normal&sc=0-
36&sk=&cvid=F32CF3CB11344CE2B9AFD6B5E2A1B40A



                                                                                                          483
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 61 of 135. PageID #: 849




of chaotic protest and emotional breakdowns of individual inmates, as well as acting out by
guards.

       3. Partially disabled ambulatory people who rely on outside programs. The shutdowns
have severely affected individuals diagnosed with autistic spectrum disorders or with chronic
mental disorders, and the elderly who have lost their all-important visitations to day programs, to
supervised work programs, and to social, recreational, or educational programs.

         4. Partially disabled homebound people who rely on in-home care. Elderly frail people,
individuals with dementia, and people suffering from myriad disabilities that limit their ability to
entertain themselves or to fully care for themselves commonly rely upon visits from friends and
family, untrained and trained companions, as well as more specialized rehabilitation or social
work professionals. These visits are typically impossible during lockdowns and other
restrictions on travel or contact.

        5. The acutely and dangerously physically ill who are afraid to go to medical facilities.
Fear mongering to the population keeps many people who need emergency department or
inpatient hospital care from going to facilities where they will be in contact with other people in
waiting rooms, examination officers or hospital rooms. Most people are naturally reluctant to
seek medical care and often delay too long when having chest pain, when asthma is getting out
of control, when a fever is getting too high, or when they experience mental glitches, odd
sensations, or minor paralyses that warn of an impending stroke. Now they simple stay home out
of fear or because “non-essential” medical care is shut down.

       6. People who need follow up medical care for an infinite number of disorders from
cancer and myocardial infarction to diabetes and obesity. Public health policies and regulations
closed down many of these facilities so that these people cannot get the necessary services,
adding to their pain and suffering, and to the decline of their health.

        7. People who routinely rely upon alternative physical and mental health services that
require close proximity, such as chiropractic, message, acupuncture, therapeutic dance, physical
training, and the like. This group is too often dismissed as a fringe medicine, but people often
rely very heavily upon these services for the quality of their lives. Even if much of the benefit is
from the relationships with the providers, rather than the technical aspects of the experience,
people rely on these services for their emotional and physical well-being. One of our family
members was recently deprived of one of these services because the practitioner was shut down
after exposure to a person who may have COVID-19.

        8. People who live alone, whether by choice or not, including the young and the old.
People who live alone are not, as some would suspect, especially able to handle the isolation
imposed by the lockdowns. Instead, many of them rely even more heavily than other people on
going out into the world to restaurants, movies, parks, group activities such as sports and dance
classes, and other sources of engagement with life that people who live alone especially require.
Their “isolation” becomes solitary confinement during lockdowns and solitary confinement is
one of the worst punishments to inflict upon a human being.




                                                                                                  484
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 62 of 135. PageID #: 850




       9. Young children who cannot go to school. Schools remaining closed are a huge
concern with multiple ramifications from the loss of learning and social life, delayed
psychosocial development, loss of direct contact with teachers and peers, and stress of staying at
home with often frazzled and frustrated siblings, parents, and other adults. This is a hugely
important problem that is almost certainly leading to educational and development delays;
increased physical, sexual and emotional abuse; emotional and social problems; neglect, and
other unanticipated problems.

        10. High school students who cannot go to school. In addition to the obvious losses that
have been partially summarized in regard to “Young children who cannot go to school,”
children in the later high school years are facing dramatic, despair-inducing losses, for example,
enrolling in their preferred colleges and educational programs, starting work at a job or getting a
scholarship (need, academic, athletic, musical, etc). Some students will experience setbacks
regarding post-high school plans from which they will feel unable to recover.

        11. College students with disrupted lives. The disruptions in the lives of college students
vary greatly but include those we have mentioned for young children and high school students.
Plans for graduate education and/or jobs following graduation have often been disrupted and will
cause severe setbacks, especially for any who already lacked confidence about the future, as so
many young adults do. Some professional careers that require intensive group practice such as
sports, music, or theater may be aborted.

        12. Those who are unemployed not by choice. This is one of the more obvious and
recognized tragedies. Most Americans have little savings and must work to “survive.” Many
also rely on work as the most important aspect of their identity and others as the keystone to their
quality of life. The emotional toll of unemployment or underemployment can be devastating.
Over generations, this has been discernable in increased suicide rates in the population of
working age people and increased calls to suicide and mental health “hot lines.”

        13. People who miss meaningful work. Emphasis has been appropriately placed upon
trying to replace income, especially among working class people, caused by government
shutdowns. It is also important to recognize that people at every income level often find great
meaning and affirmation of their identity and worth from their work. This can be as true for
laborers as for professionals. Doing “a good job” is a source of great pride and satisfaction to
many people. The loss of work can be devastating to one’s identity and lead to a wide range of
emotional or psychological difficulties.

        14. People trying to enter the workforce. As a therapist, I am working with several
students who have or will graduate college and whose plans have been largely disrupted by the
shutdown and related unavailability of jobs. But graduating students (of all ages) are not the
only ones trying to enter the workforce. Others include women whose children have started
school and retirees who have found the financial or psychological need to seek work are among
others.

       15. Minorities who had their first or best jobs ever. Minority employees—blacks,
Hispanics, and women included—were experiencing their highest employment ever in the time



                                                                                                 485
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 63 of 135. PageID #: 851




leading up to the shutdowns. For many, this was rewarding both financially and psychologically,
and the financial cost and disappointment associated with job loss can strike them more painfully
than other groups.

        16. Caregivers, loved ones and families who carry burdens. Every one of the injuries,
harms or losses described in this broader analysis lays a burden on other people who must take
over or fill in the gaps for injured and vulnerable people. Parents must stay home to take care of
their homebound children. Older siblings must help take care of younger ones at home. Parents,
partners, siblings, relatives often must find ways to live in unaccustomed constant proximity with
each other, which can cause serious enough strains to break up marriages and to cause mental
breakdowns. Adult children must take in their parents, and if their parents are already living
with them, they have enormously increased duties to take care of their homebound parents.
Disabled children and adults make demands and have needs that their new family caregivers
cannot manage physically or emotionally.

        17. Overburdened Frontline healthcare providers for COVID-19 patients. These
individuals inevitably have new levels of emotional stress and hard work when dealing with a
pandemic, and during COVID-19, public health policies have often made their tasks much
harder. Governors and public health experts have developed policies and practices that have
vastly hampered their work through poor planning, poor preparation, and bad policies. Some
examples include, allowing and/or forcing nursing homes to take COVID-19 patients, failing to
prove adequate Personal Protective Equipment (PPE), promoting deadly technology such as
ventilators, forbidding or making it difficult for prescribers to give hydroxychloroquine for
prophylaxis and treatment early in the disease, promoting inadequate and dangerous medications
such as remdesivir that enrich drug companies, and exaggerating the value of costly masks while
minimizing their health hazards.

        18. Religious practitioners. Probably all individuals need goals and beliefs greater than
themselves to thrive and people who have a strong spiritual orientation do not want to be kept
from participating in their religious activities. They are also more likely to feel skeptical of
scientific pretensions and likely to resent interference with freedom of worship. Exercising their
faith can help them to manage or overcome the anxiety, depression and other negative emotions
stimulated by COVID-19. Often their churches are communities that bring uplifting or consoling
relationships and services. Prohibitions from participating in church services and activities can
wear heavily on them and cause worry and frustration over their inability to be with other
parishioners who need their help. Secular government officials who plan for other people’s lives
can be extremely insensitive, dismissive, or unaware of how much it matters to many
individuals and families to be involved in their churches. From the policies promoted by many
public health experts and officials, it seems likely that they cannot imagine that most Americans
take seriously their relationship to God and find great strength through it. Meanwhile, freedom
of religion is guaranteed under the Constitution and being stopped from going to church is a huge
infringement on that right. What good is a right that can so easily be taken away?

       19. People who love to be in groups. Many people avoid groups of any size but most
people love being in groups. Throughout the evolution of humanity, we lived in extended
families and prospered as highly social group-oriented creatures. Then roughly 10,000 years ago



                                                                                               486
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 64 of 135. PageID #: 852




we began to live in villages with even greater numbers of people. For many people, group
experiences are central to the enjoyment of life and their mental well-being. With little or no
concern for their true importance, group activities have been stifled by public health scientists
and government officials. From their polices, it is easy to imagine that many government
planners cannot imagine how much people love their sports teams, identify with players, make
the games a family affair at the stadium or in front of TV, and look forward to each new season.

        20. Families who are separated. We have children and grandchildren whom we have
not been able to physically visit for many months. Separation from family or people who “feel
like family” can be a source of enormous distress and even grief. One of our grandchildren
wants very much to visit us for his birthday but it is looking impossible. We now have a family
member hospitalized in another state with no opportunity to bring his mother to see him or to see
him for ourselves. The shutdowns make us wonder if there is something about power-hungry
bureaucrats and elected officials that make them insensitive to what truly matters in life,
especially the opportunity to share love and companionship with family and friends.

        21. People with serious emotional problems. Every human being on Earth has
emotional or psychological problems but some of us are especially vulnerable to life-disrupting
events from job and educational disruptions to family separations. Many are very sensitive to the
widespread fear engendered by those who are inflating the risks associated with COVID-19 and
the need for drastic countermeasures. In my psychiatric and psychotherapy practice, it is
apparent how the most vulnerable of us are suffering the most under the government crackdown
on so many of life’s important and fulfilling activities. For those already feeling anxious and
insecure, the fear created and spread by government pronouncements, policies, and practices can
cause intolerable anxiety and feelings of helplessness.

         22. Small business owners and employees. Small businesses as a group are notoriously
fragile, often requiring a constant source of revenue to keep afloat. Many are sinking and how
many will revive remains uncertain. Often called the most important economic activity in
America, and the greatest source of employment, harm done to them not only devastates
individuals but the overall economy. Many are family owned and their dissolution can also
negatively impact family life as well.

         23. The elderly and the chronically ill. I have put older and physically ill into one group
because it includes the most vulnerable of all people. Their compromised immune systems and
less robust bodies are especially subject to COVID-19’s worst effects. The term “comorbidities”
often describes their increased susceptibility to the virus. In terms of managing the pandemic,
this is the group that needs the most attention, while almost everyone else should be
expeditiously returned to normal living conditions.

       24. Victims of abuse. Abuse victims constitute a large and varied group but among the
most vulnerable during the stay-at-home orders are victims of domestic or child abuse. Not only
do tensions build up when families are confined together, it is more difficult for abuse victims to
reach out for help during the shutdown. Being shut-in together is, of course, an extremely
abnormal situation for almost everyone and, for most people, it is an enormous stress.




                                                                                                 487
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 65 of 135. PageID #: 853




        25. People seeking new relationships. As most other practicing psychiatrists or
psychotherapists, I work with many people who are very lonely and trying to make new
relationships that will be more satisfying than earlier ones that have failed. The shutdowns have
taken away most of their opportunities to meet new people. They cannot escape their loneliness
or grow in their ability to create more loving and successful partnerships. Some are taking risks
with people met on-line that they would otherwise have avoided.

        26. People living in poverty. For many reasons, people living in poverty are among the
greatest victims of COVID-19. Often, they are the least able to take care of their own needs and
often outside help such as social services and medical care is much less welcoming or available
to them. People in poverty are on average more poorly nourished and more overweight. They
have more physical illness and greater emotional problems. They often have more poorly
functioning families and single-parent families as well as fewer active relationships in the
community. These are broad generalizations, but in general being poor is disadvantageous from
almost every perspective. The biggest exception is where one or more family members, usually
parents and grandparents, but sometimes an older sibling, manage to provide the family with the
love and care that characterizes successful family life. These people, unfortunately, are under
greater stress than ever when they become the only resource for their families under stay-at-
home orders.

         27. First responders, including police, fire fighters, and emergency medical technicians
(EMTs). It seems fitting to conclude this list with People living in poverty followed by the First
responders on whom they disproportionately rely for their safety and well-being. Imagine being
a first responder, whose main job is often giving reassurance, and your kind smile cannot be seen
through your mask, and even your soft words may be too muffled to be understood. Imagine
being injured and frightened and, instead of being surrounded by caring people, you are
surrounded by masked people, raising their voices to be heard. Then imagine that you cannot
exchange the touches that do so much for us when hurt and terrified. Imagine being a first
responder whose job exposes you, beyond its always excessive stresses, to the fear of becoming
contaminated with SARS-CoV-2 from a sick person. Then add that those same officials and
politicians who are imposing a rigid lockdown on society, stirring up misery and rage among
disturbed young people, will not defend you from those menacing or deadly crowds who target
police but also any other uniformed person.

         No list like this can be exhaustive. I am sure I have left out some obvious categories of
vulnerable people. In truth, everyone in the world is vulnerable to the authoritarian and
totalitarian policies and practices being inflicted on Americans and on people all over the world.
We must resist the experts, officials, and politicians that are imposing them on us. Their actions
are doing more harm than good, while offending human dignity and freedom.




                                                                                               488
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 66 of 135. PageID #: 854




V. Summary List of Government Actions to Enforce Overall Public Health Totalitarianism

        The following is a list and brief description of some of the major COVID-19 government
policies and programs that are totalitarian in nature. Some overlap with Dr. Nass’s analysis of
methods for discrediting hydroxychloroquine and also with other sections; but it may be useful to
place these more than 30 observations in a single list. It also provides an opportunity to provide
footnotes and links to some of the more problematic developments during COVID-19:

         1. Stimulating fear, anxiety, terror, and paralysis (avolition) by the exaggeration of
         threats from the epidemic and especially from citizen resistance to topdown policies. 88,
         89, 90



         2. Changing the stated practical goal of preventing the collapse of the healthcare system
         to the impossible goal of preventing the spread of the virus, which greatly empowers the
         forces aiming at a more complete and very prolonged lockdown. 91,92,93

         3. Focusing on the increasing numbers of cases (inevitable as the lockdown is eased and
         more testing is done) rather than on the diminishing rate of severe illness and death.
         Having failed to establish baseline population rates during the most intense lockdown,
         increased testing tells us little other than increasing exposures to each other will of course
         raise the counted number of infections of an epidemic disorder.94,95




88
    Pew Research Center, 2020, U.S. Public Sees Multiple Threats From the Coronavirus – and Concerns are
Growing, Pew Research Center. https://www.pewresearch.org/politics/2020/03/18/u-s-public-sees-multiple-threats-
from-the-coronavirus-and-concerns-are-growing/
89
    Bernstein, L., 2020, Covid – 19 Death Toll Rivals Fatality Rate during 1918 flu epidemic, researchers say
Washington Post. https://www.washingtonpost.com/health/covid-19-death-toll-rivals-fatality-rate-during-1918-flu-
epidemic-researchers-say/2020/08/13/48e1dbf2-dd01-11ea-b205-
ff838e15a9a6_story.html?utm_campaign=wp_post_most&utm_medium=email&utm_source=newsletter&wpisrc=nl
_most
90
    Lederman, M., et al, 2020, Defeat Covid-19 by requiring vaccination for all. It’s not un-American, it’s Patriotic.
USA Today. https://www.usatoday.com/story/opinion/2020/08/06/stop-coronavirus-compulsory-universal-
vaccination-column/3289948001/
91
    Andreano, C., 2020, Dr. Fauci: Wear goggles or eye shields to prevent spread of COVID- 19; flu vaccine a must.
https://abcnews.go.com/US/dr-fauci-wear-goggles-eye-shields-prevent-spread/story?id=72059055
92
   Bendix, A., 2020, Trump’s 15-day Plan to slow the coronavirus’ spread is too short, experts say. Flattening the
curve could take at least several more weeks. Business Insider. https://www.businessinsider.com/coronavirus-white-
house-15-day-plan-too-short-2020-3
93
   Atalan, A., 2020, Is the lockdown important to prevent the COVID-9 Pandemic? Effects on psychology,
environment and economy-perspective, Elsevier.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7293850/pdf/main.pdf
94
   Atalan, A., 2020, Is the lockdown important to prevent the COVID-9 Pandemic? Effects on psychology,
environment and economy-perspective, Elsevier.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7293850/pdf/main.pdf
95
   Fischer, K., 2020, Without Lockdowns, Another 60 Million People in U.S. Could Have Developed COVID-19,
Healthline. https://www.healthline.com/health-news/without-lockdowns-another-60-million-people-in-us-could-
have-developed-covid-19



                                                                                                                   489
     Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 67 of 135. PageID #: 855




        4. Loosening the criteria for a COVID-19 exposure, leading to the quarantine of healthy
        people.96

        5. Loosening the criteria for identifying a COVID-19 related deaths to inflate the
        numbers.97

        6. Stimulating avolition and passivity by warning about grave dangers when citizens
        resist or even complain about increasing limitations on their volitional (freely chosen)
        activities and liberty.98,99

        7. Censoring and suppressing opinions contrary to the prevailing government policies
        and media opinions. Making people fearful of expressing themselves on social media
        such as Twitter, Facebook, and YouTube by orchestrated attacks and by censorship and
        shutting down dissident opinions.100,101,102

        8. Creating uncertainty and hence anxiety with changing pronouncements and
        practices.103,104,105

        9. Undermining basic institutions necessary for a competent volitional citizenry such as
        schools, churches, political gatherings, sports, group activities, and family life.106

        10. Generating conflict between age groups, races, and diverse groups, including
        distinctions between essential and non-essential workers (e.g., psychiatrists and therapists
        are essential but ministers and other religious practitioners are not).



96
    Breggin, P., et al, 2020, CDC Surges Covid-19 Stats, 2020, Psychiatric Drug Facts. https://breggin.com/cdc-
surge-stats-exaggerated/
97
   Breggin, P., et al, 2020 CDC Surges Covid-19 Stats, 2020, Psychiatric Drug Facts. https://breggin.com/cdc-
surge-stats-exaggerated/
98
    Fischer, K., 2020, Without Lockdowns, Another 60 Million People in U.S. Could Have Developed COVID-19,
Healthline. https://www.healthline.com/health-news/without-lockdowns-another-60-million-people-in-us-could-
have-developed-covid-19
99
    Dhillon, R., 2020The U.S. Needs Smarter Lockdowns. Now. Harvard Business Review.
https://hbr.org/2020/08/the-u-s-needs-smarter-lockdowns-now
100
    Carrie, J., 2020, Facebook bans some anti-lockdown protest pages.
https://www.theguardian.com/technology/2020/apr/20/facebook-anti-lockdown-protests-bans
101
     Berenson, A., Coronavirus crisis—How Facebook and YouTube are trying to control information about COVID.
https://www.foxnews.com/opinion/coronavirus-facebook-youtube-control-information-alex-berenson
102
     The White House, 2020, Executive Order on Preventing Online Censorship, White House.
https://www.whitehouse.gov/presidential-actions/executive-order-preventing-online-censorship/
103
    Matei, A., 2020, ‘Focus on right now’: how to mentally prepare for more Covid-19 uncertainty.
https://www.theguardian.com/world/2020/may/05/coronavirus-uncertainty-how-to-prepare
104
    Spitzer, M., Traveling during coronavirus causes stress, anxiety, Florida Today. https://www.msn.com/en-
us/travel/news/traveling-during-coronavirus-causes-stress-anxiety/ar-BB170edI
105
    Burnett, J., 2020, Green says ‘full shutdown’ might be necessary if Covid-19 cases don’t decline.
https://www.hawaiitribune-herald.com/2020/08/13/hawaii-news/green-says-full-shutdown-might-be-necessary-if-
covid-19-cases-dont-decline/
106
     Bauer, F., 2020 How the Great Awokening Undermines E Pluribus Unum, National Review.
https://www.nationalreview.com/2020/07/pandemic-protests-undermine-public-narratives/



                                                                                                            490
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 68 of 135. PageID #: 856




         11. Discouraging or suppressing immediately available treatments, such as
         hydroxychloroquine in combination with azithromycin and zinc for prophylaxis and early
         treatment, that could dampen the effects of COVID-19, offer reassurance, and save many
         lives. 107,108,109 See the work of Dr. Meryl Nast, Part VII of this report.

         12. Enforcing measures which worsen the effects of COVID-19 such as such as wearing
         masks that make it harder to breathe, increasing vulnerability to respiratory infection and
         worsening existing infections, leading to unnecessary and potentially harmful intubation
         and respirators. 110,111,112,113

         13. In the extreme, increasing the real number of deaths by introducing COVID-19 into
         nursing and old-age homes, where people are especially vulnerable due to illness and
         frailty, close quarters, and lack of needed healthcare providers and practices.114,115,116,117

         14. Building a fantasy cure (especially the vaccines) in the future to fan fear of the
         present and conformity in expectation of the elusive cure. Discouraging social
         connectivity (the basis of human empowerment) with masks, distancing, and isolation,
         some of it highly questionable and all of it unsustainable. 118

         15. Encouraging and enforcing dependency on big government in partnership with global
         corporations, rather than local self-determination, and individual self-sufficiency,
         independence, and volition.119

107
    Breggin, P., et al, 2020, Stunning News about Hydroxychloroquine to Treat Covid-19, Psychiatric Drug Facts.
https://breggin.com/stunning-news-about-hydroxychloroquine-to-treat-covid-19/
108
    Breggin, P., et al 2020, America: Time to Save the World Again!, Psychiatric Drug Facts.
https://breggin.com/america-time-to-save-the-world-again/
109
    Early treatment with hydroxychloroquine: a country based analysis 2020 https://hcqtrial.com/
110
    Bastian, H., 2020 The Face Mask Debate Reveals a Scientific Double Standard, WIRED.
https://www.wired.com/story/the-face-mask-debate-reveals-a-scientific-double-standard/
111
    Brosseau, L., et al, 2020 Commentary: Masks-for-all for Covid-19 not based on sound data, University of
Minnesota. https://www.cidrap.umn.edu/news-perspective/2020/04/commentary-masks-all-covid-19-not-based-
sound-data
112
    Williams, M., 2020 Ventilators are being overused on COVID-19 patients, world-renowned critical care
specialist says, CBC. https://www.cbc.ca/news/world/ventilators-covid-overuse-1.5534097
113
    Preidt, R., 2020, Study: Most N.Y. COVID Patients on Ventilators died, WebMD.
https://www.webmd.com/lung/news/20200422/most-covid-19-patients-placed-on-ventilators-died-new-york-study-
shows#1
114
    Breggin, P., et al, 2020, COVID-19 SOS: Saving America from Governor Cuomo, Psychiatric Drug Facts.
https://breggin.com/covid-19-sos-saving-america-from-gov-cuomo/
115
    Breggin, P., et al, 2020, Seniors Implore Governors: Open Up Our World Again, Psychiatric Drug Facts.
https://breggin.com/seniors-implore-governors-open-up-our-world-again/
116
    Breggin, P. and Breggin, G. 2020, COVID- 19 and Political Correctness: 1,700 More NY Nursing Home Deaths,
Psychiatric Drug Facts. https://breggin.com/covid-19-and-political-correctness-1700-more-ny-nursing-home-deaths/
117
    Ries, J., 2020, 8 Things People Diagnosed With Coronavirus Want Know, HUFFPOST.
https://www.huffpost.com/entry/living-with-coronavirus-diagnosed_l_5e77a00dc5b62f90bc4c9f3a
118
    Haseltine, W., 2020, The Risks of Rushing a COVID-19 Vaccine, Scientific American.
https://www.scientificamerican.com/article/the-risks-of-rushing-a-covid-19-vaccine/
119
    Morabito, S., 2020, Pandemic Panic Has Magnified the Worst Impulses of the Power Hungry Elite, The
Federalist. https://thefederalist.com/2020/04/17/pandemic-panic-has-magnified-the-worst-impulses-of-the-power-
hungry-elite/



                                                                                                             491
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 69 of 135. PageID #: 857




         16. Promoting inadequate or harmful treatments, such as remdesivir.120

         17. Warning about a dark and interminable future toward which we must be accepting,
         “The New Normal.” 121,122

         18. Demanding subservience to scientific expertise that lacks validity and/or consistency
         but is used to enforce conformity to most of the previous points.123,124

         19.      Preparing the public for more draconian measurements that encroach on volition
         and freedom based on previous points, including enforced vaccination with ineffective
         and dangerous substances developed on a rush basis, the insertion of chips with the
         vaccinations to identify vaccinated individuals, cell phone and other devices equipped for
         identification and surveillance of individuals marked for control by the government,
         instituting isolation camps, and locking down large apartment complexes for
         containment.

         20. Making people feel that they cannot defend themselves as anarchy increases by
         punishing people who defend themselves rather than the people who threaten
         them.125,126,127,128

         21. Undermining, demoralizing, disarming, and defunding the police, increasing




120
     Breggin, P., et al, 2020, Fauci’s Remdesivir: Inadequate to Treat COVID-19 and Potentially Lethal, Psychiatric
Drug Facts.https://breggin.com/faucis-remdesivir-inadequate-to-treat-covid-19-and-potentially-lethal/
121
    Sanchez, R., 2020, America’s ‘new normal’ will be anything but ordinary, CNN.
https://www.cnn.com/2020/04/16/us/coronavirus-pandemic-new-normal/index.html
122
     Rapoza, K., 2020, Three Things To Expect In The ‘New Normal’ Post Pandemic, Forbes.
https://www.forbes.com/sites/kenrapoza/2020/05/04/three-things-to-expect-in-the-new-normal-post-
pandemic/#4519944c1051
123
    Stevens, L., et al, 2020, Trust in Science Essential in Battle Against COVID-19, Gallup.
https://news.gallup.com/opinion/gallup/287285/trust-science-essential-battle-against-covid.aspx
124
    New Scientist, 2020, Coronavirus: Can We Trust The Science, New Scientist
https://www.newscientist.com/science-events/new-online-series-continues-coronavirus-can-trust-science/#
125
    Horowitz, D., 2020, Horowitz: Republicans won’t even fight for self-defense, CR.
https://www.conservativereview.com/news/horowitz-republicans-wont-even-fight-self-defense/
126
    Morefield, S., 2020, Armed Citizens Stand Guard Against Looters In Minneapolis, Daily Caller.
https://dailycaller.com/2020/05/28/armed-citizens-looting-minneapolis-george-floyd-riots/
127
    Zapotosky, M., 2020, Ex-Trump adviser Bannon indicted on conspiracy charges in alleged fraud, The
Washington Post. https://www.washingtonpost.com/politics/2020/04/25/wisconsin-protestors-attack-stay-at-home-
orders-unnecessary-or-government-cabal/
128
    Jackman, T., 2020, St. Louis couple who aimed guns at protesters charge with felony weapons count, The
Washington Post. https://www.google.com/amp/s/www.washingtonpost.com/nation/2020/07/20/st-louis-couple-
who-aimed-guns-protesters-charged-with-felony-weapons-count/%3foutputType=amp



                                                                                                                 492
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 70 of 135. PageID #: 858




         anxiety and fearfulness, and all the untoward effects of the lockdown listed above.
         129,130,131,132



         22. Predicting disastrous outcomes—such as millions of deaths, an overwhelm of the
         medical system, and specific lacks of medical supplies—to frighten citizens to conform.
         133,134,135,136,137


         23. Artificially Inflating the infection and death rates and other data to intimidate
         people.138,139,140,141




129
    Akinnibi, F., 2020, U.S. Mayors’ Group Opposes Police Defunding Efforts While Urging Reform, MSN.
https://www.msn.com/en-us/finance/news/us-mayors-e2-80-99-group-opposes-police-defunding-efforts-while-
urging-reform/ar-BB17Vtpv
130
    Matier, P., 2020, SF police appear to be doing their own defunding as cops leave in record numbers, MSN.
://www.msn.com/en-us/news/crime/sf-police-appear-to-be-doing-their-own-defunding-as-cops-leave-in-record-
numbers/ar-BB181nrU
131
    Kaplan, T., 2020, Trey Gowdy: ‘Defunding the police is the single dumbest idea I’ve ever heard’, FOX News.
https://www.foxnews.com/media/trey-gowdy-defunding-the-police-is-the-single-dumbest-idea-i-ever-heard
132
    Hogan, B., et al, 2020, Majority of New Yorkers oppose defunding the police, poll shows, New York Post.
https://nypost.com/2020/06/30/poll-shows-majority-of-new-yorkers-oppose-defunding-the-police/
133
    Ariza, M., 2020, Pandemic parties rage on across South Florida despite growing coronavirus crisis, Sun Sentinel.
https://www.msn.com/en-us/news/us/pandemic-parties-rage-on-across-south-florida-despite-growing-coronavirus-
crisis/ar-BB16AKhl
134
    Maguire, B., et al, 2020, The Ethics of PPE and EMS in the COVID-19 Era, JEMS.
https://www.jems.com/2020/04/10/ethics-of-ppe-and-ems-in-the-covid-19-era/
135
    Stickings, T., 2020, 15 MILLION people will die and the global economy will take a $2.3 TRILLION hit from
coronavirus in the BEST-CASE scenario, new study predicts, MailOnline.
https://www.dailymail.co.uk/news/article-8082327/15-MILLION-people-die-best-case-coronavirus-scenario.html
136
    CNN, 2020, Dr. Fauci: ‘Possible’ that millions could die in US, CNN.
https://www.cnn.com/videos/politics/2020/03/15/sotu-fauci-millions.cnn
137
    Sullum, J., 2020, As Trump imagines ‘2.2 Million Deaths’ From Covid-19 in the U.S., a Top Federal Disease
Expert Cautions Against Believer Worst-Case Scenarios, reason.com. https://reason.com/2020/03/30/as-trump-
imagines-2-2-million-deaths-from-covid-19-in-the-u-s-a-top-federal-disease-expert-cautions-against-believing-
worst-case-scenarios/
138
    Allen, T., et al, U.S. COVID-19 Death Toll Is Inflated, Real Clear Politics.
https://www.realclearpolitics.com/articles/2020/05/29/us_covid-19_death_toll_is_inflated.html
139
    Arter, M., 2020, CDC Director: ‘I Think You’re Correct’ About Inflated COVID Death Statistics, CNS News.
https://www.cnsnews.com/article/washington/melanie-arter/cdc-director-i-think-youre-correct-about-inflated-covid-
death
140
    Casiano, L., 2020, Birx says government is classifying all deaths of patients with coronavirus as ‘COVID-19’
deaths, regardless of cause, Fox News. https://www.foxnews.com/politics/birx-says-government-is-classifying-all-
deaths-of-patients-with-coronavirus-as-covid-19-deaths-regardless-of-cause You To
141
    CCO Public Domain. Sweden uncovers 3,700 false positives from COVID-19 test kit, (2020, August 25).
Medical Press. https://medicalxpress.com/news/2020-08-sweden-uncovers-false-positives-covid-.html




                                                                                                                493
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 71 of 135. PageID #: 859




         24. Threatening draconian legal punishments, such as turning out the lights and shutting
         off the water to punish people who have large gatherings in their homes or
         businesses.142,143,144,145,146,147

         25. Warning that the epidemic will never be over and that drastic changes in the quality
         of life must be accepted—reducing hope for the future to encourage
         docility.148,149,150,151,152

         26. Encouraging people to report or snitch on each other—a classic practice of totalitarian
         regimes that encourages paranoia and isolation.153,154,155




142
    Olson, T., 2020, Texas Supreme Court orders Dallas salon owner released as Abbott bans jailing citizens for
lockdown violations, Fox News. https://www.foxnews.com/politics/abbott-issues-executive-order-eliminating-jail-
as-punishment-for-violating-coronavirus-restrictions
143
    Nelson, J., 2020, NJ gym opens in defiance of governor’s lockdown: ‘We will not stand down’, Fox News.
https://www.foxnews.com/media/new-jersey-gym-owner-ian-smith-opens-lockdown
144
    Lancaster, J., 2020, ‘He Will Be Cited Every Day’: California Gym Owner Opens Up Shop Just Days After
Being Arrested For Opening, Daily Caller. https://dailycaller.com/2020/05/14/cited-california-gym-owner-opens-
shop-arrested/
145
    Harbus, R., 2020, New Jersey gym owners who reopened in violation of governor’s orders receive summons,
New York Post. https://nypost.com/2020/05/18/nj-gym-owners-who-reopened-in-violation-of-governors-orders-
receive-summons/
146
    Barone, V., 2020, LA mayor threatens to turn off water, power after Beverly Hills bash, New York Post.
https://nypost.com/2020/08/05/la-mayor-threatens-to-turn-off-water-power-after-beverly-hills-bash/
147
    Ruiz, M., 2020, Los Angeles to shut off water, power of nonessential business that refuse to close amid
coronavirus, FOX News. https://www.foxnews.com/us/los-angeles-water-power-businesses-refuse-close-
coronavirus
148
    Panette, G., 2020, Fauci: Getting back to normal ‘might not ever happen’ without vaccine, MSN.
https://www.msn.com/en-us/health/medical/fauci-getting-back-to-normal-might-not-ever-happen-without-a-
vaccine/ar-BB12f5uf
149
    Lichfield, G., 2020, We’re not going back to normal, MIT Technology Review.
https://www.technologyreview.com/2020/03/17/905264/coronavirus-pandemic-social-distancing-18-months/
150
    Diers, J., 2020, Commentary: To fight COVID-19, the time has come for draconian measures, SW News Media.
https://www.swnewsmedia.com/prior_lake_american/news/opinion/columnists/commentary-to-fight-covid-19-the-
time-has-come-for-draconian-measures/article_d059c655-2680-5105-a0fd-7cd9e7a2efb7.html
151
    Meredith, S., 2020, Millions of people are expected to fall ill with tuberculosis due to coronavirus lockdown,
CNBC. https://www.cnbc.com/2020/05/06/coronavirus-millions-of-people-expected-to-fall-ill-with-
tuberculosis.html
152
    Blanchard, A., et al, 2020, Coronavirus ‘shutdown’ could last 18 months: Another warning from the experts who
triggered Boris Johnson U-turn by telling him 250,000 could die, Daily Mail.
https://www.dailymail.co.uk/news/article-8120501/Draconian-shutdown-measures-18-MONTHS-coronavirus-
report-warns.html
153
    Moore, T., et al, 2020, De Blasio’s social distancing tip line flooded with penis photos, Hitler memes, New York
Post. https://nypost.com/2020/04/21/de-blasios-social-distancing-tip-line-flooded-with-obscenities/
154
    Keane, D., 2020, TIP OFF Cops as Brits to use telephone ‘hotline’ and ‘snoopers’ form to report people
breaching coronavirus lockdown, The Sun. https://www.thesun.co.uk/news/11278436/cops-brits-telephone-
snoopers-form-coronavirus-lockdown/
155
    CBS Los Angeles, ‘Snitches Get Rewards’: Garcetti Issues New Rules For Construction Sites, Encourages
Community To Report Safer At Home Violators, CBS Los Angeles.
https://losangeles.cbslocal.com/2020/03/31/coronavirus-los-angeles-eric-garcetti-snitches-get-rewards/



                                                                                                                 494
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 72 of 135. PageID #: 860




         27. Spreading rumors and/or true stories about building isolation and containment
         centers.156,157,158,159

         28. Spreading rumors and/or true stories about shutting down whole apartment
         complexes.160,161,162,163,164,165

         29. Enforcing contact tracing as a threat and a way of conditioning the population to
         accept controls by forcing people to report on each other, even though it results in the
         dire consequence of quarantine and separation from family, loved ones, school, work, etc.
         166,167,168,169,170


156
    News Breaker, 2020, Written order shows state falsely claiming ‘isolation camps’ are ‘voluntary’, Global News
Cap. https://globalnewscap.com/written-order-shows-state-falsely-claiming-isolation-camps-are-voluntary/
157
    Reuters, 2020, Partly false claim: this map shows all states currently in a state of emergency due to the COVID-
19 pandemic, as well as “COVID-19 camps”, Reuters. https://www.reuters.com/article/uk-factcheck-coronavirus-
camps-idUSKBN210363
158
    KOMO News Staff, 2020, Governor tours new coronavirus isolation and quarantine site in Thurston County,
KOMO News. https://komonews.com/news/coronavirus/governor-tours-new-covid-19-isolation-and-quarantine-site-
in-thurston-county
159
    Rahhal, N., et al, 2020, US military approves 11 coronavirus quarantine camps next to major US airports which
can treat ‘up to 1,000 people’ as the 13th American case is confirmed in California, Daily Mail.
https://www.dailymail.co.uk/news/article-7992909/Military-approves-11-COVID-19-quarantine-camps-1-000-
people-major-airports.html
160
    @SallyKP, 2020, A California apartment building initiates lockdown, mandatory COVID testing and quarantine,
Twitter. https://twitter.com/sallyKP/status/1285784372642226182/photo/1
161
    Daly, K., et al, 2020, Forced County COVID-19 Lockdown of Ventura Apt Building at 137 S. Palm St., Citizens
Journal. https://www.citizensjournal.us/forced-county-covid-19-lockdown-of-ventura-apt-building-137-s-palm-st/
162
    Paynter, J., 2020, Police pounce on car outside Flemington complex as nine Melbourne public housing buildings
locked down, News.Com.Au. https://www.news.com.au/national/victoria/news/police-pounce-on-car-outside-
flemington-complex-as-nine-melbourne-public-housing-buildings-locked-down/news-
story/a92f9ac0e813fd62d87bf5c1979c4641
163
    Zaczek, Z., 2020, Pictures reveal how Victoria’s ‘hard lockdown’ of 3,000 Melburnians is eerily similar to
China’s Wuhan where residents were shut off from society for two months, Daily Mail.
https://www.dailymail.co.uk/news/article-8489743/Pictures-reveal-Melbournes-lockdown-nine-public-housing-
towers-eerily-similar-Wuhan.html
164
    Associated Press, 2020, China locks down 50 million people and has to keep them fed, Star Advertiser.
https://www.staradvertiser.com/2020/01/30/breaking-news/china-locked-down-50-million-people-and-has-to-keep-
them-fed/
165
    Hayward, J., 2020, Famed Dissident: China Welding People Shut In Their Homes To Fight Coronavirus,
Breitbart. https://www.breitbart.com/national-security/2020/02/11/famed-dissident-china-welding-people-shut-in-
their-homes-to-fight-coronavirus/
166
    Hilario, E., 2020, Draconian lockdown yielded meager health results, ManilaStandard.net.
https://manilastandard.net/opinion/columns/about-town-by-ernesto-m-hilario/325237/draconian-lockdown-yielded-
meager-health-results.html
167
    truthhunter, 2020, Why Contact Tracing Should Scare You And How To Avoid It, The Truth Hunter.
https://thetruthhunter.com/why-contact-tracing-should-scare-you-and-how-to-avoid-it/
168
    Rucker, J.D., 2020, HR 6666, the TRACE Act, is bad as it sounds and could actually become law, NOQ Report.
https://noqreport.com/2020/05/12/hr-6666-the-trace-act-is-as-bad-as-it-sounds-and-could-actually-become-law/
169
    21st Century Wire, 2020, Washington State: Residents Who Refuse COVID Test to Be Placed Under House
Arrest, SGT Report. https://www.sgtreport.com/2020/05/washington-state-residents-who-refuse-covid-test-to-be-
placed-under-house-arrest-2/
170
    The Irish Times, 2020, Contact tracing could be in place in North for two years, says Foster, The Irish Times.
https://www.irishtimes.com/news/ireland/irish-news/contact-tracing-could-be-in-place-in-north-for-two-years-says-
foster-1.4266867



                                                                                                                495
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 73 of 135. PageID #: 861




         30. Tracking or tracing people by means of their smartphones and other devices to locate
         them for contact tracing or to make sure they are quarantining. 171,172,173,174

         31. Planning and/or threatening compulsory vaccination, including with new and untried
         vaccines. 175,176,177,178,179,180




171
    Global News, 2020, CANADA: Young people are causing COVID-19 spikes. But are they solely to blame?
ElliotLakeToday. https://www.elliotlaketoday.com/coronavirus-covid-19-national-news/canada-young-people-are-
causing-covid-19-spikes-but-are-they-solely-to-blame-2586290
172
    Julien, C., 2020, Contact-tracing apps for COVID-19: What you need to know (and do), MSN.
https://www.msn.com/en-us/news/technology/contact-tracing-apps-for-covid-19-what-you-need-to-know-and-do/ar-
BB14ieiA
173
    Prasso, S., 2020, Everyone Has a Contact-Tracing App, and Nobody’s Happy About It, Bloomberg
Businessweek. https://www.bloomberg.com/news/articles/2020-05-21/big-tech-and-government-s-contact-tracing-
systems-have-flaws
174
    Prasso, S., 2020, Everyone Has a Contact-Tracing App, and Nobody’s Happy About It, Bloomberg
Businessweek. https://www.bloomberg.com/news/articles/2020-05-21/big-tech-and-government-s-contact-tracing-
systems-have-flaws
175
    Creitz, C., 2020, Dershowitz says forced coronavirus vaccination could happen: ‘Police power of the state is very
considerable’, Fox News. https://www.foxnews.com/media/alan-dershowitz-forced-coronavirus-vaccinations-are-
constitutional
176
    Smith, W.J., 2020, Will We All Be Forced to Get COVID Vaccines?, The American Spectator.
https://spectator.org/will-we-all-be-forced-to-get-covid-vaccines/
177
    Cox, C., 2020, Fact check: Fed buy syringes that may have RFID chips, but no evidence COVID-19 vaccination
required, USA Today. https://www.usatoday.com/story/news/factcheck/2020/06/04/fact-check-feds-syringes-may-
have-rfid-chips-but-vaccines-optional/5246222002/
178
    TMZ, 2020, People Who Reject Vaccine Could Be Barred From Work, School, TMZ.
https://www.tmz.com/2020/08/13/coronavirus-vaccine-forced-stanford-law-professor-hank-greely/
179
    Chumley, C.K., 2020, Anthony Fauci set stage for mandatory – lucrative! -- vaccine, The Washington Times
https://www.washingtontimes.com/news/2020/apr/8/anthony-fauci-sets-stage-mandatory-vaccine/
180
    Grant, J., 2020, State Bar Group Calls for ‘Mandatory’ COVID-19 Vaccinations, Regardless of Objections, New
York Law Journal. https://www.law.com/newyorklawjournal/2020/05/28/state-bar-calls-for-mandatory-covid-19-
vaccinations-regardless-of-objections/?slreturn=20200718215235



                                                                                                                 496
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 74 of 135. PageID #: 862




         32. Planning and/or threatening Big Brother means of technological control though chips
         implanted with vaccines and coordinating with the other technologies described above.
         181,182,183,184,185186,187,188




VI. Hazards of Face Masks

        The wearing of face masks has become a political litmus test used to challenge the
President and to cow the people. The internet is filled with photos of strong advocates of face
masks dropping them to their chin to speak clearly and to relieve discomfort. Meanwhile,
beyond all reason, we see intimidated people driving alone in the cars wearing masks and
walking alone in parks with their faces covered. Although face masks may protect other people
who are near enough to be coughed or sneezed on, or to catch a moist exhalation of air, in most
situations face masks are probably more harmful than helpful.
        At the very start of the push for wearing face masks, there was a scientific pushback that
was largely ignored. On April 20, 2020, a Rapid Response was published in the BMJ by Antonio
Lazzarino, a physician and epidemiologist, University College London, UCL Institute of
Epidemiology and Health Care, and two others. Their summary follows:

            The two potential side effects that have already been acknowledged are:

            (1) Wearing a face mask may give a false sense of security and make people adopt a
            reduction in compliance with other infection control measures, including social
            distancing and hands washing.

            (2) Inappropriate use of face mask: people must not touch their masks, must change
            their single-use masks frequently or wash them regularly, dispose them correctly and
            adopt other management measures, otherwise their risks and those of others may
            increase.

181
    Perez, M., 2020, Bill Gates Calls For National Tracking System For Coronavirus During Reddit AMA, Forbes.
https://www.forbes.com/sites/mattperez/2020/03/18/bill-gates-calls-for-national-tracking-system-for-coronavirus-
during-reddit-ama/#279d38d16a72
182
    Trafton, A., 2019, Storing medical information below the skin’s surface, MIT News.
https://news.mit.edu/2019/storing-vaccine-history-skin-1218
183
    Austin, J., 2015, EXCLUSIVE: ‘Secret plan to inject us ALL with ID chips through vaccination programme’,
Express. https://www.express.co.uk/news/science/614168/Secret-plan-inject-ALL-ID-chips-vaccination-program-
Simon-Parkes-conspiracy-theory
184
    Stibel, J., 2017, Hacking The Brain: The Future Computer Chips In your Head, Forbes.
https://www.forbes.com/sites/jeffstibel/2017/07/10/hacking-the-brain/#30a333102009
185
    Metz, R., 2019, Elon Musk hopes to put a computer chip in your brain. Who wants one?, CNN.
https://www.cnn.com/2019/07/20/tech/elon-musk-neuralink-brain-chip-experts/index.html
186
    Yale Macmillan Center, 2020, Democracy and Rise of Authoritarianism in COVID-19 World, Yale Macmillan
Center. https://macmillan.yale.edu/news/democracy-and-rise-authoritarianism-covid-19-world
187
    Cohen, J., 2020, Coronavirus Under Authoritarian Rule: The Wacky, The In Denial, The Problematic, Forbes.
https://www.forbes.com/sites/joshuacohen/2020/04/03/coronavirus-under-authoritarian-rule-the-wacky-the-in-
denial-the-problematic/#7b0605b3f4c1
188
    Ruben, B.D., 2020, Will the COVID-19 crisis trigger us to rethink our ideas about authoritarian-style leadership?
| Opinion, NJ.com. https://www.nj.com/opinion/2020/03/will-the-covid-19-crisis-trigger-us-to-rethink-our-ideas-
about-authoritarian-style-leadership-opinion.html



                                                                                                                  497
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 75 of 135. PageID #: 863




          Other potential side effects that we must consider are:

          (3) The quality and the volume of speech between two people wearing masks is
          considerably compromised and they may unconsciously come closer. While one may
          be trained to counteract side effect      , this side effect may be more difficult to
          tackle.

          (4) Wearing a face mask makes the exhaled air go into the eyes. This generates an
          uncomfortable feeling and an impulse to touch your eyes. If your hands are
          contaminated, you are infecting yourself.

          (5) Face masks make breathing more difficult. For people with COPD, face masks are
          in fact intolerable to wear as they worsen their breathlessness. Moreover, a fraction of
          carbon dioxide previously exhaled is inhaled at each respiratory cycle. Those two
          phenomena increase breathing frequency and deepness, and hence they increase the
          amount of inhaled and exhaled air. This may worsen the burden of covid-19 if infected
          people wearing masks spread more contaminated air. This may also worsen the
          clinical condition of infected people if the enhanced breathing pushes the viral load
          down into their lungs. [These breathing problems can also lead to lightheadedness,
          anxiety, and panic. PRB]

          (5B) The effects described at point 5 are amplified if face masks are heavily
          contaminated (see point 2)

          (6) While impeding person-to-person transmission is key to limiting the outbreak, so
          far little importance has been given to the events taking place after a transmission has
          happened, when innate immunity plays a crucial role. The main purpose of the innate
          immune response is to immediately prevent the spread and movement of foreign
          pathogens throughout the body. The innate immunity’s efficacy is highly dependent on
          the viral load. If face masks determine a humid habitat where the SARS-CoV-2 can
          remain active due to the water vapour continuously provided by breathing and
          captured by the mask fabric, they determine an increase in viral load and therefore
          they can cause a defeat of the innate immunity and an increase in infections. This
          phenomenon may also interact with and enhance previous points.

          In conclusion, … It is necessary to quantify the complex interactions that may well be
          operating between positive and negative effects of wearing surgical masks at
          population level. It is not time to act without evidence. (citations omitted)

       Wearing face masks has not be left to individual discretion. People have not been
educated to face mask hazards and many mistakenly believe that wearing them will protect
themselves as well as others from COVID-19. They fear that the failure to use them will be
taken as irrational defiance of authority or lack of concern for others. Some people view the
wearing of masks as a sign of their virtue; but others feel they it is a sign of conformity to over-
zealous government control.



                                                                                                   498
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 76 of 135. PageID #: 864




        Wearing face masks cuts people off from each other’s other facial expressions and cues.
It reduces verbal communications. Today, when people go outdoors or into buildings wearing a
mask, they often make no attempt to make a friendly gesture and indeed they commonly avert
eyes. More than anything, masks create discomfort and alienation between people, which is a
hallmark of the totalitarian society.
        Decades ago, In Crowds and Power, Nobel Prize Winner in Literature, Elias Canetti,
wrote some astonishing passages about the negative effects of wearing masks in general:

          People's attitude to this play of the features varies. In some civilizations the freedom of
          the face is largely restricted; it is thought improper to show pain and pleasure openly;
          a man shuts them away inside himself and his face remains calm. The real reason for
          this attitude is the desire for personal autonomy: no intrusion on oneself is permitted,
          nor does one intrude on anyone else. A man is supposed to have the strength to stand
          alone and also the strength to remain himself. The two things go hand in hand, for it is
          the influence of one man upon another which stimulates the unending succession of
          transformations. They are expressed in gestures and the movements of the face and,
          where these are suppressed, all transformation becomes difficult and, in the end,
          impossible.

          A little experience of the inflexibility of such unnatural "stoics" soon leads one to
          understand the general significance of the mask : it is a conclusion; into it flows all
          the ferment of the as yet unclear and uncompleted metamorphoses which the natural
          human face so miraculously expresses, and there it ends. Once the mask is in position
          there can be no more beginnings, no groping towards something new. The mask is
          clear-cut; it expresses something which is quite definite, and neither more nor less
          than this. It is fixed; the thing it expresses cannot change. P. 374…

          A mask expresses much, but hides even more. Above all it separates. P. 374

        In our culture in ordinary times, the wearing of a mask or kerchief in public presents
several threats, most notably, the person is sick and infectious, or the person is a criminal about
to threaten us. In a time of great turmoil, with riots occurring nightly in cities around the
country, and acts of vandalism in the name of political retribution or righteousness, the
perpetrators happily wear masks, giving them anonymity during their perpetrations.
        Do masks have any use outside of an infection disease treatment setting or when in close
proximity to vulnerable and elderly people? Probably not much and they do have hazards.
Government enforced public health policies concerning the wearing of masks may do much
more harm than letting health facilities set their own standards and letting the people under most
circumstances rely upon voluntary social distancing when necessary.




                                                                                                  499
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 77 of 135. PageID #: 865




VII. Dr. Meryl Nass on the False Narrative Created to Discredit Hydroxychloroquine

         We recently learned about the amazing work of Meryl Nass, MD. Dr. Nass has a BS in
biology from MIT and a medical degree from the New Jersey Medical School, Newark, NJ.
Beginning in 1976, she has published 39 scientific papers, many of them pertaining to epidemics
and other issues in this case. On August 26, 2020 she appeared on my weekly radio/TV talk
show and was a stunning and informative guest.189 Along with Dr. Pam Popper’s section VIII,
this is one of two reports by other professionals entered into this report as official parts of my
testimony and opinions. In my decades of forensic work, it is unprecedented for me to include
whole presentations by other experts into my reports; but the breadth and complexity of the
subject, and the need for more varied and personal communications about this enormous tragedy,
makes it appropriate and necessary.
         On June 27, 2020, Dr. Nass published her extraordinary summary of the efforts made to
successfully suppress the use of hydroxychloroquine in the US and in many other countries
around the world.190 I found that nearly all her points corresponded with similar points we had
made in our blog reports on Dr. Breggin’s Coronavirus Resource Center, but her work adds new
information. Her detailed summary closely relates to authoritarian and totalitarian methods
under the guise of public health. With Dr. Nass’s permission, I am reprinting her authoritative
summary with its multiple footnotes, which can be very useful:

                  How a False Hydroxychloroquine Narrative Was Created, And More
                By Meryl Nass, MD                             Saturday, June 27, 2020

                 It is remarkable that a series of events taking place over the past 3 months
            produced a unified message about hydroxychloroquine and produced similar policies
            about the drug in the US, Canada, Australia, NZ, and western Europe. The message is
            that generic, inexpensive hydroxychloroquine is dangerous and should not be used to
            treat a potentially fatal disease, COVID-19, for which there are no (other) reliable
            treatments. 191
                 Hydroxychloroquine has been used safely for 65 years in many millions of
            patients. And so, the message was crafted that the drug is safe for its other uses, but
            dangerous when used for COVID-19.192 It does not make sense, but it seems to have
            worked.
                 In the US, "Never Trump" morphed into "Never Hydroxychloroquine," and the
            result for the pandemic is "Never Over." But while anti-Trump spin is what

189
    Dr. Meryl Nass on the Dr. Peter Breggin Hour, August 26, 20120, talking about COVID-19 and the politics
surrounding it. https://www.youtube.com/watch?v=p616Lb3fRGQ
190
    Dr. Nass’s report was originally published on her website: https://anthraxvaccine.blogspot.com/ It has been
republished by numerous other websites, including on August 11, 2020, Principia Scientific International, where I
first found it. https://principia-scientific.com/how-the-fake-hydroxychloroquine-narrative-was-created/ Here is a
brief bio of Dr. Nass on WebMD: https://www.webmd.com/meryl-nass Dr. Nass has generously given us permission
for the republication of her entire report.
191
    Service, R., 2020, Would-be coronavirus drugs are cheap to make, American Association for the Advancement of
Science. https://www.sciencemag.org/news/2020/04/would-be-coronavirus-drugs-are-cheap-make#
192
    Li, D.K., 2020, WHO temporarily halts trial of hydroxychloroquine over safety concerns, NBC News.
https://www.nbcnews.com/news/world/who-temporarily-halts-trial-hydroxychloroquine-over-safety-concerns-
n1214341



                                                                                                             500
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 78 of 135. PageID #: 866




           characterized suppression strategies in the US, the frauds perpetrated about
           hydroxychloroquine and the pandemic include most western countries.

           Were these acts carefully orchestrated? You decide.

                Might these events have been planned to keep the pandemic going? To sell
           expensive drugs and vaccines to a captive population? Could these acts result in
           prolonged economic and social hardship, eventually transferring wealth from the
           middle class to the extraordinarily rich? Are these events evidence of a conspiracy?
                Here is a list of what happened, in no special order. Please help add to this list if
           you know of other actions I should include. This will be a living document, added to
           as new information becomes available.
                I have penned this as if it is the "To Do" list of items to be accomplished by
           those who pull the strings. The items on the list have already been carried out. One
           wonders what else might be on their list, yet to be carried out, for this pandemic.
           ---------------------

           1. You stop doctors from using the drug in ways it is most likely to be effective (in
           outpatients at onset of illness). You prohibit use outside of situations you can
           control.

           Situations that were controlled to show no benefit included three large, randomized,
           multicenter clinical trials (Recovery, Solidarity and REMAP-COVID), the kind of
           trials that are generally believed to yield the most reliable evidence. However, each of
           them used excessive hydroxychloroquine doses that were known to be toxic and may
           have been fatal in some cases; see my previous articles here and here. 193, 194, 195

           2. You prevent or limit use in outpatients by controlling the supply of the drug, using
           different methods in different countries and states.196 In NY state, by order of the
           governor, hydroxychloroquine could only be prescribed for hospitalized
           patients.197 France has issued a series of different regulations to limit prescribers from
           using it. France also changed the drugs' status from over the counter to a drug
           requiring a prescription.



193
    Recovery, 2020, Randomized Evaluation of COVID-19 Therapy (RECOVERY), Recovery.
https://www.recoverytrial.net/files/protocol-archive/recovery-protocol-v6-0-2020-05-14.pdf/@@download
194
    World Health Organization, 2020, “Solidarity” clinical trial for COVID-19 treatments, World Health
Organization. https://www.who.int/emergencies/diseases/novel-coronavirus-2019/global-research-on-novel-
coronavirus-2019-ncov/solidarity-clinical-trial-for-covid-19-treatments
195
    Remap-Cap, 2020, Domain-Specific Appendix: COVID-19 Antiviral Therapy.
https://static1.squarespace.com/static/5cde3c7d9a69340001d79ffe/t/5ea3fd83f222897b8d528195/1587805583231/R
EMAP-CAP+-+COVID-19+Antiviral+Domain-Specific+Appendix+V2.0+-+01+April+2020_WM.pdf
196
    AMA, 2020, Boards of pharmacy and other actions relating to COVID-19 prescribing, AMA. https://www.ama-
assn.org/system/files/2020-04/board-of-pharmacy-covid-19-prescribing.pdf
197
    Cuomo, A., 2020, No. 202.10: Continuing Temporary Suspension and Modification of Laws Relating to the
Disaster Emergency, New York State. https://www.governor.ny.gov/news/no-20210-continuing-temporary-
suspension-and-modification-laws-relating-disaster-emergency



                                                                                                        501
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 79 of 135. PageID #: 867




            3. You play up the dangers of the drug, without emphasizing that side effects are
            exceedingly rare when the drug is used correctly. You make sure everyone has heard
            about the man who died after consuming hydroxychloroquine in the form of fish tank
            cleaner.198 Yet its toxicity at approved doses is minimal. Chloroquine was added to
            table salt in some regions in the 1950s as a malaria preventive, according to Professor
            Nicholas White in his study for the Recovery trial.199

            4. You limit clinical trials to hospitalized patients, instead of testing the drug in
            outpatients, early in the illness, when it is predicted to be most effective.200

            Finally, but not until May, you have Fauci's NIAID conduct a trial in outpatients,
            using hydroxychloroquine plus azithromycin, but you only enroll 20 patients,
            after earlier planning for 2,000.201, 202 Only half get the drugs. You reduce the duration
            of followup from 24 weeks to 13 days post treatment. This ridiculously small number
            of subjects assures meaningless results. Who pulled the plug on this trial? 13

            5. You design clinical trials to give much too high a dose, ensuring the drug will
            cause harm in some subjects, sufficient to mask any possible beneficial effect.203 You
            make sure that trials in 400 hospitals in 35 countries (Solidarity) plus most hospitals in
            the UK (Recovery) use these dangerous doses, as well as additional sites in 13
            countries (REMAP-COVID trial).5

            6. You design clinical trials to collect almost no safety data, so any cause of death due
            to drug toxicity will be attributed to the disease instead of the drug.14

            7. You issue rules for use of the drug based on the results of the UK Recovery study,
            which overdosed patients.4,204 Of course, the Recovery results showed more deaths in
            the hydroxychloroquine arm, since they gave patients 2.4 g in the first 24 hrs., 800
            mg/day thereafter. Furthermore, the UK has the 2nd highest death rate in the world for
            COVID-19 (Belgium is 1st), so simply conducting the trial in the UK may have
            contributed to the poor results.


198
    BBC News, 2020, Coronavirus: Man dies taking fish tank cleaner as virus drug, BBC News.
https://www.bbc.com/news/52012242
199
    FranceSoir, 2020, Oxford Recovery Trial – An erroneous pharmacokinetic model leading to overdose,
FranceSoir. http://www.francesoir.fr/societe-sante/oxford-recovery-clinical-trial-le-modele-pharmacocinetique-
utilise-pour-calculer-le
200
    Nass, M., 2020, It is medically illogical to wait until someone is very sick before treating them, Anthrax Vaccine.
https://anthraxvaccine.blogspot.com/2020/05/it-is-medically-illogical-to-wait-until.html
201
    ClinicalTrials.gov, 2020, Evaluating the Efficacy of Hydroxychloroquine and Azithromycin to Prevent
Hospitalization of Death in Persons with COVID-19, ClincalTrials.gov.
https://clinicaltrials.gov/ct2/show/NCT04358068
202
    ClincalTrials.gov, 2020, History of Changes, ClinicalTrials.gov.
https://clinicaltrials.gov/ct2/history/NCT04358068?A=7&B=11&C=merged#StudyPageTop
203
    Nass, M., 2020, WHO and UK trials use potentially lethal hydroxychloroquine dose—according to WHO
consultant, Anthrax Vaccine. https://anthraxvaccine.blogspot.com/2020/06/who-trial-using-potentially-fatal.html
204
    Broseley, S., 2020, Hydroxychloroquine does not cute Covid-19, say drug trial chiefs, The Guardian.
https://www.theguardian.com/world/2020/jun/05/hydroxychloroquine-does-not-cure-covid-19-say-drug-trial-chiefs



                                                                                                                    502
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 80 of 135. PageID #: 868




            8. You publish, in the world's most-read medical journal, the Lancet, an
            observational study from a huge worldwide database (96,000 COVID cases) that says
            use of chloroquine drugs caused significantly increased mortality.205 You make sure
            that all major media report on this result. This was said to be the nail in the coffin for
            hydroxychloroquine. Then you have 3 European countries announce they will not
            allow doctors to prescribe the drug.206

            9. You do your best to ride out any controversy, never admitting culpability. Even
            after hundreds of people renounced the Lancet's observational study due to easily
            identified fabrications--the database used in the study did not exist, and the claimed
            numbers did not agree with known numbers of cases--the Lancet held firm for two
            weeks, serving to muddy the waters about the trial, until finally 3 of its 4 coauthors
            (but not the journal) retracted the study.207 But neither the authors nor the journal
            admitted responsibility. You make sure very few media report that the data
            were fabricated and the "study" was fraudulent.208 Even though the story was full
            of scandalous details, it went largely unnoticed.209 You make sure people believe the
            original story: that hydroxychloroquine routinely kills.

            10. You ensure federal agencies like FDA and CDC hew to your desired policies. For
            example, FDA advised use only in hospitalized patients (too late) or in clinical
            trials (which are limited, are difficult to enroll in, or may use excessive doses).210 As
            of mid-June, FDA advises patients and doctors to only give the drug to patients if they
            are in a clinical trial where, presumably, the results can be controlled.

            Another example: you have FDA make unsubstantiated and false claims, such
            as: "Hospitalized patients were likely to have greater prospect of benefit (compared to
            ambulatory patients with mild illness)" and claim the chloroquine drugs have a slow
            onset of action.211 If that were true, they would not be used for acute attacks of malaria
            or in critically ill patients with COVID. (Disclosure: I once dosed myself with
            chloroquine for an acute attack of P. vivax malaria and it worked very fast.) Providing

205
    Mehra, M., et al, 2020, RETRACTED: Hydroxychloroquine or chloroquine with or without macrolide for
treatment of COVID-19: a multinational registry analysis, The Lancet.
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31180-6/fulltext
206
    Reuters Staff, 2020, UPDATE 1-France, Italy, Belgium act to stop use of hydroxychloroquine for COVID-19 on
safety fears, Reuters. https://www.reuters.com/article/health-coronavirus-hydroxychloroquine-fr/update-1-france-
italy-belgium-act-to-stop-use-of-hydroxychloroquine-for-covid-19-on-safety-fears-idUKL1N2D911J
207
    Mehra, M., 2020, Retraction—Hydroxychloroquine or chloroquine with or without macrolide for treatment of
COVID-19: a multinational registry analysis, The Lancet.
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31324-6/fulltext
208
    Rabin, R.C., 2020, The Pandemic Claims New Victims: Prestigious Medical Journals, The New York Times.
https://www.nytimes.com/2020/06/14/health/virus-journals.html
209
    Davey, M., et al, Surgisphere: Governments and WHO changed Covid-19policy based on suspect data from tiny
US company, The Guardian. https://www.theguardian.com/world/2020/jun/03/covid-19-surgisphere-who-world-
health-organization-hydroxychloroquine
210
    FDA, 2020, FDA cautions against use of hydroxychloroquine or chloroquine for COVID-19 outside of the
hospital setting or a clinical trial due to risk of heart rhythm problems, FDA. https://www.fda.gov/drugs/drug-safety-
and-availability/fda-cautions-against-use-hydroxychloroquine-or-chloroquine-covid-19-outside-hospital-setting-or
211
    FDA, 2020, Letter revoking EUA for chloroquine phosphate and hydroxychloroquine sulfate, 6/15/2020, FDA.
https://www.fda.gov/media/138945/download



                                                                                                                  503
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 81 of 135. PageID #: 869




           no other treatment advice, even though providing such information is a large part of
           its mission, CDC instead refers clinicians to the NIH guidelines, discussed below.212,
           213



           Despite the fact that Belgium's COVID treatment guidelines repeatedly mention that
           the doses of HCQ in the Recovery and Solidarity trials were four times the cumulative
           dose used in Belgium, you make sure the Belgian guidelines, paradoxically, only
           recommend use of HCQ within clinical trials.214

           11. You make sure to avoid funding/encouraging clinical trials that test drug
           combinations like hydroxychloroquine with zinc, with azithromycin, or with both,
           although there is ample clinical evidence that such combinations provide a cumulative
           benefit to patients. For example, one study to look at this combination had no
           funding.215

           12. You have federal and UN agencies make false, illogical claims based on models
           (or invention) rather than human data. For example, you have the FDA state on June
           15 that the dose required to treat COVID is so high it is toxic, after
           the Recovery and Solidarity trials have been exposed for toxic dosing.4, 5 This
           scientific double-speak gives some legal cover to the clinical trials that overdosed their
           patients. According to Denise Hinton, RN, the FDA's Chief Scientist (yes, a registered
           nurse without scientific qualifications is the Chief Scientist at FDA), or some clumsy
           FDA wordsmith:

           "Under the assumption that in vivo cellular accumulation is similar to that from the in
           vitro cell-based assays, the calculated free lung concentrations that would result from
           the EUA suggested dosing regimens are well below the in vitro EC50/EC90 values,
           making the antiviral effect against SARS-CoV-2 not likely achievable with the dosing
           regimens recommended in the EUA. The substantial increase in dosing that would be
           needed to increase the likelihood of an antiviral effect would not be acceptable due to
           toxicity concerns." 22, 216

           You have a WHO report claim toxic doses are needed. This is nonsense since:




212
    CDC, 2019, Mission, Role and Pledge, CDC.
https://www.cdc.gov/about/organization/mission.htm#:~:text=As%20the%20nation's%20health%20protection,and%
20responds%20when%20these%20arise.
213
    CDC, Information for Clinicians on Investigational Therapeutics for Patients with COVID-19, CDC.
https://www.cdc.gov/coronavirus/2019-ncov/hcp/therapeutic-options.html
214
    Institute of Tropical Medicine, Antwerp, 2020, Interim Clinical Guidance for Adults with Suspected of
Confirmed COVID-19 in Belgium. https://covid-19.sciensano.be/sites/default/files/Covid19/COVID-
19_InterimGuidelines_Treatment_ENG.pdf
215
    Carlucci, P., et al, 2020, Hydroxychloroquine and azithromycin plus zinc vs hydroxychloroquine and
azithromycin alone: outcomes in hospitalized COVID-19 patients, medrxiv.
https://www.medrxiv.org/content/10.1101/2020.05.02.20080036v1
216
    FDA, 2018, RADM Denise Hinton, FDA. https://www.fda.gov/node/374121



                                                                                                      504
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 82 of 135. PageID #: 870




                  •   CDC researchers showed strong effects against SARS-1 at safely achievable
                      concentrations,217, 218
                  •   the drug at normal doses is being tested in over 30 different medical
                      conditions (see clinicaltrials.gov), and 219
                  •   reports from many different countries say that the drug is effective for
                      COVID-19 at normal doses, while
                  •   a high dose chloroquine treatment trial was halted in Brazil and a preprint of
                      the study was posted April 11, or perhaps April 7, after finding that drug
                      effects were causing ventricular arrhythmias and deaths.220, 221

            Toxicity was noted after only 3 days of treatment, during which 3.6 grams of
            chloroquine were administered. But the Solidarity (3.2 grams of hydroxychloroquine
            in 3 days), Recovery (3.6 grams of hydroxychloroquine in 3 days) and REMAP-
            COVID trials (3.6 grams of hydroxychloroquine in 3 days) continued overdosing
            patients until June, despite Brazil's evidence of deaths by overdose.

            Tellingly, JAMA editor Gordon Rubenfeld wrote in April, after the Brazilian study
            came out in JAMA, "if you are prescribing HCQ after these JAMA results, do yourself
            and your defense lawyer a favor. Document in your medical record that you informed
            the patient of the potential risks of HCQ including sudden death and its benefits
            (???)." 222

            13. You create an NIH Guidelines committee for COVID treatment
            recommendations, in which 16 members have or had financial entanglements with
            Gilead, maker of Remdesivir.223 The members were appointed by the Co-
            Chairs.224 Two of the three Co-Chairs are themselves financially entangled with
            Gilead. Are you surprised that their guidelines recommend specifically against the use




217
    WHO, Informal consultation on the dose of chloroquine and hydroxychloroquine for the SOLIDARITY Clinical
Trial – 8 April 2020, WHO. https://www.who.int/publications/m/item/informal-consultation-on-the-dose-of-
chloroquine-and-hydroxychloroquine-for-the-solidarity-clinical-trial---8-april-2020
218
    Vincent, M., et al, Chloroquine is a potent inhibitor of SARS coronavirus infection and spread, NCBI.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1232869/
219
    Nass, M., 2020, Covid-19 clinical trials and Hydroxychloroquine clinical trials, Anthrax Vaccine.
https://anthraxvaccine.blogspot.com/2020/04/covid-19-clinical-trials-databases-that.html
220
    Thomas, K., et al, 2020, Small Chloroquine Study Halted Over Risk of Fatal Heart Complications, The New
York Times. https://www.nytimes.com/2020/04/12/health/chloroquine-coronavirus-trump.html
221
    FranceSoir, 2020, Oxford, Recovery et Solidarity: Overdosage in two clinical trials with acts considered criminal,
FranceSoir. http://www.francesoir.fr/politique-monde/oxford-recovery-et-solidarity-overdosage-two-clinical-trials-
acts-considered
222
    Borba, M.G.S., et al, 2020, Effect of High vs Low Doses of Chloroquine Diphosphate as Adjunctive Therapy for
Patients Hospitalized With Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) Infection, JAMA.
https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2765499
223
    Full Measure with Sharyl Attkisson, 2020, Hydroxychloroquine | Full Measure, YouTube.
https://www.youtube.com/watch?v=zB-_SV-y11Y
224
    NIH, 2020, COVID-19 Treatment Guidelines Introduction, NIH.
https://www.covid19treatmentguidelines.nih.gov/introduction/



                                                                                                                  505
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 83 of 135. PageID #: 871




            of hydroxychloroquine and in favor of Remdesivir, and that they deem this the new
            "standard of care"?225

            14. You frighten doctors so they don't prescribe hydroxychloroquine, if prescribing it
            is even allowed in their jurisdiction, because prescribing outside the new NIH
            "standard of care" leaves them open to malpractice lawsuits.36 You further tell them
            (through the FDA) they need to monitor a variety of lab parameters and patient EKGs
            when using the drug, although this was never advised before, which makes it very
            difficult to use the drug in outpatients.21 You have the European Medicines Agency
            issue similar warnings.226

            15. You manage to control the conduct of most trials around the world by specially
            designing the WHO-managed Solidarity trials, currently conducted in 35 countries.5
            WHO halted hydroxychloroquine clinical trials around the world, twice. The first
            time, May 25, WHO claimed it was in response to the (fraudulent) Lancet
            study.227 The second time, June 17, WHO claimed the stop was in response to
            the Recovery trial results.4, 5 Recovery used highly toxic doses of hydroxychloroquine
            in over 1500 patients, of whom 396 died. You stop the trial before the data safety
            monitoring board has looked at your data, a move that is unlikely to be consistent with
            trial protocol.228 WHO's trial in over 400 hospitals overdosed patients with 2.0 g
            hydroxychloroquine in the first 24 hours.14 The trial was halted 3 days after the toxic
            doses were exposed (by me). The trial involved doctors around the world typing
            minimal patient information into an online WHO platform, which assigned the patient
            a treatment.

            The only "safety" information collected during the trial was whether patients required
            oxygen, required a ventilator, or died.229 This effectively masked the adverse effects of
            the drugs tested.

            I should mention that WHO's initial plan for its Solidarity trial entirely omitted the
            chloroquine drugs, but they were added at the urging of participating nations.40 WHO's
            fallback position appears to have been to use toxic doses.



225
    NIH, 2020, COVID-19 Treatment Guidelines What’s New in the Guidelines, NIH.
https://www.covid19treatmentguidelines.nih.gov/whats-new/
226
    EMA, 2020, COVID-19: reminder of the risks of chloroquine and hydroxychloroquine, EMA.
https://www.ema.europa.eu/en/news/covid-19-reminder-risks-chloroquine-hydroxychloroquine
227
    WHO, 2020, Q&A: Hydroxychloroquine and COVID-19, WHO.
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-and-answers-hub/q-a-detail/q-a-
hydroxychloroquine-and-covid-19
228
    Davey, M., 2020, Australian hydroxychloroquine trial to treat Covid-19 under review after WHO safety concern,
The Guardian. https://www.theguardian.com/world/2020/may/26/australian-hydroxychloroquine-trial-under-review-
world-health-organization-concern-over-safety
229
    Kupferschmidt, K., et al, 2020, WHO launches global megatrial of the four most promising coronavirus
treatments, American Association for the Advancement of Science.
https://www.sciencemag.org/news/2020/03/who-launches-global-megatrial-four-most-promising-coronavirus-
treatments



                                                                                                              506
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 84 of 135. PageID #: 872




            16. You have the WHO pressure governments to stop doctors prescribing
            hydroxychloroquine.230

            17. You have the WHO pressure professional societies to stop doctors prescribing
            hydroxychloroquine.231

            18. You make sure that the most-consulted US medical encyclopedia,
            UpToDate, advises physicians to restrict hydroxychloroquine to only clinical trials,
            citing the FDA. 232

            19. You have the head of the Coronavirus Task Force, Dr. Tony Fauci, insist the drug
            cannot be used in the absence of strong evidence...while he insisted exactly the
            opposite in the case of the MERS coronavirus outbreak several years ago, when he
            recommended an untested drug combination for use...which had been developed for
            that purpose by his agency233, 234 And while he was bemoaning the lack of
            evidence, he was refusing to pay for clinical trials to study hydroxychloroquine.235
            And he was changing the goalposts on the Remdesivir trial, not once but twice, to
            make Remdesivir show a tiny bit of benefit, but no mortality benefit.236 And do not
            forget, Fauci was thrilled to sponsor a trial of a COVID vaccine in humans before
            there were any data from animal trials.237 So much for requiring high quality evidence
            before risking use of drugs and vaccines in humans. In addition, as we warned that,
            despite decades of need to find a coronavirus, for example, for the common cold, none
            has ever been found. Pouring money into research and corrupted clinical trials will
            not necessarily produce one. A report in Business Insider did a good review of the
            doubts that many other scientists also harbor.238 This is not a threat to intimidate, but



230
    Lamb, K., et al, 2020, Exclusive: Indonesia, major advocate of hydroxychloroquine, told by WHO to stop using
it, Reuters. https://www.reuters.com/article/us-health-coronavirus-indonesia-chloroqu/exclusive-indonesia-major-
advocate-of-hydroxychloroquine-told-by-who-to-stop-using-it-idUSKBN23227L
231
    Lamb, K., et al, 2020 Indonesia, major advocate of hydroxychloroquine, told by WHO to stop using it, The
Jakarta Post. https://www.thejakartapost.com/news/2020/05/27/indonesia-major-advocate-of-hydroxychloroquine-
told-by-who-to-stop-using-it.html
232
    Kim, A.Y., et al., 2020, Coronavirus disease 2019 (COVID-19): Management in hospitalized adults, UpToDate.
https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-management-in-hospitalized-adults
233
    Nass, M., 2020, The Avuncular Dr. Fauci, Fluent yet Facile. Is he also a Fraud?, Anthrax Vaccine.
https://anthraxvaccine.blogspot.com/2020/04/the-avuncular-dr-fauci-fluent-yet.html
234
    Nass, M., 2020, Fauci the Hypocrite. Do NIAID royalties cloud his thinking?, Anthrax Vaccine.
https://anthraxvaccine.blogspot.com/2020/04/fauci-hypocrite-do-niaid-royalties.html
235
    Cohen, E., et al, 2020, Trump says this drug has “tremendous promise,” but Fauci’s not spending money on it,
CNN. https://www.cnn.com/2020/03/28/health/coronavirus-hydroxychloroquine-trial/index.html
236
    Nass, M., 2020, Faking results: Fauci’s NIAID-paid Remdesivir Study changed its Outcome Measures Twice, in
order to show even a whiff of benefit, Anthrax Vaccine. https://anthraxvaccine.blogspot.com/2020/05/faking-
results-faucis-niaid-paid.html
237
    NIH, 2020, NIH Clinical Trials of Investigational Vaccine for COVID-19 Begins, NIH.
https://www.niaid.nih.gov/news-events/nih-clinical-trial-investigational-vaccine-covid-19-begins
238
    Bienkov, A. (2020). Scientists fear the hunt for a coronavirus vaccine will fail and we will all have to live with
the 'constant threat' of COVID-19. Business Insider. https://www.businessinsider.com/coronavirus-vaccine-may-be-
impossible-to-produce-scientists-covid-2020-4?op=1



                                                                                                                   507
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 85 of 135. PageID #: 873




            a warning not to place all bets on a vaccine. That is already making vaccine
            manufacturers overreach by promoting products too hastily.239

            20. You convince the population that the crisis will be long-lasting. You have the 2nd
            richest man in the world, and biggest funder of the WHO, Bill Gates, keep repeating to
            the media megaphone that we cannot go back to normal until everyone has been
            vaccinated or there is a perfect drug.240 (The Gates Foundation helped design the
            WHO clinical trials, helped fund the Recovery trial, and Gates is heavily invested in
            COVID pharmaceuticals and vaccines.)

            21. You have CDC (with help from FDA) prevent the purchase of coronavirus test
            kits from Germany, China, WHO, etc, and fail to produce a valid test kit
            themselves.241 The result was that during January and February, US cases could not be
            tested, and for several months thereafter insufficient and unreliable test kits made it
            impossible to track the epidemic and stop the spread.

            22. You have trusted medical spokesmen lie to the public about the pandemic's
            severity, so precautions were not taken when they might have been more effective and
            less long-lasting. Congress was repeatedly briefed about the pandemic in January and
            February, which scared several Congress members enough that they sold off large
            amounts of stock, risking insider trading charges.52, 242 Senator Burr is one of them,
            currently under investigation for major stock sales on February 13.243

            Yet Dr. Fauci told USA Today on February 17 that Americans should worry more
            about the flu than about coronavirus, the danger of which was "just miniscule."244
            Then on February 28, Drs. Fauci and Robert Redfield (CDC Director) wrote in
            the New England Journal:


239
    Owusu, T. (2020). Vaccine Study by Moderna Criticized for Lacking Key Data. The Street.
https://www.thestreet.com/investing/moderna-vaccine-study-criticized-lack-of-data;
https://www.forbes.com/sites/alexandrasternlicht/2020/05/19/scientists-raise-questions-about-moderna-vaccine-in-
market-shaking-report/#3896fe292136; Scientists Raise Questions About Moderna Vaccine In Market-Shaking
Report. Forbes.
https://www.forbes.com/sites/alexandrasternlicht/2020/05/19/scientists-raise-questions-about-moderna-vaccine-in-
market-shaking-report/#3896fe292136
WUSU https://www.thestreet.com/investing/moderna-vaccine-study-criticized-lack-of-data
240
    Gates, B., 2020, What you need to know about the COVID-19 vaccine, GatesNotes.
https://www.gatesnotes.com/Health/What-you-need-to-know-about-the-COVID-19-vaccine
241
    Whoriskey, P., et al, 2020, How U.S. coronavirus testing stalled: Flawed tests, red tape and resistance to using
the millions of tests produced by the WHO, The Washington Post.
https://www.washingtonpost.com/business/2020/03/16/cdc-who-coronavirus-tests/
242
    Bertrand, N., et al, 2020, From distraction to disaster: How coronavirus crept up on Washington, Politico.
https://www.politico.com/news/2020/03/30/how-coronavirus-shook-congress-complacency-155058
243
    Mak, T., 2020, Sen. Richard Burr’s Pre-Pandemic Stock Sell-Offs Highly Unusual, Analysis Shows, NPR.
https://www.npr.org/2020/04/16/836126532/senator-burrs-pre-pandemic-stock-sell-offs-highly-unusual-analysis-
shows
244
    O’Donnell, J., 2020, Top disease official: Risk of coronavirus in USA is ‘minuscule’; skip mask and wash hands,
USA Today. https://www.usatoday.com/story/news/health/2020/02/17/nih-disease-official-anthony-fauci-risk-of-
coronavirus-in-u-s-is-minuscule-skip-mask-and-wash-hands/4787209002/



                                                                                                                 508
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 86 of 135. PageID #: 874




           "...the overall clinical consequences of COVID-19 may ultimately be more akin to
           those of a severe seasonal influenza (which has a case fatality rate of approximately
           0.1%) or a pandemic influenza (similar to those in 1957 and 1968) rather than a
           disease similar to SARS or MERS, which have had case fatality rates of 9 to 10% and
           36%, respectively." 245

           23. You destroy the reputations of respected physicians who stand in your
           way. Professor Didier Raoult and his team in Marseille have used
           hydroxychloroquine on over 4,000 patients, reporting a mortality rate of about
           0.8%. (The mortality rate of patients given hydroxychloroquine in the Recovery trial
           was 25.7%.) Raoult is famous for discovering over 100 different microorganisms and
           finding the long-sought cause of Whipple's Disease. With this reputation, Raoult
           apparently thought he could treat patients as he saw fit, which he has done, under great
           duress. Raoult was featured in a New York Times Magazine article, with his face on
           the magazine cover, on May 12, 2020.246 After describing his accomplishments, the
           Times very unfavorably discussed his personality, implied he conducted unethical
           trials without approval, and using anonymous sourcing produced a detailed hit piece.
           Raoult is now considered an unreliable crank in the US.

           You gather a group of Yale professors to dispute their Yale colleague Harvey Risch,
           MD, PhD epidemiologist on his publications and vocal support of the benefits of HCQ
           for COVID. Their first argument is that he is not an infectious disease
           doctor. Notably, the first signer of the statement opposing Dr. Risch is an
           economist.247

           Physician and state senator Scott Jensen of Minnesota is being investigated by his state
           medical board due to anonymous complaints about 'spreading misinformation' and
           giving 'reckless advice' about COVID in interviews.248 Jensen was previously selected
           as "Family Physician of the Year" in his state. Now his medical license is at risk, not
           because of how he treated a patient, but for what he said outside of the office.
           Unprecedented.
           UPDATE: Jensen was exonerated.249




245
    Fauci, A., et al, Covid-19 – Navigating the Uncharted, The New England Journal of Medicine.
https://www.nejm.org/doi/full/10.1056/NEJMe2002387
246
    Sayare, S., 2020, He Was a Science Star. Then He Promoted a Questionable Cure for Covid-19, The New York
Times. https://www.nytimes.com/2020/05/12/magazine/didier-raoult-hydroxychloroquine.html
247
    Gonsalves, G., 2020, Statement from Yale Faculty on Hydroxychloroquine and its Use in COVID-19, Medium.
https://medium.com/@gregggonsalves/statement-from-yale-faculty-on-hydroxychloroquine-and-its-use-in-covid-19-
47d0dee7b2b0
248
    Van Berkel, J., 2020, Sen. Scott Jensen says he has ‘no regrets’ about his COVID-19 comments, Star Tribune.
https://www.startribune.com/sen-scott-jensen-says-complaints-about-covid-19-comments-may-be-
political/571650782/?refresh=true
249
    Peterson, S., 2020, Sen Jensen “grafitied” allegations of spreading misinformation dismissed (AUDIO),
Minnesota News Network. https://minnesotanewsnetwork.com/sen-jensen-gratified-allegations-of-spreading-
misinformation-dismissed-audio/



                                                                                                           509
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 87 of 135. PageID #: 875




            24. You have social media platforms ban content that does not agree with the desired
            narrative. As YouTube CEO and ex-wife of Google founder Sergey Brin, Susan
            Wojcicki said:

            “YouTube will ban any content containing medical advice that contradicts World
            Health Organisation (WHO) coronavirus recommendations. Anything that would go
            against World Health Organisation recommendations would be a violation of our
            policy.”

            25. When your clinical trials are criticized for overdosing patients, you have Oxford-
            affiliated, Wellcome Trust-supported scientists at Mahidol University publish papers
            (a literature review with modeling and a modeling study) purporting to show that the
            doses used were not toxic.250, 251 You develop a new method to measure
            hydroxychloroquine in a handful of Recovery patients who were not
            poisoned.252 However, there are 2 problems you forgot with this approach:

             •   The Brazilian data, including 16 deaths, extensive clinical information and
                 documented ventricular arrhythmias, are much more persuasive than a theoretical
                 model of hydroxychloroquine pharmacokinetics.

             •   Either the drug is too toxic to use, even at normal doses, for a life-threatening
                 disease, or even extremely high doses are safe. You can't have it both ways.

            Oxford is the institution running the Wellcome Trust-funded Recovery trial and
            invented a COVID vaccine that already has 400 million doses on order.253

            26. You change your trial's primary outcome measures after the trials have started, in
            order to prevent detection of drug-induced deaths (Recovery)254 or to make your drug
            appear to have efficacy (NIAID remdesivir trial).255



250
    Moru Tropical Health Network, 2020, COVID-19 prevention and treatment: a critical analysis of chloroquine and
hydroxychloroquine clinical pharmacology, Moru Tropical Health Network. https://www.tropmedres.ac/news/covid-
19-prevention-and-treatment-a-critical-analysis-of-chloroquine-and-hydroxychloroquine-clinical-pharmacology
251
    Watson, J., et al, 2020, Concentration-dependent morality of chloroquine in overdose, MedRxiv.
https://www.medrxiv.org/content/10.1101/2020.04.24.20078303v2
252
    MacGowan, A., et al, MedRxiv preprint doi: : https://doi.org/10.1101/2020.06.23.20137992. MedRxiv.
https://www.medrxiv.org/content/10.1101/2020.06.23.20137992v1.full.pdf
253
    AstraZeneca, 2020, AstraZeneca to supply Europe with up to 400 million doses of Oxford University’s vaccine at
no profit, AstraZeneca. https://www.astrazeneca.com/media-centre/press-releases/2020/astrazeneca-to-supply-
europe-with-up-to-400-million-doses-of-oxford-universitys-vaccine-at-no-profit.html
254
    Le Collectif Citoyen pour FranceSoir. 2020, June 25, Oxford, Recovery et Solidarity : Overdosage in two clinical
trials with acts considered criminal? FranceSoir. http://www.francesoir.fr/politique-monde/oxford-recovery-et-
solidarity-overdosage-two-clinical-trials-acts-considered
255
    Nass, M. 2020, May 2, Faking results: Fauci's NIAID-paid remdesivir study changed its outcome measures twice,
in order to show even a whiff of benefit. Blogspot. https://anthraxvaccine.blogspot.com/2020/05/faking-results-
faucis-niaid-paid.html




                                                                                                                510
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 88 of 135. PageID #: 876




            27. You stop manufacturers from supplying the drug. Shortly after the
            fraudulent Lancet paper came out, Sanofi announced it would no longer supply the
            drug for use with COVID, and would halt its two hydroxychloroquine clinical trials.256
            One of the cancelled Sanofi trials was expected to test 210 outpatients early in the
            course of disease. The trial remains suspended at the time of writing, while the Lancet
            paper was retracted 13 days after publication.257 You surely don't want a trial of
            hydroxychloroquine treatment early in the disease, since it might show an excellent
            effect.

            Sanofi (a pharma company) begins acting like a regulator. From the Australian
            DOH's Therapeutic Goods Administration website:

            Sanofi, the supplier of one of the hydroxychloroquine products marketed in Australia
            (Plaquenil), has also written to health professionals reinforcing that
            hydroxychloroquine is not approved for use in Australia for treatment of COVID-19
            outside the confines of a clinical trial. Sanofi also reinforced some of the known risks
            of prescribing hydroxychloroquine, in particular potentially serious cardiac issues.
            Globally, Sanofi has received an increased number of reports of serious cardiac
            issues, including deaths, in patients treated with hydroxychloroquine, this appears to
            be more common in patients also treated with other medicines that can affect the
            heart.258

            Then Sanofi started collecting information on all off-label use of hydroxychloroquine
            in New Zealand and Australia.259, 260 Why is Sanofi, a drug manufacturing company,
            becoming a surveillance/enforcement mechanism intended to frighten medical
            providers from using the drug for COVID, which use is by definition "off label."
            Sanofi alternatively suggests one may report (anonymously or not) others' off-label
            use to New Zealand's Pharmacovigilance Center or the Australian equivalent.261

            And see this: Novartis will supply HCQ only under certain conditions and halted its
            HCQ trial due to lack of enrollments, although enrollment was not an issue for its
            other COVID trials.262

256
    Blamont, M., 2020, Exclusive: Sanofi stops enrolling COVID-19 patients in hydroxychloroquine trials, Reuters.
https://www.reuters.com/article/us-healthcare-coronavirus-hydroxychloroq/exclusive-sanofi-stops-enrolling-covid-
19-patients-in-hydroxychloroquine-trials-idUSKBN2352IH
257
    Sanofi, Hydroxychloroquine in Outpatient Adults With COVID-19, ClinicalTrials.gov.
https://clinicaltrials.gov/ct2/show/NCT04333654?term=sanofi&cond=Covid-19&cntry=US&draw=2
258
    Australian Government Department of Health, 2020, Amendments to the new restrictions on prescribing
hydroxychloroquine for COVID-19, Australian Government Department of Health.
https://www.tga.gov.au/alert/amendments-new-restrictions-prescribing-hydroxychloroquine-covid-19
259
    Sanofi, 2020, Important Information on Plaquenil (hydroxychloroquine) and COVID-19, Sanofi.
https://www.sanofi.com.au/en/our-products/Plaquenil-Update-New-Zealand
260
    Sanofi, 2020, Important Information on Plaquenil (hydroxychloroquine) and COVID-19, Sanofi.
https://www.sanofi.com.au/en/our-products/Plaquenil-Update-Australia
261
    New Zealand Pharmacovigilance Centre, Confidentiality Information for Reporters, New Zealand
Pharmacovigilance Centre. https://nzphvc.otago.ac.nz/confidentiality-information-for-reporters/
262
    Novartis, 2020, Novartis discontinues hydroxychloroquine clinical trial based on slow enrollment, remains
committed to pandemic research efforts, Novartis. https://www.novartis.com/news/media-releases/novartis-



                                                                                                               511
    Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 89 of 135. PageID #: 877




            28. You attempt to retract published papers that provide evidence to support use of
            hydroxychloroquine for COVID.263

            29. You have your 'bought' scientists conceal their financial conflicts of interest in
            their HCQ clinical trials and publications as well as in the guidelines they produce.72

            30. You can get your experimental, unlicensed drugs tested, much more expeditiously
            and cheaply than under ordinary circumstances, on COVID patients in large clinical
            trials, but only as long as no drug is designated effective for the condition. This
            opportunity only lasts while the "standard of care" is nothing more than supportive
            measures.264

            31. You have a research organization with big Pharma members (A.O.K.I.) pressure
            the Russian Ministry of Health to remove hydroxychloroquine from its treatment
            guidelines.265

            32. You stopped use of hydroxychloroquine, allegedly in response to the fabricated
            Lancet study, in France, Italy and Belgium (countries with very high COVID mortality
            rates) then Portugal then Switzerland. But Switzerland restarted using HCQ 15 days
            later. This created a natural experiment in Switzerland. About 2 weeks after
            hydroxychloroquine use was halted, death rates approximately tripled, for about 15
            days. Then, after its use was allowed again, two weeks later death rates from COVID
            fell back to their baseline. (Thanks to FranceSoir).266

            33. You reverse an old trick of clinical trials, to mask benefit of
            hydroxychloroquine. The trick was to replace the saline placebo with a substance that
            is being used by many clinicians and in many trials against COVID, thus by
            comparison likely to reduce the positive effect of your tested medication.267, 268 This




discontinues-hydroxychloroquine-clinical-trial-based-slow-enrollment-remains-committed-pandemic-research-
efforts
263
    Raoult, D., et al, Response to David Spencer, 2020, Mediterranee Infection. https://www.mediterranee-
infection.com/hydroxychloroquine-and-azithromycin-as-a-treatment-of-covid-19-results-of-an-open-label-non-
randomized-clinical-trial-response-to-david-spencer-elsevier/
264
    Clinical Trials Arena, 2020, Eisai to investigate eritoran in REMAP-COVID study, Clinical Trials Arena.
https://www.clinicaltrialsarena.com/news/eisai-remap-covid-study/
265
    BBC News, 2020, Pharmaceutical companies ask the Russian Ministry of Health not to treat patients with Covid-
19 with drugs for malaria and HIV, BBC. https://www.bbc.com/russian/news-53310502
266
    Jullian, M., et al, 2020, Covid-19: does hydroxychloroquine work, solid proof?, FranceSoir. [French]
http://www.francesoir.fr/societe-sante/covid-19-lhydroxychloroquine-marche-une-preuve-irrefutable
267
    EVMS, 2020, Critical Care COVID019 Management Protocol, EVMS.
https://www.evms.edu/media/evms_public/departments/internal_medicine/Marik-Covid-Protocol-Summary.pdf
268
    ASHP, 2020, Assessment of Evidence for COVID-19-Related Treatments, ASHP. https://www.ashp.org/-
/media/assets/pharmacy-practice/resource-centers/Coronavirus/docs/ASHP-COVID-19-Evidence-Table.ashx



                                                                                                              512
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 90 of 135. PageID #: 878




            was done in trials both at NYU and at University of Washington, using vitamin C or
            vitamin C and folate respectively as placebos.269, 270

            34. You have the chief medical officers of Wales, England, Scotland and Northern
            Ireland, and the director of the UK's National Health Service, write to UK doctors, a)
            urging them to enroll their COVID patients in one of 3 national clinical trials, two of
            which greatly overdosed patients with hydroxychloroquine, and b) stopping their use
            of "off license treatments" outside of a trial. Yet again, we encounter a veiled threat
            against clinicians attempting to treat the primary SARS-Cov-2 infection. The chief
            doctors wrote:

            While it is for every individual clinician to make prescribing decisions, we strongly
            discourage the use of off-label treatments outside of a trial, where participation in a
            trial is possible... Any treatment given for coronavirus other than general supportive
            care, treatment for underlying conditions, and antibiotics for secondary bacterial
            complications, should currently be as part of a trial, where that is possible."271

            35. You have a state Pharmacy Board refuse to dispense hydroxychloroquine
            outside of clinical trials on June 15, citing the FDA recommendation for use only in
            trials.272 You issue this new regulation on the same day that FDA publishes its
            recommendation, indicating prior coordination. But when your regulation
            is exposed on July 14, you immediately rescind it.273

            36. You have the IMF offer rapid financing to Belarus, but only if it follows the
            recommended model of COVID response and imposes quarantines, isolation, and
            curfews.274

            37. A group of doctors went to Washington DC July 27-28. They called themselves
            "America's Frontline Doctors" and gave a press conference and livestream talks about
            the COVID-19 pandemic as well as about the need for physicians to be able to
            prescribe HCQ freely. While the media sparsely attended the press conference, the
            livestream got millions of views. And within hours, their livestream was banned by

269
    Bershteyn, A., 2020, Clinical Trial Tests Efficacy of Common Antimalarial Drug to Prevent COVID-19
Infection, NYU Langone Health NewsHub. https://nyulangone.org/news/clinical-trial-tests-efficacy-common-
antimalarial-drug-prevent-covid-19-infection
270
    Johnston, C., 2020, Treatment for COVID-19 in High-Risk Adult Outpatients, Clinical Trials.
https://clinicaltrials.gov/ct2/show/NCT04354428
271
    Atherton, F., et al, Novel Coronavirus: Clinical Trials, NHS.
https://static1.squarespace.com/static/5cde3c7d9a69340001d79ffe/t/5e8d413e713b2d6cd799e143/1586315583723/
CEM_CMO_2020_012.pdf
272
    Oregon Secretary of State, Board of Pharmacy, Oregon Secretary of State.
https://secure.sos.state.or.us/oard/viewSingleRule.action?ruleVrsnRsn=271619
273
    Schlafly, J & A., 2020, Hydroxychloroquine Should Be Available Over the Counter, Townhall.
https://townhall.com/columnists/johnandandyschlafly/2020/07/15/hydroxychloroquine-should-be-available-over-
the-counter-n2572496
274
    Belta, 2020, Belarus president unwilling to accept additional terms to get foreign loans, Belta.
https://eng.belta.by/president/view/belarus-president-unwilling-to-accept-additional-terms-to-get-foreign-loans-
131164-2020/



                                                                                                              513
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 91 of 135. PageID #: 879




            Google, YouTube, Facebook, and Twitter.275 Twitter was said to additionally ban
            comments about its ban. Then Squarespace took down the Frontline Doctors'
            website.276

            38. After the HCQ issue got so much attention on social media, you impose another
            ban on July 29 on the prescribing of HCQ for COVID, starting July 30 in Ohio, using
            its Pharmacy Board to dictate to physicians what they may not prescribe.277 (A repeat
            of no. 35 in a different state.) This ban got so much attention that the Ohio Governor
            (who must have initially supported it) rescinded it the next morning.278 July 30, saying
            he agrees with FDA Commissioner Stephen Hahn, who said in a July 30 interview
            that the prescribing of HCQ is between a doctor and patient.279

            39. After having Google take down physician James Todaro's article on
            hydroxychloroquine for 4 months, you allow it to resurface right before Google's (and
            Facebook's and Amazon's and Apple's) CEOs testify before Congress on July 29 on
            censorship and abuse of power.280, 281, 282 You have Twitter warn that Todaro's article
            is at an unsafe link.283

            40. After massive attention to the banning of the videos posted by the physician group
            'America's Frontline Physicians' and its website, you make intense efforts to discredit
            the physicians involved.

            MedPageToday claimed it "could find no evidence that any of the speakers worked in
            hospitals with significant numbers of COVID-19 patients."284 But the doctors claimed
            they used the drug early and prevented hospitalizations and deaths. With over 4.4

275
    Passantino, J., et al, 2020, Social media giants remove viral video with false coronavirus claims that Trump
retweeted, CNN. https://www.cnn.com/2020/07/28/tech/facebook-youtube-coronavirus/index.html
276
    @JamesTodaroMD, 2020, We are reaching new levels of censorship., Twitter.
https://twitter.com/JamesTodaroMD/status/1288169004985724929
277
    Benson, G., 2020, Ohio Dept of Health BANS hydroxychloroquine in treating COVID19, Breaking 911.
https://breaking911.com/breaking-ohio-dept-of-health-bans-hydroxychloroquine-in-treating-covid19/
278
    @drsimonegold, 2020, We cannot allow the continued politicization of medicine, Twitter.
https://twitter.com/drsimonegold/status/1288851070920187905
279
    Axelrod, T., 2020, FDA chief: Hydroxychloroquine use and a decision between doctor and patient, The Hill.
https://thehill.com/policy/healthcare/509733-fda-chief-hydroxychloroquine-use-a-decision-between-doctor-and-
patient
280
    Todaro, J., et al, An Effective Treatment for Coronavirus (COVID-19), Google Docs.
https://docs.google.com/document/d/e/2PACX-1vTi-
g18ftNZUMRAj2SwRPodtscFio7bJ7GdNgbJAGbdfF67WuRJB3ZsidgpidB2eocFHAVjIL-7deJ7/pub
281
    @JamesTodaroMD, 2020, After 4 mos of appeals… , Twitter.
https://twitter.com/JamesTodaroMD/status/1288694517848211457
282
    Ben-Achour, S., 2020, Are the Big Tech companies breaking antitrust rules? Their CEOs testify before Congress,
MarketPlace. https://www.marketplace.org/2020/07/29/big-tech-ceos-congress-house-judiciary-testimony-facebook-
google-apple-amazon/
283
    Twitter, Warning: this link may be unsafe, Twitter.
https://twitter.com/safety/unsafe_link_warning?unsafe_link=https://docs.google.com/document/d/e/2PACX-1vTi-
g18ftNZUMRAj2SwRPodtscFio7bJ7GdNgbJAGbdfF67WuRJB3ZsidgpidB2eocFHAVjIL-7deJ7/pub
284
    Basen, R., et al, 2020, No Evidence That Doctor Group in Viral Video Got Near COVID ‘Front Lines’,
MedPageToday. https://www.medpagetoday.com/infectiousdisease/covid19/87797



                                                                                                              514
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 92 of 135. PageID #: 880




            million Americans diagnosed with COVID, what doctor has not seen a COVID
            patient?285

            USA Today headlined: 'America's Frontline Doctors' may be real doctors, but
            experts say they don't know what they're talking about.
            You have USA Today review and publish detailed information on the licenses, practice
            locations and malpractice histories of the doctors who spoke out.286 USA Today
            reporters claim these doctors are not experts and lack knowledge about the use of
            HCQ in COVID-19, despite the fact that most work in primary care, urgent care or
            emergency medicine and report using the drug for COVID. Yet no one asks how many
            years ago 'expert' Fauci last treated a patient? Expert Brix's medical license expired in
            2014, so she hasn't treated a COVID patient either.287

            41. Hydroxychloroquine use is truly the wedge issue for understanding and
            turning around the pandemic. If hydroxychloroquine works reasonably well as a
            prophylactic and treatment for COVID-19, it could potentially end the seriousness of
            the pandemic and return us to life as we knew it. You must make use of the levers of
            government, mainstream media, and social media to stop that from happening.

            So, just in case doctors thought the Frontline Doctors' video, or a new study from
            Spain showing the drug's usefulness meant they should use hydroxychloroquine to
            treat COVID, you must act fast.288 You use Representatives at a
            Congressional health subcommittee hearing on July 29 to threaten doctors about the
            use of the drug last April in veterans who were nursing home patients.289 Per
            the Washington Post:

            "doctors at the 238-bed nursing home dosed [30] patients with what came to be called
            a “COVID cocktail” for more than two weeks in April, often over the objections of
            nurses and without the full knowledge of residents’ families. At least 11 residents
            received the drug even though they had not been tested for COVID-19, The Post
            found."290


285
    The New York Times, 2020, Coronavirus in the U.S.: Latest Map and Case Count, The New York Times.
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html
286
    Miller, R.W., et al, 2020, ‘America’s Frontline Doctors’ may be real doctors, but experts say they don’t know
what they’re talking about, USA Today. https://www.usatoday.com/story/news/nation/2020/07/30/americas-
frontline-doctors-tout-hydroxychloroquine-covid-who-they/5535096002/
287
    Sheffield, C., 2020, White House coronavirus official Birx under attack for no active doctors license, doesn’t
need one, Just The News. https://justthenews.com/politics-policy/health/white-house-coronavirus-official-birx-
under-attack-no-active-doctors-license
288
    Bernaola, N., et al, 2020, Observational Study of the Efficiency of Treatments in Patients Hospitalized with
Covid-19 in Madrid, MedRxiv. https://www.medrxiv.org/content/10.1101/2020.07.17.20155960v1.full
289
    Veterans House, 2020, Who’s in Charge? Examining Oversight of State Veterans Homes During the COVID-19
Pandemic, Veterans House. https://veterans.house.gov/events/hearings/whos-in-charge-examining-oversight-of-
state-veterans-homes-during-the-covid-19-pandemic
290
    Mikhail, A., et al, 2020, House lawmakers probe patient care, hydroxychloroquine use, in state homes for
veterans, Washington Post. https://www.washingtonpost.com/business/2020/07/30/house-lawmakers-probe-patient-
care-hydroxychloroquine-use-state-homes-veterans/



                                                                                                               515
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 93 of 135. PageID #: 881




            I have treated patients in nursing homes, and one rarely discusses medication changes
            with family, unless the patient is seriously ill. When nursing home residents were
            dying like flies last April, when tests were hard to come by and confirmed diagnoses
            few and far between, doctors used this medicine to try to prevent nursing home deaths
            during a pandemic. And now they are being scapegoated for doing so.

            The Washington Post article does not even tell us whether the patients survived,
            thrived, or were harmed. The article hardly makes sense. Its only purpose is to blacken
            the drug and the physicians who use it.

            42. You use state Medical Licensing Boards to threaten doctors who claim there is a
            cure for COVID-19.291

            43. You have Dr. Fauci discredit published observational studies that show benefit
            during a Congressional hearing, demanding randomized controlled trials. Fauci never
            tells the Committee he has cancelled the one randomized controlled trial of HCQ that
            his agency, NIAID, was supposed to conduct on HCQ. NIAID claimed that it could
            not enroll enough subjects and the trial was cancelled after only 20 were
            enrolled. However, Fauci told the Committee that 250,000 Americans have shown
            interest in participating in trials of a COVID vaccine. It is difficult to believe there was
            extreme lack of interest in a treatment trial, and such massive interest in a vaccine
            trial.292

            Doctors who wrote studies showing benefit (50% mortality reduction) defended their
            work from Fauci's criticism.293

            44. You erode the doctor's primary responsibility to the patient, replacing it with the
            need to perform clinical research. This is the first time I have ever heard such a thing:
            research physicians are pressuring frontline doctors not to veer from protocol-
            determined treatment, even when patients enrolled in treatment trials are at risk of
            death.2946

            45. You mention the "stellar" Recovery trial in the August 5 New York Times but
            avoid any hint that its hydroxychloroquine arm gave patients a toxic dose.103




291
    Chron, 2020, Texas medical board warns physicians who claim COVID-19 cure, Chron.
https://www.chron.com/news/article/Texas-medical-board-warns-physicians-who-claim-15458287.php
292
    Schwartz, M., 2020, Fauci Says He’s ‘Optimistic’ Americans Will Get Coronavirus Vaccine Next Year, NPR.
https://www.npr.org/sections/coronavirus-live-updates/2020/07/31/897728431/fauci-optimistic-americans-will-get-
coronavirus-vaccine-next-year
293
    Trejo, S., 2020, Authors of Pro- Hydroxychloroquine Study Defend Their Work After Being Attacked by Dr.
Fauci, Big League Politics. https://bigleaguepolitics.com/authors-of-pro-hydroxychloroquine-study-defend-their-
work-after-being-attacked-by-dr-fauci/
294
    Dominus, S., 2020, The Covid Drug Wars That Pitted Doctor vs. Doctor, The New York Times.
https://www.nytimes.com/2020/08/05/magazine/covid-drug-wars-doctors.html



                                                                                                             516
   Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 94 of 135. PageID #: 882




       This is the conclusion of Dr. Nass’s report, which I include as a part of my report and
testimony. Next, I will introduce the second and only other separate essay that I am including in
my report.




                                                                                               517
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 95 of 135. PageID #: 883




VIII. Dr. Pam Popper on Individual Personal Experiences under the COVID-19
Lockdown

        Dr. Pam Popper has her Ph.D. in naturopathy and nutrition. She is a leader in the field
informed medical decisionmaking and a professional with whom I have worked closely with for
many years.295 She is the paragon of a true healer, a woman of brilliant insights, solid science,
and deep compassion in the service of humanity. Without intending it for this report, but instead
for a future book,296she recently wrote the following analysis that describes the personal
suffering created by the lockdowns and other totalitarian measures. In her work as director of
the Wellness Forum Health in Ohio, Dr. Popper talks personally with 50-100 people a week from
around the world, and almost 300,000 people each week through her newsletter and videos.
        What follows is her broad analysis of the untoward consequences of totalitarian policies
and practices, along with personal descriptions of individual suffering, including her personal
responses. Her viewpoint is consistent with my own and, in addition to her insights, it adds the
humanity that this report that would otherwise be lacking.
        Dr. Popper is usually a reserved person, but she wrote this previously unpublished essay
early in COVID-19, and the anguish caused by the shutdowns and stay-at-home orders, deeply
touched her. In this essay, she shows her emotions as I have never seen her write or express
herself in public, bringing the reality of how most of us have felt at one time or another, or many
times, during COVID-19:

                          Consequences: The Cure is Really Worse Than the Disease
                                          By Pam Popper, PhD

                 Almost from the beginning of the COVID-19 response, many experts were
            warning that the cure was likely to be worse than the disease, particularly if it
            continued for an extended time. And it did. A couple of weeks to “flatten the curve”
            turned into a few more weeks and then months of restrictions with absolutely no end
            in sight. The emperors and empresses running the states and health officials even
            stopped putting forth a goal that if reached would put an end to their unconstitutional
            power grab.
                 There seemed to be no balancing of the harm from the virus vs the potential harm
            from policies inflicted on the public. Both governors and mayors continued to issue
            one crushing decree after another with complete disregard for the consequences of
            their decisions.
                 By the end of March 2020, people were stressed, with many begging for relief.
            And by the end of the summer the carnage was almost unbearable. The economy had
            crashed, the unemployment rate was at an unprecedented high, homelessness was
            increasing, and the suicide and overdose rates had skyrocketed. The most vulnerable
            children had gone backwards academically, and nursing home patients were dying of
            neglect. Society as we knew it had evaporated and a growing number of people were

295
     Pam Popper is a frequent guest on the Dr. Peter Breggin Hour, my weekly one-hour radio/TV talk show with
pioneers in the field of health. Her latest appearance on August 19, 2020 was about the coronavirus and the
lockdown. https://www.youtube.com/watch?v=pYuowk-ONmk
296
    Popper, P. and Prier, S. COVID Operation: What happened, why it happened, and what’s next. In press for the
fall of 2020.



                                                                                                              518
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 96 of 135. PageID #: 884




           realizing that not only the U.S. government, but the governments of other countries
           had been overthrown by criminals who had declared themselves unaccountable to the
           public and demonstrated daily that they did not care about the impact of their
           decisions on their “subjects.”

               An honest evaluation of the consequences of the COVID debacle must start with
           an examination of data showing which groups of people were actually at risk, and
           whether the measures taken were justified.

                                                Impact Based on Age

                The data are clear – the most vulnerable people during flu season every year are
           seriously ill or immunocompromised people of any age, and the elderly – especially
           those who are sick enough or frail enough to be confined to nursing homes. This
           certainly turned out to be true for COVID-19.
                On August 5, 2020, CDC Provisional COVID-19 Death Counts showed the
           following:

                 Total deaths from COVID-19 for all ages                   142,164
                 Total deaths age 85 years and older                 45,845       32.2%
                 Total deaths age 75-84 years of age                 37,495       26.4%
                 Total deaths age 65-74 years of age                 29,870       21.0%
                 Total deaths age 55-64 years of age                 17,583       12.4%297

                The above data show clearly that risk of death increases with age, and also that
           most deaths—79%—were people age 65 and older. On the other hand, there were only
           270 deaths in the U.S. from COVID in people age 24 and younger.298 Total deaths for
           people 54 and younger in the US were 11,317.299
                While every life lost is important, these numbers show that the heavy-handed and
           draconian measures implemented by government and health officials were egregiously
           off base and could not be justified.
                Even the lockdowns of nursing homes seem outrageous when looking back at the
           impact of residents. Almost everywhere, visitors, including family members, were
           prohibited at nursing homes and extended care facilities. Employees were tested every
           day to reduce the risk of infection. But the strategy was miserably ineffective. On
           August 5, 2020, the Ohio Department of Health reported that 2060 patients had died
           from COVID in long-term care facilities.300 Total deaths from COVID-19 on that date
           were 3668.301 In other words, Ohio nursing home patients were prohibited from

297
    CDC, 2020, Provisional COVID-19 Death Counts by Sex, Age, CDC. https://data.cdc.gov/NCHS/Provisional-
COVID-19-Death-Counts-by-Sex-Age-and-S/9bhg-hcku/data accessed 8.8.2020
298
    IBID
299
    IBID
300
    Ohio Department of Health, 2020, Mortality, Ohio Department of Health.
https://coronavirus.ohio.gov/wps/portal/gov/covid-19/dashboards/long-term-care-facilities/mortality accessed
8.8.2020
301
    Ohio Department of Health, 2020, COVID-19 Dashboard, Ohio Department of Health.
https://coronavirus.ohio.gov/wps/portal/gov/covid-19/dashboards/key-metrics/mortality accessed 8.8.2020



                                                                                                           519
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 97 of 135. PageID #: 885




     having interaction with anyone other than staff and still 56% of all deaths from
     COVID took place in these facilities. Even now, long-term care residents can only see
     visitors outdoors, residents and visitors must wear masks, and social distancing is
     required. Visitations must be scheduled in advance and if it rains, most visits are
     postponed.
          It is hot in the summertime in Ohio, which makes outdoor visits challenging for
     some older people, and the mask requirement can make these visits almost unbearable.
     Stroke victims have difficulty communicating under the best of circumstances and
     masks make it impossible. Those who do not hear well do not get much out of visits
     which require 6 feet between residents and their guests. Many frustrated people have
     stated that the Emperor DeWine thinks it is ok for long-term care residents to get
     COVID from strangers but not from family members.
          The consequences of the isolation and restrictions? Unbearable. Most of the staff
     in long-term care facilities are caring people who want to offer the best care to their
     patients. But anyone who has had a family member in one of these facilities reports
     that the constant presence of family members and friends helps to keep the staff
     accountable. Both family and staff agree that regular visits are extremely important for
     the mental, cognitive, and physical health of patients. These facilities were not
     designed with the intention of staff providing companionship, interaction, or extras
     like baked goods, flower, books, and DVDs.
          When visits were cut off, it did not take long for care to degenerate, and for
     patients to start suffering from loneliness, boredom, and mental and physical decline.
          Here are just a few heart-breaking stories (italicized):

          I'm in Florida and the rest of the family lives in Quebec, Canada. Last Monday
     my sister called me crying and very distraught. She'd been called by the retirement
     home where my father lived. They told her they had found my father non-responsive
     and rushed him to the hospital. She wasn't allowed to go to the hospital to be with him
     yet, but they asked her if she could come clean his room while he wasn't there. We pay
     extra for that cleaning service, mind you.
          When she arrived, she found food and beverages all over his room, much of it
     with mold on it, stinking and rotting. She found his dirty Depends diapers everywhere.
     Under the bed, the couch and bathroom. She spent half the day cleaning this mess
     while balling her eyes out.
          The following day, the doctor called her to the say there was nothing they could
     do and since he was terminal, now she could come visit. She was never able to have a
     coherent conversation with him the whole week and he passed a week later.
          Since this whole nonsense started, all she could do was stand in the parking lot
     while he was peaking his head out his 3rd story window. She'd ask him "how's
     everything?" And he'd respond "Fine."
          She couldn't see the mess in his room. He wasn't eating and was withering away.
     Something she would have noticed if able to visit him as usual.
          The residents in this home went from a routine of going to the cafeteria 3x day,
     eating their favorite food. My father had no teeth, so it was usually soft eggs and a
     juice, soup, and mashed potatoes etc. He socialized with friends, spent time on the
     patio



                                                                                          520
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 98 of 135. PageID #: 886




          And then one day, he was imprisoned, confined to a small room for months.
     My father got too lonely to cope with this and just gave up and stopped eating. AND
     they were bringing him coffee that he doesn't drink in the first place and fruits he
     couldn't chew.

                                               ***

          I wanted to let you know that I am sick with worry that my 91-year-old mom, who
     is in an assisted living facility in Oakwood, Ohio, might succumb to the quarantine
     rather than the virus. On December 15, 2019, we lost my father. My parents were
     married 66 years. We moved my mom to a pricier facility with the idea of having more
     activities and chances to interact with others.
          Then the quarantine. None of her four kids can visit her. She has been hysterical,
     and the facility does not like it. Consequently, they load her up on drugs. I just had a
     Zoom conference with her and she couldn’t communicate. She arrived at this new
     facility with slight dementia. The loneliness and isolation are killing her. I am writing
     to you because I want her voice heard.

                                               ***

          My husband's Aunt and Uncle, who are in their late 80's, reached a point where
     they were no longer able to care for themselves and so they checked themselves into
     an assisted living center about a year ago in Oregon, where they were born and
     raised. He had been a career minister and, besides being a Sunday school teacher,
     his wife volunteered selflessly in every way possible helping out the church and
     community. Both were very sociable, beautiful people with countless friends who
     loved them dearly.
          When the lockdowns ensued in March, their health started going downhill
     rapidly. Of course, no one was allowed to visit them, but when his Aunt's health failed
     further, they took her away to a separate intensive care ward in the same building,
     and not even her husband of 65 years was allowed to visit her. There has not been a
     single case reported in the facility. Of course, they would argue that is because they
     did such a good job locking everyone up :(. To date, there have only been 3 deaths in
     a county of 30,000, and who knows if those 3 were even legit.
          Two months later, his Aunt died (NOT from COVID!), and the family wanted to
     have some sort of funeral for her and involve his Uncle in some way. The only solution
     allowed was to hold a small service of immediate family only, in the parking lot of the
     care center where the Uncle, who is extremely hard of hearing, could watch through a
     window if we all wore masks. So, the day came, and as luck would have it, the weather
     did not cooperate. We all gathered outside of the window, in a torrential downpour,
     getting absolutely drenched (including my husband's 90 year old mother) trying to
     hold a service, while the Uncle sat in his wheelchair behind the window where he
     could watch. There he sat, looking out at a bunch of masked faces, unable to hear,
     unable to be comforted, and we could all see him crying like a little baby and were
     helpless to console him in any way. He was not allowed to go with us to the burial site,
     so we tried saying our goodbyes by waving at him through the window and I expect



                                                                                            521
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 99 of 135. PageID #: 887




           that will be the last we ever see of this kind and gentle Godly man. I’m just relieved
           that my 98-year-old mother died two years ago with all 8 of her kids at her bedside, as
           it should be. What kind of cold, heartless, cowardly, unconscionable people do this?
           Great moments in public health, indeed.

               Perhaps saddest of all was a news story featuring 52 nursing home patients in
           Gatesville Texas who were photographed holding signs asking for people to become
           pen pals.302
               The criminals and despots in charge of our lives seem unconcerned by the
           consequences of their decisions, which clearly did not prevent death from COVID in
           long-term care facilities. Data from most states and even most other countries was
           similar to Ohio – most deaths were in elderly people, and a significant percentage of
           those who died were locked down in nursing homes.
               According to psychiatrist Dr. Peter Breggin, the isolation of seniors:

                …was contrary to every principle of caring for the elderly. There is no
                controversy about the best way to help the elderly with their overall health,
                cognitive and emotional problems, or dementia. Keeping them in close touch with
                the people who love them while providing maximum autonomy and opportunity
                for a degree of normal functioning is critical to maintaining the mental and
                physical function of these fragile humans. The restrictions imposed by the
                lockdown on nursing homes was devastating to the morale and the health of the
                patients, destroying both quality of life and life itself.303

                                    Impact on the Children and Adolescents

                Lockdowns and school closures were particularly difficult for children. According
           to the American Institute for Economic Research, closing schools in March was,
           essentially, a grand, unethical social experiment designed by supposed infectious
           disease experts. The AIER says, “We consider the experiment to be unethical because
           there has been no informed consent, either from parents, children, or even our
           legislative representatives. The bottom line is that our children’s future and the quality
           of their lives have been sacrificed to conduct this experiment.”304
                Schools had little time to convert to “schooling at home,” and the challenges in
           making this conversion were almost unsurmountable. According to an April 7 article
           in the New York Times, in rural communities many children did not have internet
           access. In these areas, educators reported that students and parents just dropped out of
           touch and are not available by phone or email. Absences were very common in low-
           income school districts. According to Michael Cassidy, Executive director of the
           Council of the Great City Schools “The dramatic split promises to further deepen the

302
    Kiss 103.3 FM, 2020, Gatesville Nursing Home Residents are Seeking Pen Pals, News Break.
https://www.newsbreak.com/texas/gatesville/news/1612656601307/gatesville-nursing-home-residents-are-seeking-
pen-pals
303
    Breggin, P., et al, 2020, COVID-19 SOS: Saving America from Governor Cuomo, Psychiatric Drug Facts.
https://breggin.com/covid-19-sos-saving-america-from-gov-cuomo/
304
    Sauer R.M., et al, 2020, CDC Has Become Centers for the Destruction of Childhood American Institute for
Economic Research. https://www.aier.org/article/cdc-has-become-centers-for-the-destruction-of-childhood/



                                                                                                          522
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 100 of 135. PageID #: 888




            typical academic achievement gaps between poor, middle-class and wealthy students
            and unfinished learning will be a serious issue that could have implications for years.”
                 Eric Gordon, CEO of the Cleveland Metropolitan School District reported that 30-
            40% of students did not have access to internet. A teacher in that district reported that
            most of her students’ parents do not speak English.
                 A school district in Minford Ohio distributed laptops and work packets to
            students. But Mari Applegate, school psychologist, reported that regardless of whether
            or not the students can log in or turn in assignments they will be passed on to the next
            grade since it is not their fault and they “cannot be held accountable.”305
                 An analysis of 800,000 students conducted by researchers at Brown and Harvard
            Universities determined that student progress in math decreased by about half in poor
            zip codes, and one third in middle income zip codes. Kids in high income zip codes
            were not affected. They estimate that the average student will fall behind by 7 months,
            9 months for Latinos and 10 months for black children. The hardest hit may be rural
            areas, since only 27% of schools in these areas required any instruction at all while the
            schools were closed.306
                 In addition to falling behind academically, keeping kids out of school resulted in
            lack of social and emotional development because they were deprived of play, sports,
            and other activities. And autistic and special needs children were hurt most, since their
            routines were interrupted, and they had little to no access to the specialized help that
            they required.
                 According to Shelley Allwang, program manager at the National Center for
            Missing and Exploited Children (NCMEC) the COVID-19 response resulted in a
            significant increase in the reports of child abuse. In April 2019, NCMEC received
            about one million reports. During the month of April 2020, 4.1 million reports of child
            abuse and exploitation were reported.
                 The staff attributed the increased reports to bad actors who were taking advantage
            of the fact that children were out of school and at home, along with parents who were
            overwhelmed with schooling at home while trying to work. Kids suddenly stopped
            spending time outside and playing with their friends, and spending more time online
            than ever before, which created more opportunities for exploitation. Another issue was
            assignments from teachers that often involved internet searches which were broad and
            had the potential to result in visiting inappropriate sites, or alerting bad actors
            patrolling online that the child was online and available.307
                 Adolescents missed important rites of passage, like the school prom and
            graduation. Their college educations were interrupted and they were sent back home
            with nothing to do. For athletes, the consequences might be particularly punishing


305
    Goldstein D., et al, 2020, As School Moves Online, Many Students Stay Logged Out, New York Times.
https://www.nytimes.com/2020/04/06/us/coronavirus-schools-attendance-absent.html
306
    Goldstein D., 2020, Research Shows Students Falling Months Behind During Virus Disruptions, New York
Times. https://www.nytimes.com/2020/06/05/us/coronavirus-education-lost-
learning.html#:~:text=New%20research%20suggests%20that%20by,year's%20worth%20of%20academic%20gains.
307
    Alfonso III, F., 2020, The pandemic is causing an exponential rise in the online exploitation of children, experts
say, CNN. https://www.cnn.com/2020/05/25/us/child-abuse-online-coronavirus-pandemic-parents-investigations-
trnd/index.html




                                                                                                                   523
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 101 of 135. PageID #: 889




      since college sports are often the ticket to lucrative professional career, as the next
      stories illustrates:

           I am so angry. My son was enjoying his junior year of college abroad in London.
      First his friends at the university were ordered back one by one to their home states,
      some states which had higher rates of the virus than in London. I kept telling him to
      stay because there was more risk (although still extremely low) of flying back then just
      staying put. Eventually within the span of a couple weeks, he was practically the only
      one left. His school was open, so I still told him to stay. Then the school eventually
      went online, but he was still allowed to stay. Then the school closed and he was
      basically kicked out. Now he’s home and sits in his room all day except for taking a
      run or the dog for a walk (which I’m worried will eventually be banned also.)
           I have another son in college forced to come home and he sits in his room all day
      also. I’m more worried about their mental health at this point. They are both well
      adjusted, happy, social kids, so I hope this doesn’t affect them too negatively. I
      seriously worry this will trigger some sort of mental instability. These young people
      should be out living their lives!

                                                  ***

           Like the other stories you are sharing on your videos, this mishandled situation
      has significantly affected our family. We have 2 teenage sons; one is a sophomore and
      one is a senior. At the beginning of March our senior had a part time job and was
      successfully completing his senior year in high school and eagerly looking forward to
      the end of year senior activities. Now he and the other classes of 2020 are missing out
      on those milestone activities and graduation. Now he isn’t working and is home doing
      distance learning. He has been working on his Boy Scout Eagle Project process for
      the last year and a half. Thankfully, his Eagle Scout service project at a county park,
      which had been scheduled months in advance, was a week and a half before the
      shelter in place orders were issued here in the middle of March.
           Our younger son, a sophomore, was in the process of starting his Eagle Scout
      project but his project has been postponed indefinitely due to the shelter in place
      order and cancellation of non-essential activities and gatherings here. Future
      schooling (college and high school) is completely up in the air for our sons, based on
      whether or not schools reopen or continue with online and distance learning.

                                                  ***

           My niece is traumatized by missing all her high school senior year activities she
      looked forward to for four years, not to mention she still had to meet the deadline to
      choose a college while not being allowed to visit any of the campuses.
           The same niece’s teenaged boyfriend who suffers from depression had suddenly
      gotten so bad the past month in isolation hat he said he didn’t think he would make it
      another month and would kill himself. She grew so concerned she contacted his
      mother, and he cannot get an appointment with a therapist to get medication for a few
      more weeks.



                                                                                                524
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 102 of 135. PageID #: 890




                                            Suicides and Overdose Deaths

                 The increase in overdoses and suicides started shortly after the lockdowns began.
            This is not difficult to understand since the effect of unemployment, business failure,
            isolation, financial insecurity, and other consequences of the lockdown are well-
            known.
                 Doctors at John Muir Medical Center in Walnut Creek reported on May 21 that
            there were more deaths by suicide during the quarantine than deaths from COVID-19.
            The head of trauma, Dr. Mike deBoisblanc stated it was time to end the shelter-in-
            place order because it was clear that the hospitals were not overwhelmed, there were
            adequate resources to take care of COVID patients, and the rest of the community was
            suffering. "We've never seen numbers like this, in such a short period of time," he
            said. "I mean we've seen a year's worth of suicide attempts in the last four weeks."
                 Kacey Hansen has worked as a trauma nurse at John Muir Medical Center for
            almost 33 years and expressed concern because not only was the facility dealing with
            more suicide attempts, they were not able to save as many patients as usual.308
                 Robert London MD, a psychiatrist, noted that the country was experiencing “a
            national epidemic of trauma,” which he described as “a clinical picture of PTSD.” He
            stated that isolation…is both painful and stressful,” and cautioned that worry about
            many things, including family, finances and work is overwhelming for millions of
            people. In addition to social distancing, for many people there is no work, people
            cannot spend time with people they care about, there is no recreation, no shopping, no
            normalcy.
                 London expressed concern about people experiencing nightmares, anxiety, and
            insomnia, and reports that people were stocking up on guns and ammunition.309
                 The next story amplifies the anguish felt by many people:

                  I'm exhausted.
                  I am tired of the garbage on FB and mask shaming and self-righteous sanctimony
            spewed by every noodle out there who thinks they are right and if you disagree, you
            are not only wrong but *dangerous*.
                  The 15-year-old son I've never met of people we knew during our Seminary years
            killed. him. self. the other evening. At home. Feet away from his pastor father and
            mother. No warning. Their only child. He couldn't process the "new normal" and the
            constant drumbeat of negativity. The loss of everything a normal child needs in his
            life.
                  Shame. On. Us. That we have allowed this happen. That we have sat by complicit
            in the erosion of liberties and the decimation of our economy. That we have excused


308
    Hollyfield A., 2020, COVID crisis: Suicides on the rise amid stay-at-home order, Bay Area medical professionals
say, ABC7. https://abc7.com/suicide-covid-19-coronavirus-rates-during-pandemic-death-by/6204524/ accessed
8.8.2020
309
    London R.T., 2020, Is COVID-19 Leading to a Mental Illness Pandemic?, Medscape.
https://www.medscape.com/viewarticle/927849



                                                                                                               525
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 103 of 135. PageID #: 891




      the behaviors that have left adults and CHILDREN so bereft that suicide can happen
      right in their home. All because of a bad flu. There. I said it. THE FLU.
           Hate me? Think I'm wrong? Crazy conspiracy theorist? Don't bother
      commenting. Two can play at this. You cannot justify a total lack of compassion and
      empathy at this point while demanding compliance. Door's over there, see yourself
      out. I'm done defending myself. I'm done being castigated for daring to think
      differently. There is no tolerance. No discussion. No agree to disagree. In a world
      where the EXPERTS can't agree, and have changed their stance a hundred times, *I'M
      WRONG* when I don't immediately buy the science du jour. And who pointed it out?
      My 15yo son. Who spends 8 hours a day in his room, on the internet, "doing school".
      Not with friends. Not at the rink. Not at school. He said, "When did it become only one
      thought process was acceptable?" NEVER, Lex. It should NEVER be that way.
           I thought my charge was to protect my kids from a virus. The virus doesn't scare
      me anywhere near as much as this insidious darkness falling over society. Where
      neighbors are tattling on each other. Actually, MAD that other people are not living in
      fear. "Defying orders". Embracing masks which make everyone look angry and hide
      expression, furthering the feeling that everyone is suspicious and dangerous. I can't
      wear a mask, and the amazing thing I've found is people are GLAD TO SEE MY
      FACE. The like to see my smile! They miss human contact and they know they can
      converse with a mask-less person because we aren't going to freak out. I haven't
      encountered one single cashier who wasn't delightful and pleasant (except Menards,
      and they need Jesus over there, for sure).
           No, my charge is to protect them from the Biblical levels of darkness falling. Their
      entire world has been damaged, and to believe that the love and protection of their
      parent is enough to save them is naive. Their world is far bigger than me, and it
      should be. But it has been taken from them and there is no hope being offered by
      ANYONE in authority that they will get it back. Nope, instead there is the constant
      drumbeat of "new normal". That discourages *ME* and I've got the maturity and life
      experience to process that better than our children.
           So...I'm not participating. I'm not excusing any of it. I'm not playing the middle.
      I'm not trying to be "balanced". I'm done. I refuse to sit by and just mourn, from a
      distance, no less, for a CHILD who despite being raised in the church, by devoted and
      loving parents, and showered with the love of Christ, still was so hopeless he was
      compelled to take his life at 15.
           Shove your masks. Screw your fears. I'm done participating. I'll be in church,
      same row as ever, no masks, hugging all takers. I will not contribute to the darkness.
           Shame. On. Us

                                     The Inhumanity of it All

           During a five-month period, we received thousands of horrible stories about
      horrible and inhumane treatment that reflected a general disregard for human life.
      Many of these people reported that they had contacted called and written letters to
      government officials and were either ignored or treated badly. In other words, reports
      of harm and pleas for mercy fell on deaf ears. Some people who answered the phone




                                                                                            526
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 104 of 135. PageID #: 892




      casually mentioned that “a lot of people were complaining” but appeared to have
      become almost immune to hearing about suffering people and seemed not to care.
          Here are two:

           On Saturday, a friend and client passed away. I am so sad and angry. Not that it's
      ever a good time to die or go through the many difficulties of cancer but doing it
      during this COVID19 "pandemic" is horrific. She turned 59 on April 8th. Her mom
      and sister had booked plane tickets at the beginning of March to visit her for her
      birthday. Due to COVID, they were not able to visit her before she died. On April
      13th, the pain she was experiencing from ascites was so bad her daughter took her to
      the ER. She stayed in the hospital ALONE for 4 days and was then released to hospice
      care. At the end of March, when she really started going downhill, I asked her if there
      was something she really wanted to do. She wanted to go to the beach. I was unable to
      grant her wish because the beaches were closed due to COVID. There are so many
      more atrocities I witnessed her go through during her cancer treatments, but I can’t
      continue typing right now. I’m just so furious with the whole medical establishment
      and overcome with sadness.

                                          *************

            My husband and I have 3 kids who still currently live at home with us. The oldest
      is my son from a previous marriage, he is 22 and is intellectually disabled. He has
      suffered the most from all of this tyrannical behavior, so my letter to you is mainly
      about him. He is considered high functioning autistic. He is able to do things for
      himself and be fairly independent, however he will never live on his own
      independently.
            He will never drive, so therefore he takes the county transit in order to go to and
      from work. He has worked at his job for over 3 years, he loves it there and his fellow
      employees are very kind to him. Customers love him and some come in just to see him
      and his big smile.
            He considers himself famous because he is very involved in Special Olympics and
      went to the 2018 USA Games and last year we went to Abu Dhabi for the World
      Games to watch him compete and bring home four gold medals in Powerlifting. He
      was on cloud nine and living up his best life.
            But lately, that smile has disappeared, it has been replaced with anger and
      frustration, uncertainty. He is not the same person he was at the beginning of this
      year and I completely blame it on our state governor, whom I don't even like saying
      his name anymore at this point, Mr. Dictator DeWine. Along with his former sidekick,
      Acton, they have caused my son severe mental anguish that I fear will affect him long
      term. We have come so far with my son, and now all his successes are failing him.
            My son went to his local gym three days every week so when the dictator of Ohio
      closed gyms, this was traumatizing to say the least. Fortunately, we have gym
      equipment here at home, so that became his only outlet. It still wasn't the same though
      overall. He still has not returned to the gym due to the strict guidelines that have been
      ordered for gyms to even be open. He wouldn't have the time to follow everything and
      still get his workout in before work. He is also afraid he will not follow as well as is



                                                                                            527
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 105 of 135. PageID #: 893




      being demanded and therefore be kicked out of the gym. Along with the fact that they
      make them sign in, which I am not willing for him to do because of the whole contact
      tracing mumbo jumbo. He ended up almost, call it what you will, having a mental
      breakdown over all this.
           He was off work for about a month with no income but not because his place of
      employment shut down or closed. He just couldn't even function at work so there was
      no point in him going there. He couldn't go to acupuncture because they were closed
      down, which is vital to him and a vital balance for his mental health, so that on top of
      everything else, he was like a ticking time bomb. To see your grown 22-year-old son
      breaking down, sobbing...it’s not something I even knew how to handle, and I know
      him best.
           Once things started opening back up again and it seemed more relaxed for him
      and he could go back to acupuncture, he then returned to work, and I was seeing his
      smile again. He was still frustrated at times because of the mandates the health
      departments were now enforcing and would come home and need to tell me everything
      they were making him do. We would talk it over and then he was fine.
           Then the mask thing started intensifying. He was seeing people on social media
      shaming others for not masking up and implying those that don't do it, do not care for
      others. I told him to quit looking at it, those people are not doctors and they don't
      know everything. He said but I do care about people, I just can't handle having that on
      my face. He is a kind soul who would do anything to help others, truly unique. He is a
      good boy :) He kind of has a tick type thing where he tends to rub his fists on his face,
      not all the time, just some. He is careful and keeps his hands washed and tries to
      control touching his face. Honestly, I believe our whole family already had this virus
      back in February, but that is not important to any of our rulers.
           Back to the masks...He obviously is exempt but that did not keep people from
      making comments to him. We had a plan and it was just that he was to respond by
      saying it was none of their business and smile, walk away. Thankfully, this did not
      happen much. Now that Licking County was moved to red level and masks were
      mandated last week because we had like 14 positive cases added to our faulty total of
      like 400 cases out of nearly 180,000 people, I was more concerned for my son and
      what might be said to him. People can be cruel and this whole masking has gone way
      out of control. No one seems to care that there are people who cannot tolerate or
      physically can't wear one. Our entire family are not mask wearers and we are doing
      all we can to avoid that entirely.
           My son was encountered by his transit driver just yesterday, telling him if he
      didn't wear a mask that he would be kicked off and no longer permitted to ride. Not a
      good thing to tell my son at all, he was furious and called me at work. He was to the
      point of almost crying. I called the county transit service and got it straightened out
      and noted on his file that he is indeed exempt. The kicker was at first, they were going
      to require a doctor note to excuse him from wearing one. I was like what? That was
      not mentioned in the health departments standards at all. They hem hawed around and
      I told them he is exempt from wearing a mask along with exempt from having to get a
      doctors’ note because he is on a waiver through the County DD and they have
      transportation provided by county transit as part of his ISP plan and the DD pays for
      it as part of his plan. That settled it and I was glad to have it resolved. I was just



                                                                                            528
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 106 of 135. PageID #: 894




            somewhat still taken back by the fact of the doctor note request, where did this come
            from?? People will be required to now prove why they can't mask up??
                 Sadly, my son thinks our world is ending now and he is back to his state of mental
            breakdown mode once more. So, to all this, thank you so much dictator DeWine for
            ruining my happy, smiling, somewhat carefree son who had everything going for him -
            you basically took it all away in a matter of several months. He was set to compete in
            more competitions this year and obviously participate in the Summer Special Olympic
            games, which was canceled due to all this mess. The last time my son competed was at
            the Arnold Sports Festival, which thankfully that happened just in time before the
            tyrants took total control of that situation. My son misses so much of what has made
            him who he is, that he has lost himself in the midst of everything. He is even having
            trouble identifying with himself and can't think straight, he is confused easier. He
            hasn't seen his special olympic teammates since, I honestly can't remember when.
                 In closing, now with the episode that happened yesterday with transit and other
            things that have been mentioned at his work and his mental state, he is going to have
            to take more time off work. My son is at the breaking point and with what DeWine has
            done and is doing, I hold him ultimately responsible for. He has made my son with his
            pandering rules and regulations into someone who is not happy and can't handle the
            day to day. Yesterday was the first day since my son first got a job, in like 3 plus
            years, he has begged me to not have to go to work. This guy has loved his job, a
            totally dedicated employee that any employer would be happy to have. He is a hard
            worker and now his face is long and tired, he is mentally exhausted. I have it in my
            mind to speak to an attorney friend, because my son has lost income over this and
            mental wellbeing. I have never seen someone have a mental breakdown and I don't
            care to either, but it has come to that point. Everyday life is harming my son!!! Who
            would have ever thought that.
                 I just wanted to share my story with you as far as the mental toll this is taking on
            the intellectually disabled and how basically criminal this all is. Our state government
            is not taking any of this into consideration at all, it’s harmful and why so many
            suicides have occurred. DeWine would rather have someone get on and talk about
            things to do for your mental health, he forgets about the ones that do not understand
            what that even means. I hope and pray for better days ahead, but the path this is
            taking is dim and I don't see it getting any brighter any time soon...at least not until
            the election perhaps.


                                              The Economy in Freefall

                 In February 2020, the unemployment rate in the United States was 3.5%. In April
            of 2020, due to the government response and shutdown, and 20.5 million jobs were
            lost.310 The numbers continued to rise throughout May, and as of May 8, the



310
   Davidson, P., 2020, Unemployment sours to 14.7%, job losses reach 20.5 million in April as coronavirus
pandemic spreads, USA Today. https://www.usatoday.com/story/money/2020/05/08/april-jobs-reports-20-5-m-
become-unemployed-covid-19-spreads/3090664001/



                                                                                                            529
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 107 of 135. PageID #: 895




            unemployment rate had risen to 14.7%, according to the Bureau of Labor Statistics.311
            The United States had a thriving economy, a thriving stock market, and companies
            were reporting record earnings. Almost overnight, millions of people saw their
            businesses evaporate, their life savings depleted, and a significant percentage were
            thrust into poverty.
                 Government officials felt compelled to do something, and tens of millions of now
            financially insecure people were demanding assistance. The government’s response?
            Congress passed a $2.4 trillion dollar stimulus bill designed to help Americans to
            survive.
                 This stimulus bill pushed The United States’ national debt well above $25 trillion,
            with China continuing to own a large percentage of it. This move, which essentially
            meant the government was printing money it did not have, will most certainly result in
            a devaluation of U.S. currency, and will ultimately cause inflation to rise.312 In fact,
            many economists, including Martin Hutchinson, a well-known author and market
            analyst in the industry, believe that by early 2022, this will lead to double digit
            inflation rates.313
                 Qualifications for the check were based on most recent tax returns (either 2018 or
            2019) and any person whose adjusted gross income did not exceed $99,000 received a
            check.314 This included people who were still employed, many of whom while happy
            to receive a check from the government, did not need it. And it is doubtful that the
            assistance was meaningful to most households that did need the money. Other than
            feeling better for a short time, how helpful is a $1200 check to the average person who
            has lost some or all his household income? Most likely not much.
                 Most middle-income Americans tend to live on what they make. A family making
            $50,000 per year tends to live in a residence and have other expenses that are
            affordable within that range. This is also true for individuals and families with a
            $100,000 income or more. And these individuals and families were excluded from the
            stimulus check.
                 For example, a restaurant owner with an AGI of $100,000 in 2018 or 2019 was
            not eligible to receive a check, even though his income currently may have been
            reduced by 50% or even dropped to zero due to lockdown restrictions.
                 Another $3 trillion dollar bill introduced by Congress on May 12, 2020 was no
            better. Included in “stimulus” was bailout money for the already failing and
            mismanaged postal service (again), and “election assistance,” which included
            dropping the requirement for identification to vote.315 This, of course, will have the

311
    Bureau of Labor Statistics, 2020, The Unemployment Situation, BLS.
https://www.bls.gov/news.release/pdf/empsit.pdf
312
    Sergent, J., et al, 2020, 4 coronavirus stimulus packages. $2.4 trillion in funding. See what that means to the
national debt., USA Today. https://www.usatoday.com/in-depth/news/2020/05/08/national-debt-how-much-could-
coronavirus-cost-america/3051559001/
313
    Hutchinson, M., 2020, The Coronavirus Economy Will Bring Inflation, National Review.
https://www.nationalreview.com/2020/04/the-coronavirus-economy-will-bring-inflation/
314
    Kane, L., et al, The IRS has sent over 159 million stimulus checks so far. Here’s what to know if you’re still
waiting on yours., Business Insider. https://www.businessinsider.com/personal-finance/coronavirus-stimulus-check-
questions-answers-2020-4
315
    Segers, G., 2020, What’s in the House Democrats’ $3 Trillion coronavirus relief bill?, CBS News.
https://www.cbsnews.com/news/coronavirus-relief-package-heroes-act-3-trillion-bill-house-democrats/



                                                                                                                530
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 108 of 135. PageID #: 896




            effect of making it easy for illegal immigrants to vote. And it offered little in the way
            of relief for the tens of millions of people who had lost their jobs or whose businesses
            remained closed.
                  Art Laffer, a former economic advisor to the Reagan administration who was
            opposed to this approach to resolving the economic crisis the government created said,
            “Whenever people make decisions, when they are either panicked or drunk, the
            consequences are rarely attractive and that especially goes for politicians, so I thought
            Trump's proposal of a tax cut on payrolls was great, but that's about all I would
            suggest him doing.”316
                  As of the time that this book was being finished, there were no meaningful
            proposals from Congress, or anyone else for that matter, that had the potential for
            addressing the coming explosion of joblessness, financial devastation, homelessness,
            food insecurity and other related consequences of the draconian measures the
            governors of various states had caused.
                  Gross Domestic Product (GDP) is often the primary metric used to determine the
            state of the U.S. economy. A recession is typically defined as two consecutive quarters
            of negative GDP. Given the unemployment rate and business shutdowns, many
            economists have made dire predictions for the U.S. economy. Goldman Sachs predicts
            an annualized decrease in GDP for 2020 at 34%. Deutsche Bank predicts 33%.
            JPMorgan’s prediction is grimmer at 40%. A Deutsche Bank report stated, “With $2.8
            trillion already announced, the U.S. fiscal response at 13 percent of GDP is the largest
            ever.”317
                  Some economists are optimistic that the economy will bounce back toward the
            end of the year but given the fact that it took several years to build the economy from
            the last disaster in 2008, this is not likely. Many states implemented a phase-in plan
            for businesses to reopen, but many remain closed, or are forced to operate at limited
            capacity, like restaurants, or with extreme restrictions like gyms. Even for those
            businesses that fully open, sales are down since customers have been frightened by the
            ginned-up hysteria over “cases,” or remain unemployed.
                  A discussion of the post-lockdown economy would not be complete without
            returning to China and the Chinese Communist Party (CCP). We may never know if
            the release of the virus was deliberate or accidental, but the CCP was certainly not
            going to let an opportunity go to waste. The CCP withheld information, in collusion
            with the corrupt World Health Organization (remember that Tedros re-appointed
            President Xi’s wife, Peng Liyuan to another 2-year term as “goodwill ambassador to
            the WHO) which allowed the virus to spread while most in the world were unaware of
            its existence.318 While the data make it clear that COVID-19 never qualified for
            pandemic status, the WHO declared it as such, which is what triggered the closing
            down of the entire global economy, including that of the U.S.


316
    Kaplan, T., 2020, Art Laffer on market selloff amid coronavirus fears: ‘Put your hands in your pockets’ and wait
it out, Fox News. https://www.foxnews.com/media/art-laffer-on-market-volatility-advise-investors-to-keep-hands-
in-pockets-do-nothing
317
    Akan E., 2020, Economists: World Slumps Into Worst Recession in Decades, The Epoch Times.
https://www.theepochtimes.com/economists-world-slumps-into-worst-recession-in-decades_3313512.html
318
    Chellaney, B., 2020, Opinion: The World Health Organization must stop covering up China’s mistakes,
MarketWatch. https://www.marketwatch.com/story/the-who-has-a-big-china-problem-2020-04-22



                                                                                                                 531
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 109 of 135. PageID #: 897




                 Knowing full well that troubling economic times have historically created
            difficulties for an incumbent President to get re-elected, the CCP had a powerful
            incentive to do play a role in these events. Joseph Bosco, former China Country Desk
            Officer for the Department of Defense stated “Xi might well have asked his
            colleagues: Who will rid me of this troublesome president? Suddenly, thanks to the
            export of China's virus, Trump's reelection prospects seem considerably less favorable
            than they did just a few months ago. And a return to a more accommodating U.S.
            China policy with a new president seems disturbingly more likely.”319
                 In fact, right on cue some politicians in Washington began calling for the removal
            of the tariffs, and if they are lifted, the CCP will have free range to saturate the U.S.
            market with their products. Michael Wessel, a commissioner on the U.S.-China
            Economic and Security Review Commission stated “As our steel and other
            manufacturers all suffer, when the bottom hits, China is poised to come back in, China
            is now looking at ways of taking advantage of everyone else’s suffering.”320
                 The Chinese have not necessarily been quiet about their delight about recent
            events. Han Jian, the Chinese Academy of Sciences and director of the Ministry of
            Civil Affairs for the China Industrial Economics Association, and who received his
            doctorate at our own Johns Hopkins University, said on March 4, 2020: “It is possible
            to turn the crisis into an opportunity — to increase the trust and the dependence of all
            countries around the world of ‘Made in China’.”321

                                              The Impact on Businesses

                 It is almost impossible to describe the devastation and destruction the lockdowns
            had and continue to have on businesses. People literally watched their life’s work
            destroyed within only a few weeks. Both frustration and anger are palpable in this
            account from a business owner in Washington state:

                 I am mad as hell.
                 The intent of this statement is to share with you and all others involved, that the
            Regulatory Taking without compensation of my businesses in the emergency period,
            has been misused and abused by Governor Jay Inslee of Washington State. The
            original intent of the 2 week Stay at Home order was to slow the spread of the
            COVID-19 virus from China. Judging by the infection numbers, death rates of actual
            COVID patients and the counties affected, Jay Inslee has intentionally killed my
            livelihood in Chelan County and I demand it stops now!
                 We are in the 11th week of a 2-week shut down. I am mad as hell that I have had
            to take 2 loans against my business that I have painstakingly built 7-days a week for
            the last 24 years. I am mad as hell that at 50 years old, the term on the SBA loan puts
            the payoff on my 80th birthday. These new loans may not even save my businesses,

319
    Bosco, J., 2020, The Wuhan virus and regime change in Washington, The Hill.
https://thehill.com/opinion/national-security/488141-the-wuhan-virus-and-regime-change-in-washington
320
    Rogin, J., 2020, How China is planning to use the coronavirus crisis to its advantage, The Washington Post.
https://www.washingtonpost.com/opinions/2020/03/16/how-china-is-planning-use-coronavirus-crisis-its-advantage/
321
    Rogin, J., 2020, How China is planning to use the coronavirus crisis to its advantage, The Washington Post.
https://www.washingtonpost.com/opinions/2020/03/16/how-china-is-planning-use-coronavirus-crisis-its-advantage/



                                                                                                            532
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 110 of 135. PageID #: 898




      because the re-opening of our County has been batted around as a toy by our
      Governor and King, Inslee. This is not a game; this is life and death for us and I am
      mad as hell.
           When asked to be a good citizen and “flatten the curve” and then I hear “we are
      all in this together” my blood boils because I know it’s political bull-excrement at this
      point and I am mad as hell. We are not in this together, if we were, there would be a
      remedy post haste. I have laid off all 63 employees that have families, mortgages,
      rents, diapers, food, and the list goes on. The extended actions of Jay Inslee have put
      their lives in danger. How dare you, Jay?
           His orders have crushed my $3 million a year business with a payroll of more
      than $1.4 million because we are deemed “non-essential”. By scaring our
      communities to the point of endless isolation, the future of my business is also in
      jeopardy.
           Since we were unable to open this past weekend for Memorial Day and begin to
      dig out of this mess, it was a slap in the face of every soldier that laid down his life for
      the freedoms we celebrate. If I lose my life’s work to Jay Inslee’s ignorance and
      arrogance, by no damaging act of my own, there will be restitution due.

                                               ********

           Marie Ann Longlade School of Dance has been my mother’s business since 1965.
      Yes, 55 years in the business of sharing the love of dance. A female entrepreneur that
      rode out the recessions and made sure, no matter what, that “The show must go on,”
           For the first time, in all those years, the catch phrase of “The show MUST go
      on,” FAILED. The studio has been hosting remote Zoom classes since the end of
      March break. Parents paid a $100 deposit for their child’s recital costume for each
      class the child was registered for. Some costumes were made already in preparation
      of the International Dance Educators of America and Canadian Dance Teacher’s
      Association Spring. These competitions were obviously cancelled. Her 55th Spring
      Melody Recital with a BIG surprise celebration including of decades of past students
      returning to the stage in honor of this tenacious woman WAS CANCELLED.
           As a result of the FEAR that Trudeau has instilled, and the crushing cancellations
      throughout 2020.... my mother, age 77 with COPD, and my stepdad, age 66, with
      Parkinson’s have decided to give up one of their vehicles. They made this choice in
      light of the NEW NORM. They are convinced my mom will need to restrict her lifestyle
      forever more.
           Not only has this destroyed her business, but it has crushed her drive to live. My
      stepdad has been observed crawling in his hands and knees to get across a room...
      with tools in tow as he is constantly, building repairing, and creating things.
      Parkinson’s and COPD never stopped them. But COVID has held them hostage in
      their home since Feb 27th.
           My mom had pneumonia in December. They found nodules on her CT that were
      highly suspicious of Cancer. They repeated the CT IN Jan. Still there. They took
      biopsies, but the results were negative. The Specialist told us she was certain it was a
      false negative and reordered a biopsy. She endured 12 hours in hospital in Feb due to
      a collapsed lung. The results were still inconclusive. Then all hospitals shut down



                                                                                               533
Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 111 of 135. PageID #: 899




      except for severe COVID patients. Sooooooo, nothing has been done since. My mom
      thinks she has cancer and is waiting to die, paralyzed to live life as she once had.
           Do you think this NEW NORM of isolation for the rest of their lives is healthy? I
      am so sad that their fear has totally stripped them of living a full life. They are being
      robbed of life!

                                             **********

           "Shelli and I did not post this to offend anyone, from our perspective this was very
      good news for our employees and our business. We have worked tirelessly for the past
      20 years building first our ice sculpting business and then the restaurant. Then in a
      very short amount of time all this work has collapsed around us without our doing. It
      is extremely hard to see all that we have worked for, the very future of our children
      and ourselves disappear.
           We grieve for those of you who have lost loved ones thru this illness and we
      continue to follow the guidelines with the exception of wearing a mask.
      We do greatly care about our patrons and our staff. We believe everyone has a choice.
      We offer both indoor outdoor dining and our staff each has a mask in his/her pocket
      and will wear it at your table if you ask. Our staff tried to wear them but at the rate
      they rush around and the summer heat they were having difficulties breathing and felt
      faint.
           At this point though for us it is exceedingly difficult to see this as not being
      politically motivated. We have faced 4 months of either forced closure or lowered
      abilities to have our business open while so many others were not financially
      burdened. We are facing unrealistic minimum wage and unemployment issues that
      threaten the very fabric of our business and therefore our lives. With all the
      government has done to the hospitality industry we have not been able to catch up and
      make ends meet. We are not being taken care of by the government. Shelli and I did
      not collect unemployment. Nor have we received all the promised grants for the
      business. We are 500,000 in debt for this business and prior to the forced shut down
      we were a financially sound business. We had to make a choice to open without
      restrictions so we could try to rescue our livelihood and keep the 35 individuals that
      work for us employed as well as ourselves.
           This is in no way a political stance we are just fighting for our livelihood.

           What made business owners even more furious was the backlash from
      government officials and citizens who had been brainwashed by the media. These
      people accused anyone who was concerned about their livelihood as being a heartless
      capitalist who cared only about profits. Business owners who were justifiably
      panicking about their economic futures had to endure accusations from self-righteous
      and indignant individuals that they were selfish and had no regard for human health.
           The selfish ones were those who seemed to lack any understanding about how the
      world works. The economy is what sustains human life. For many people, their
      business is their life’s work. Business owners, along with their employees, often are
      driven by purpose – to better the lives of one another, their families, and their
      customers. All businesses are essential – to the people who own them and who are



                                                                                              534
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 112 of 135. PageID #: 900




            employed by them. Businesses allow people to take care of and feed their families and
            to contribute to their communities. And communities rely on businesses for their tax
            base, funding of arts organizations, museums, and culture. To suggest that businesses
            are not important is preposterous. And further, to think that commerce could all be
            indefinitely suspended and then reconstituted at some later date is insane.

                                                  Worldwide Impact

                 According to David Beasley, director of the World Food Programme, the world is
            now at risk of famines “of biblical proportions” as a result of actions taken in response
            to COVID-19. He noted that many parts of East Africa and South Asia already had
            severe food shortages caused by numerous factors such as drought and insect
            infestation. He referred to the developing famine as the worst humanitarian
            catastrophe since WWII.
                 According to Beasley, the crisis most affected millions of people who were
            “already hanging by a thread,” and is particularly devastating for those “…who can
            only eat if they earn a wage.”322
                 According to a report by Oxfam, the COVID-19 response is likely to throw
            another half a billion people into poverty. This would be the first time since 1990 that
            poverty increased and could be severe enough to put some countries back to where
            they were three decades ago.323
                 There were 1.4 million additional TB deaths, 500k additional HIV deaths, 385k
            additional malaria deaths due to lockdown.324
                 No one even knows what the goal is now. We flattened the curve, the hospitals
            were empty, and cases are only rising because tens of thousands of people are being
            tested every day, most asymptomatic and many as a condition of employment or
            attendance at school. The conversation seems to have shifted to “safety.”
                 But what does safety mean? Does it mean no cases? Does it mean that there are
            no deaths from COVID? If this is the case, we will never regain our freedom. There is
            no such thing as elimination of all risk. People are injured or die every year as a result
            of car accidents, flying in airplanes, and diving. People are struck by lightning, they
            fall while mountain climbing, and they can be injured while performing household
            tasks like mowing the lawn and painting while standing on a ladder.
                 Humans understand the risks associated with all these things and choose to do
            them anyway. And we historically have allowed them to because we lived in a free
            society that allowed people to take personal responsibility while making their own
            choices.




322
    BBC, 2020, Coronavirus: World risks ‘biblical’ famines due to pandemic – UN, BBC News.
https://www.bbc.com/news/world-52373888
323
    Strohecker K., 2020, Coronavirus crisis could plunge half a billion people into poverty: Oxfam, Reuters.
https://www.reuters.com/article/us-health-coronavirus-poverty/coronavirus-crisis-could-plunge-half-a-billion-
people-into-poverty-oxfam-idUSKCN21R0E7
324
    Mandavilli, A., 2020, ‘The Biggest Monster’ Is Spreading. And It’s Not The Coronavirus., The New York Times.
https://www.nytimes.com/2020/08/03/health/coronavirus-tuberculosis-aids-malaria.html



                                                                                                            535
  Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 113 of 135. PageID #: 901




      That concludes Dr. Popper’s remarkable discussion of the suffering caused by
governments, especially the states, to cope with and perhaps even to worsen the suffering from
the COVID-19 epidemic to increase their own political advantage and/or wealth and power.




                                                                                             536
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 114 of 135. PageID #: 902




IX. The Pharmaceutical Industry and Globalism

         A great has been written about globalism or international planning at the highest level to
coordinate foreign policy, economics, government, and industry. Obviously, great power and
wealth are involved. Perhaps most relevant to government response to COVID-19, the chemical
and pharmaceutical industries are already among the powerful globalist forces working with and
influencing governments around the world. Most relevant to this report, Bill Gates is at the top
of this powerful influence, and he has known and worked with Anthony Fauci for years. Fauci is
one of only six other powerhouses, including the Director General of WHO and the Executive
Director of UNICEF, who sit on the Leadership Council of the Bill and Melinda Gates
Foundation to head “a collaboration to increase coordination across the international vaccine
community and create a Global Vaccine Action Plan.”325 This is globalism near or at its summit,
and both Gates and Fauci are growing in power, influence and the control of wealth as a result of
COVID-19.
         I have written many books and scientific articles about the unscrupulous power exerted
by the pharmaceutical industry. I have also investigated drug companies as a part of many
lawsuits in which I have been a medical and psychiatric expert. In a product liability case that
was settled against GlaxoSmithKline for its antidepressant Paxil (paroxetine), and a later judge
made my report public, 326 and I was able to publish three scientific peer-reviewed papers based
on it.327
         The giant international pharmaceutical industry plays a major role in the coercion and
authoritarianism, leading toward totalitarianism, that has been unfolding during COVID-19.
These drug manufactures are seizing the opportunity to rush through medications and vaccines
for COVID-19 and has required them to exert control over multiple governments around the
world, as well as medical and public health establishments, WHO, leading universities, and
many other institutions. It is extraordinary, for example, how they have managed to crush any
movement to widely use hydroxychloroquine in many countries, including America, despite the
support of President Trump. Information and opinions favorable to the medication is censored
on social media and excluded from the major media, and even respected medical doctors and
professors are been harassed for speaking out or daring to prescribe it in the US. In this report

325
  Press Release, 2010, Global Health Leaders Launch Decade of Vaccines Collaboration. Bill and Melinda Gates
Foundation. https://www.gatesfoundation.org/Media-Center/Press-Releases/2010/12/Global-Health-Leaders-
Launch-Decade-of-Vaccines-Collaboration

326
    Breggin, P. DECLARATION OF PETER R. BREGGIN, MD. SUPERIOR COURT OF THE STATE OF
CALIFORNIA COUNTY OF SANTA CLARA. Case No.: CV 773623. Lacuzong v. Davidson. July 21, 2001.
http://breggin.com/wp-
content/uploads/2004/01/Breggin%20Paxil%20Lacuzong%20Report%20Filed%20with%20Court.pdf
327
    Breggin, Peter. Court filing makes public my previously suppressed analysis of Paxil’s effects. Ethical Human
Psychology and Psychiatry, 8, 77-84, 2006. 57-58 http://breggin.com/wp-
content/uploads/2003/01/courtfiling.pbreggin.2006.pdf; Breggin, Peter. Drug company suppressed data on
paroxetine-induced stimulation: Implications for violence and suicide. Ethical Human Psychology and Psychiatry, 8,
255-263 http://breggin.com/wp-
content/uploads/2001/01/Peter%20Breggins%20Paxil%20Special%20Report%20III.pdf ; Breggin, Peter. How
GlaxoSmithKline suppressed data on Paxil-induced akathisia: Implications for suicide and violence. Ethical Human
Psychology and Psychiatry, 8, 91-100, 2006. http://breggin.com/wp-
content/uploads/2002/01/Peter%20Breggins%20Paxil%20special%20report%20II.pdf




                                                                                                               537
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 115 of 135. PageID #: 903




we have extreme cases of patients being given overdoses of hydroxychloroquine in clinical trials
in order to make it look unsafe for general use.
        Many good books have been written about the degree of corruption in the pharmaceutical
industry, including its willingness to stifle any criticism. One of the best books is by Peter
Gotzsche, MD: Deadly Medicines and Organised Crime: How Big Pharma Has Corrupted
Medicine, which received a surprisingly laudatory and informative review in the Lancet:328

                 Throughout Deadly Medicines and Organised Crime Gøtzsche uses many
            anecdotes, provides countless facts and comments based on facts, and cites more than
            900 references to draw attention to the allegedly shocking crimes committed by the
            drug industry (including manufacturers of medical devices). Gøtzsche understands
            pharmaceutical companies only too well because of his long and varied career in
            health care, with roles that have included drug representative for big pharma,
            researcher in clinical trials, physician, lecturer, and author of papers and books. He
            cofounded the Cochrane Collaboration and is the Director of the Nordic Cochrane
            Centre in Copenhagen. With his expertise and uncompromising attitude, Gøtzsche is
            outraged and outspoken in his book about pharmaceutical companies being “just like
            street drug pushers”.

            Some pharmaceutical companies have been caught and fined for their activities. For
            example, Gøtzsche details how during 2007–12, in the USA, Abbott, AstraZeneca, Eli
            Lilly, GlaxoSmithKline, Johnson and Johnson, Merck, Novartis, Pfizer, and Sanofi-
            Aventis were fined from $95 million to $3 billion for illegal marketing of drugs,
            misrepresentation of research findings, hiding data about the harms of the drugs,
            Medicaid fraud, or Medicare fraud. However, some companies seem not to be
            deterred and apparently regard fines as marketing expenses.

        Another good book, this one from the center of the establishment, was written by Marcia
Angell, MD, former-editor-in chief of the New England Journal of Medicine and now a member
of Harvard Medical School’s Department of Global Health and Social Medicine A summary of
her book, The Truth about the Drug Companies (New York: Penguin Random House, 2014)
states her view accurately and was certainly approved by her:329

                 During her two decades at The New England Journal of Medicine, Dr. Marcia
            Angell had a front-row seat on the appalling spectacle of the pharmaceutical industry.
            She watched drug companies stray from their original mission of discovering and
            manufacturing useful drugs and instead become vast marketing machines with
            unprecedented control over their own fortunes. She saw them gain nearly limitless
            influence over medical research, education, and how doctors do their jobs. She
            sympathized as the American public, particularly the elderly, struggled and
            increasingly failed to meet spiraling prescription drug prices. Now, in this bold, hard-


328
     Yaqub, F. Reforming Big Pharma. Lancet, V. 383, Issue 9915, p. 402, February 1, 2014.
 https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(14)60139-2/fulltext
329
    This summary is taken from the Penguin Random House offering of the book.
https://www.penguinrandomhouse.com/books/3901/the-truth-about-the-drug-companies-by-marcia-angell-md/



                                                                                                        538
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 116 of 135. PageID #: 904




            hitting new book, Dr. Angell exposes the shocking truth of what the pharmaceutical
            industry has become–and argues for essential, long-overdue change.
                 Currently Americans spend a staggering $200 billion each year on prescription
            drugs. As Dr. Angell powerfully demonstrates, claims that high drug prices are
            necessary to fund research and development are unfounded: The truth is that drug
            companies funnel the bulk of their resources into the marketing of products of dubious
            benefit. Meanwhile, as profits soar, the companies brazenly use their wealth and
            power to push their agenda through Congress, the FDA, and academic medical
            centers.
                 Zeroing in on hugely successful drugs like AZT (the first drug to treat HIV/AIDS),
            Taxol (the best-selling cancer drug in history), and the blockbuster allergy drug
            Claritin, Dr. Angell demonstrates exactly how new products are brought to market.
            Drug companies, she shows, routinely rely on publicly funded institutions for their
            basic research; they rig clinical trials to make their products look better than they
            are; and they use their legions of lawyers to stretch out government-granted exclusive
            marketing rights for years. They also flood the market with copycat drugs that cost a
            lot more than the drugs they mimic but are no more effective.
                 The American pharmaceutical industry needs to be saved, mainly from itself, and
            Dr. Angell proposes a program of vital reforms, which includes restoring impartiality
            to clinical research and severing the ties between drug companies and medical
            education. Written with fierce passion and substantiated with in-depth research, The
            Truth About the Drug Companies is a searing indictment of an industry that has spun
            out of control.

        The views of doctors Gotzsche and Angell reflect my own experience and conclusions in
many books and scientific articles, going back decades earlier, when I was perhaps the first
physician and psychiatrist to study and critique psychiatric drug development and marketing in
any depth.330 Especially noteworthy, Talking Back to Prozac (1994), with Ginger Breggin as
coauthor, provides an analysis of Eli Lilly’s corruption in the development and marketing of
Prozac, and its secret collaborations with the FDA, medical organizations, and other sources of
power and influence. The book was written after I researched the company following my
appointment by a consortium of lawyers and approval by a federal judge to be the single
scientific investigator for more than 150 combined product liability suits against the company.




330
   My first book about psychiatric drugs and industry corruption was a medical book Psychiatric Drugs: Hazards to
the Brain (New York: Springer Publishing Company, 1983—37 years ago.



                                                                                                              539
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 117 of 135. PageID #: 905




X. Anthony Fauci: Enabling the Pandemic to Occur and then Manipulating It331

       Anthony Fauci MD, Director of NIH’s Institute for Allergy and Infectious Diseases
(NIAID), exemplifies the public health activist who plays the role of “scientist,” taking over the
dialogue about and the implementation of policies and programs for treating COVID-19. See
Part VII of this report which contains a summary report by Meryl Nass, MD, How A False
Hydroxychloroquine Narrative Was Created, And More as well as Part III C (1) of this report,
Open letter to Dr. Anthony Fauci regarding the use of hydroxychloroquine for treating COVID-
19. More discussion of the doctor in relation to globalism, the pharmaceutical industry, and Bill
Gates can also be found in IV G, IX, and X, as well as throughout this report by searching
“Fauci.” With no intention to focus this much on Fauci, he turned out to be deeply enmeshed in
some of the most coercive and threatening aspects of globalist policymaking for COVID-19.

A. Fauci Supports Collaboration with China to Build More Destructive Viruses

        We were first motivated to begin researching, investigating and writing about coronavirus
issues when my wife Ginger brought me an article she had happened upon that looked so bizarre
she could hardly believe it was real.332 It led to our developing the Coronavirus Resource
Center.333 What motivated us was the discovery that Chinese and American scientists were
working together to create the precursor to SARS-Cov-2 with federal funding from Anthony
Fauci’s NIH Institute for Allergy and Infectious Diseases (NIAID). We know this because they
shamelessly published this catastrophic collaboration in a leading scientific journal334—
Americans, without any qualms, making epidemic viruses and showing Wuhan Institute Chinese
researchers how to do it. Even today, we shall document, many American scientists and
intellectuals cannot understand why, after our disclosures, President Trump would have
defunded our American collaboration with the Chinese in making more potent viruses that easily
become bioweapons. There will be much to document about this as we proceed. Right now, we
are proud to say that our blog/report and YouTube video on this scientific disaster335 may have
led the President to cancel its funding336 within 48 hours or less of our releasing them.

331
    A great deal of information in section has been previously published in a series of blog reports on our
Coronavirus Resource Center. Breggin, P., Breggin, G., 2020, Coronavirus Resource Center, Psychiatric Drug Facts.
https://breggin.com/coronavirus-resource-center/
332
    We tell much of the story in Video and Report: US and China Collaborated to Make a Deadly Coronavirus and in
Video and Report: Trump Cancels US/China Research Making Epidemic Viruses. Breggin, P., 2020, A Special
Report, Psychiatric Drug Facts. https://breggin.com/us-chinese-scientists-collaborate-on-coronavirus/
333
    All our blog reports relating to the pandemic can be found on the Coronavirus Resource Center by Peter and
Ginger Breggin. Breggin, P., Breggin, G., 2020, Coronavirus Resource Center, Psychiatric Drug Facts.
https://breggin.com/coronavirus-resource-center/
334
    Vineet D Menachery, Boyd L Yount Jr, Kari Debbink1, Sudhakar Agnihothram, Lisa E Gralinski, Jessica A
Plante, Rachel L Graham, Trevor Scobey, Xing-Yi Ge, Eric F Donaldson, Scott H Randell, Antonio Lanzavecchia,
Wayne A Marasco, Zhengli-Li Shi & Ralph S Baric. A SARS-like cluster of circulating bat coronaviruses shows
potential for human emergence. Nature Medicine, 21 (12), 1508-1514. December 2015. With follow-up letter
included: https://www.nature.com/articles/nm.3985
335
    Breggin, Peter and Breggin, Ginger (2020, March April 15 & 16, 2020, Video and Blog: 2015 Scientific Paper
Proves US & Chinese Scientists Collaborated to Create Coronavirus that Can Infect Humans.
https://breggin.com/us-chinese-scientists-collaborate-on-coronavirus/
336
    Breggin, Peter and Breggin, Ginger: Video & Blog: Trump Cancels Funding of Us/China Research Making
Epidemic Viruses. https://breggin.com/trump-cancels-funding-of-us-china-research-making-epidemic-viruses/




                                                                                                              540
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 118 of 135. PageID #: 906




        Here is the story in more detail:
        In 2015, American researchers and Chinese Wuhan Institute of Virology researchers
collaborated to transform an animal coronavirus into one that can attack humans. Scientists from
prestigious American universities and the US Food and Drug Administration (FDA) worked
directly with the two coauthor researchers from Wuhan Institute of Virology, Xing-Yi Ge and
Zhengli-Li Shi. Funding was provided by the Chinese and US governments. The team succeeded
in modifying a bat coronavirus to make it capable of infecting humans and added to its
deadliness. The research was published in December 2015 in the prestigious British
journal, Nature Medicine by Vineet D. Menachery et al. and titled, “A SARS-like cluster of
circulating bat coronaviruses shows potential for human emergence.”337
        In the same year of 2015, the Wuhan Institute became “China’s first laboratory to
achieve the highest level of international bioresearch safety (known as BSL-4).” But by 2018, its
safety measures were being seriously questioned by US officials.338 Since they were lagging far
behind the US, Chinese collaboration with us was a boon to them, their new institute, and the
Chinese military.
        Footnotes to the scientific paper disclose that the research was funded by both the
Chinese and US Governments, including grants from Fauci’s NIH Institute of Allergy &
Infectious Disease. Footnotes also document that the two Chinese researchers were active in
their own newly approved laboratories as part of this coronavirus project. At the bottom of the
first page, the affiliation of both Chinese coauthors is listed as “Key Laboratory of Special
Pathogens and Biosafety, Wuhan Institute of Virology, Chinese Academy of Sciences, Wuhan,
China.” The Chinese were being aided by the American government, American universities, and
American researchers in developing a potential military weapon with the capacity to cause a
pandemic intentionally or accidentally.
        Multiple prestigious American researchers and institutions were involved. The first
author of the article, Vineet Menachery, is from the Department of Epidemiology, University of
North Carolina at Chapel Hill. Several other authors are from the University of North Carolina
and one is from Harvard Medical School. One is from the FDA’s National Center for
Toxicological Research in Jefferson, Arkansas.
        The researchers themselves noted in the text of the article that the risks associated with
the creation of their human pathogen were significant. They openly wondered if their research
compromised U.S. federal standards for research on dangerous pathogens.
        The dangers inherent in creating new human coronavirus pathogens in the US/Chinese
Menachery research were exposed in a commentary by Jef Akst in The Scientist on November
16, 2015.339 However, the danger of the Chinese collaboration went unmentioned. There seems
to be an assumption that “science” is pure and should be shared among competing and even
hostile nations for the sake of science and peace, even though we were simultaneously helping
the Chinese Communist Party develop a bioweapon. This is the prevailing attitude among
globalists.

337
    Menachery, V., Yount, B., Debbink, K. et al., 2015, A SARS-like cluster of circulating bat coronaviruses shows
potential for human emergence. Nature Medicine 21, 1508-1513 https://doi.org/10.1038/nm.3985
Follow-up letter included. https://www.nature.com/articles/nm.3985
338
     Kelly, M. & Cahlan, S., 2020, Was the new coronavirus accidentally released from a Wuhan lab? It’s doubtful.,
Washington Post. https://www.washingtonpost.com/politics/2020/05/01/was-new-coronavirus-accidentally-
released-wuhan-lab-its-doubtful/
339
    Akst, J., 2015, Lab-Made Coronavirus Triggers Debate, The Scientist. https://www.the-scientist.com/news-
opinion/lab-made-coronavirus-triggers-debate-34502



                                                                                                                541
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 119 of 135. PageID #: 907




        Of all the technologies we have given to China, how to make highly infectious and lethal
viruses from bat viruses may be the most dangerous. There was a nearly total lack of concern
about China building biological weapons displayed by the media, science commentators, and
politicians. This confirmed the pervasiveness of the globalist viewpoint that has no special
interest in protecting American interests or seemingly even in America’s survival.
        We wrote our first blog/report related to COVID-19 on this subject and sent it to the
media, and several contacts,340 and with 48 hours President Trump overrode Fauci and cancelled
funding.341 Both the joint US/Chinese virus and the current pandemic viruses are variants of
SARS-CoV. It is now indisputable that the novel coronavirus, similar to but not the same as the
one created in the joint US/Chinese research project, was made in the Wuhan facility and
accidentally released, followed by the cover up by China and WHO, and then China’s enabling
of the virus to spread around the world by air traffic.
        Why did Fauci fund the joint US/Chinese collaborative venture in making a new
epidemic SARS-CoV virus and support the Wuhan Institute itself ? It is likely that Fauci was
especially interested in the research because it was using the virulent virus as a test case to see if
they could create a vaccine for a coronavirus, but the researchers failed. Fauci’s search for a
vaccine can be seen as a contributing factor to the occurrence of COVID-19, because without our
research support and our scientific information sharing with China—and our sharing the actual
virus with Chinese researchers—the Wuhan Institute might never have developed the technology
to create the SARS-Cov-2 that now afflicts the world.
        Fauci was also the person in the best position to make sure that China corrected its well-
known security risks in its new highest level of security research facility at the Wuhan Institute.
But instead of withholding support from the Wuhan Institute and its researchers until they met
the prevailing standards of safety, he continued to fund them. In this way, he is additionally
responsible for the leak of the virus that caused COVID-19.
        Fauci’s support of the US/Chinese collaboration was in part due to his globalist
orientation to disregard national interests and to collaborate with all comers. Also, the study was
an important aspect of his work with Bill Gates (see part IV G) and with the worldwide
pharmaceutical industry in developing treatments and vaccines for pandemic viruses.
        Fauci has had the most influential scientist and political personality in requiring a
shutdown. Because of his support for US/Chinese collaborations in building deadly viruses and
his support for the Wuhan Institute, he may also be the individual most responsible for the
situation American and the world are in with SARS-CoV-2 and COVID-19 and yet he seems to
seeking increased influence and power for himself, Bill Gates, and the drug companies through
the prolongation of the very disaster he helped to create.
        On April 15, 2020, we published an analysis, “2015 Scientific Paper Proves US &
Chinese Scientists Collaborated to Create Coronavirus that Can Infect Humans,” that criticized
the research as extremely risky in respect the virus accidentally or purposely being allowed to
escape and in giving the virus and the technology to the Chinese Communist Party; and on April
16, I followed up with a video that now has over 50,000 viewers.342 Over those two days, Ginger

340
    Breggin, P. and Breggin, G., 2020, Video & Report: US and China Collaborated to Make a Deadly Coronavirus,
Psychiatric Drug Facts. https://breggin.com/us-chinese-scientists-collaborate-on-coronavirus/
341
    Breggin, P. and Breggin, G., 2020, Video & Report: Trump Cancels Funding of US/China Research Making
Epidemic Viruses, Psychiatric Drug Facts. https://breggin.com/trump-cancels-funding-of-us-china-research-making-
epidemic-viruses/
342
    Breggin, P., 2020, 2015 Scientific Paper Proves US & Chinese Scientists Collaborated to Create Coronavirus that
Can Infect Humans, Psychiatric Drug Facts. https://breggin.com/us-chinese-scientists-collaborate-on-coronavirus/



                                                                                                                542
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 120 of 135. PageID #: 908




Breggin and I began sending the blog report and video to every scientific, media, and political
contact available to us.
        At a news conference the next day, April 17, 2020, according to Politico,343 a reporter
asked President Trump about the funding of the project. The President, who seemed to have
been already briefed, stated, “We will end that grant very quickly. It was granted quite a while
ago.” Politico further reported that the project had become a political liability for NIH by the
time the administration wrote the institute on April 20, 2020 demanding “a list of all Chinese
participants.” It was shortly after this that Politico announced, “Trump cuts U.S. research on
bat-human virus transmission over China ties.”
        Neither Politico nor any major media that we could locate, such as ABC News,344
supported the President’s decision to stop developing and sharing lethal technology with the
Wuhan Institute and the government of China. The American researchers justified their efforts
as leading to better methods of fighting epidemic viruses. This public health motive might have
been the purpose for the naïve US researchers, but Wuhan Institute researchers are part of
China’s military establishment.345
        It is probable that Fauci’s drive to finally make a coronavirus vaccine—which once again
failed in the 2015 study—knew no limits, such as commonsense, ethics, the law, or the
protection of America and the world from the accidental or purposeful release of a deadly lab-
made coronavirus.
        A new book has reportedly confirmed that the Chinese military has command of the
Wuhan Institute. The book also “explains the origins of the virus with precision and scientific
resolve, starting from the Chinese attempt to study vaccines against SARS, inserting genomes
from HIV into organisms (which makes them more aggressive), adding elements of coronavirus
discovered in horseshoe bats, using a method called reverse genetics system 2.” 346 This
confirms what virus and vaccine scientists have shared with me and what I concluded after
reading early scientific reports.347

343
    Owermohle, S., 2020, Trump cuts U.S. research on bat-human virus transmission over China ties, Politico.
https://www.politico.com/news/2020/04/27/trump-cuts-research-bat-human-virus-china-213076
344
    Finnegan, C., 2020, Trump admin pulls NIH grant for coronavirus research over ties to Wuhan lab at heart of
conspiracy theories, ABC News. https://abcnews.go.com/Politics/trump-admin-pulls-nih-grant-coronavirus-
research-ties/story?id=70418101
345
    Thomson, B., 2020, China ‘appoints its top military bio-warfare expert to take over secretive virus lab in Wuhan’,
sparking conspiracy theories that coronavirus outbreak is linked to Beijing's army. Daily Mail.
A small-print note states: “PUBLISHED: 06:39 EDT, 14 February 2020 | UPDATED: 13:41 EDT, 14 February
2020,” which is when we first found out about it—long before the new article tries to indicate with its fresh headline.
https://www.dailymail.co.uk/news/article-8003713/China-appoints-military-bio-weapon-expert-secretive-virus-lab-
Wuhan.html
346
    Cervellera, B., 2020, Prof Tritto: COVID-19 was created in the Wuhan laboratory and is now in the hands of the
Chinese military. AsiaNews.iT. http://www.asianews.it/news-en/Prof-Tritto:-COVID-19-was-created-in-the-Wuhan-
laboratory-and-is-now-in-the-hands-of-the-Chinese-military-50719.html A new book from an Italian scientist, not
yet translated into English, has come out confirming the ties between the Wuhan institute and the military. The author,
Professor Joseph Tritto, is described as president of the Paris-based World Academy of Biomedical Sciences and
Technologies (WABT), a non-governmental institution founded in 1997 under the auspices of UNESCO. He also is
said to have documented the Wuhan Institute as the source of the virus, as two virus and vaccine experts have told
and as I concluded from early research.
347
    Coutard, B., et al, 2020, The spike glycoprotein of the new coronavirus 2019-nCoV contains a furin-like cleavage
site absent in CoV of the same clade, Antiviral Research, vol. 176, 104742.
https://doi.org/10.1016/j.antiviral.2020.104742
https://www.sciencedirect.com/science/article/pii/S0166354220300528



                                                                                                                   543
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 121 of 135. PageID #: 909




B. Fauci Supports an Expensive, Ineffective and Proven Dangerous Drug

         Fauci has called placebo-controlled randomized clinical trials the Gold Standard for
testing drugs. The problem is that science is only as reliable as the scientists who plan, monitor,
and later promote the clinical trials—and Fauci has showed bias from the beginning. He
criticized President Trump for encouraging the use of a very safe and helpful
hydroxychloroquine for COVID-19, and then proceeded to push remdesivir which had failed in
two earlier trials, one because too many patients were dying and the other because it did not help.
         By Fauci’s gold standard of clinical trials, Remdesivir should have been trashed before its
clinical trial began and other more hopeful drugs should have replaced it at the head of line.
Fauci had to know from the beginning that remdesivir was a failed antiviral drug that would
probably do more harm than good. An earlier, famous remdesivir trial for Ebola was stopped
because remdesivir was causing a significantly higher mortality rate than other antiviral drugs in
the same trial.348 As one recent medical source noted, the remdesivir arm of the Ebola trial had to
be aborted “because of an increase in death among patients taking it, meaning it did not help
those patients.” 349
         Then, shortly before Fauci began his remdesivir clinical trial, a strong peer-reviewed
article with a double-blind was published indicating that remdesivir is both useless and
dangerous in treating COVID-19. The Lancet study found remdesivir devoid of any statistically
significant clinical improvements:350

            Interpretation In this study of adult patients admitted to hospital for severe COVID-
            19, remdesivir was not associated with statistically significant clinical benefits. (p. 1,
            bold in original).

         In addition, the study found no antiviral effect for the drug in human patients:

            Remdesivir did not result in significant reductions in SARS-CoV-2 RNA loads or
            detectability in upper respiratory tract or sputum specimens in this study.(p. 9)

        More frightening, remdesivir produced very severe adverse reactions in the form of
“respiratory failure” or “acute respiratory distress syndrome” in 5% of patients. In other words,
five of every 100 patients taking remdesivir developed a life-threatening decline in their
condition. This echoes the findings of the disastrous remdesivir Ebola trial.351

348
    Mulangu, S., et al, 2019, A Randomized, Controlled Trial of Ebola Virus Disease Therapeutics, The New
England Journal of Medicine. N Engl J Med 2019; 381:2293-2303. DOI: 10.1056/NEJMoa1910993
https://www.nejm.org/doi/full/10.1056/NEJMoa1910993
349
    MedicineNet, 2020, Remdesivir (RDV): Experimental Antiviral for Coronavirus (COVID-19), MedicineNet.
https://www.medicinenet.com/remdesivir_rdv_ebola_covid-
19_coronavirus_trial/article.htm#what_is_remdesivir_rdv
350
    Wang, Y., et al, 2020, Remdesivir in adults with severe COVID-19: a randomized, double-blind, placebo-
controlled, multicentre trial. DOI: https://doi.org/10.1016/S0140-6736(20)31022-9
https://www.thelancet.com/action/showPdf?pii=S0140-6736%2820%2931022-9
351
    The authors found that “More patients in the remdesivir group than the placebo group discontinued the study
drug because of adverse events or serious adverse events (18 [12%] in the remdesivir group vs four [5%] in the
placebo group), among whom seven (5%) were due to respiratory failure or acute respiratory distress syndrome in
the remdesivir group. (p. 10)



                                                                                                              544
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 122 of 135. PageID #: 910




         Long before his promotion of remdesivir and his corruption of its clinical trial, Fauci
already professionally invested in Gilead, the manufacturer of remdesivir. Fauci’s institute
already had a panel for the purpose of developing treatment guidelines for the pandemic on an
ongoing basis. It is called “NIH COVID-19 Treatment Guidelines.” Hundreds of drugs were
coming up the pipeline seeking federal approval for treating the novel coronavirus.352 On a
government treatment advisory panel, would you expect to find a dominant membership block
that was financially indebted to one drug company with a single drug, while almost every other
drug company and their drugs were left out?
         Of the 50 members on Fauci’s committee to set treatment guidelines, only 11 had
financial ties to drug companies.353 But nine of the eleven had financial ties to Gilead,
remdesivir’s manufacturer. The ties consisted of “Research Support,” “Consultant,” and
“Advisory Board.” Put simply, from the beginning, Fauci was stacking his treatment guidelines
committee with Gilead, remdesivir’s manufacturer.
         The stacked panel, before any clinical trials, came out strongly in favor of the highly
experimental remdesivir and wholly against the commonly used hydroxychloroquine: “On the
basis of preliminary clinical trial data, the Panel recommends the investigational antiviral agent
remdesivir for the treatment of COVID-19 in hospitalized patients with severe disease” and “The
Panel does not recommend remdesivir for the treatment of mild or moderate COVID-
19 outside the setting of a clinical trial” (bold in original). Fauci’s outcome was predetermined
from the start.354
         What did Gilead get from Fauci? The remdesivir clinical trial was “sponsored by
the National Institute of Allergy and Infectious Diseases (NIAID)” and was “the first clinical
trial launched in the United States to evaluate an experimental treatment for COVID-19.”355
         NIH organized and funded their trial, saving Gilead in the range of $100,000,000 dollars
and, more importantly, years of time, while Fauci did his best to clean up any messy results.
         Fauci and his institute collaborated with his favorite corporation, Gilead, to get expedited
approval for Remdesivir.356 Gilead is estimated to have spent one billion dollars on developing
and promoting Remdesivir on its own and Fauci’s institute is estimated to have contributed 70
million more dollars to implementing the NIH clinical trial of the drug.357
         Once Fauci got the remdesivir study going, he had to start manipulating it. One example
was highlighted by a May 1, 2020 headline in The Washington Post: “Government researchers




352
    Dunn, A., 2020, There are already 72 drugs in human trials for coronavirus in the US. With hundreds more on the
way, a top drug regulator warns we could run out of researches to test them all, Business Insider.
https://www.businessinsider.com/fda-woodcock-overwhelming-amount-of-coronavirus-drugs-in-the-works-2020-4
353
    NIH, 2019-2020, Appendix A, Table 2. COVID-19 Treatment Guidelines Panel Financial Disclosure for
Companies Related to COVID-19 Treatment or Diagnostics, NIH.
https://www.covid19treatmentguidelines.nih.gov/panel-financial-disclosure/
354
    NIH, 2020, What’s New in the Guidelines, NIH. https://www.covid19treatmentguidelines.nih.gov/whats-new/
355
    NIH, 2020, NIH clinical trial of remdesivir to treat COVID-19 begins, NIH. https://www.nih.gov/news-
events/news-releases/nih-clinical-trial-remdesivir-treat-covid-19-begins
356
    Strauss, D., 2020, FULL INTERVIEW: Houston-area doctor in viral video touting hydroxychloroquine as virus
cure doubles down on claims, Click2Houston. https://www.click2houston.com/news/local/2020/07/31/full-
interview-houston-doctor-in-viral-video-touting-hydroxychloroquine-as-virus-cure-doubles-down-on-claims/
357
    Brennan, Z., 2020, Remdesivir helps coronavirus patient – but at what cost?, Politico.
https://www.politico.com/news/2020/05/06/remdesivir-helps-coronavirus-patients-but-at-what-cost-240230



                                                                                                               545
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 123 of 135. PageID #: 911




changed metric to measure coronavirus drug remdesivir during clinical trial.”358 The trial had
changed the primary metric for measuring success, a mere two weeks before Fauci’s
announcement that the drug would be the new “standard of care.”
        When clinical trials are begun, the researchers are required to establish the “endpoints,”
including a “primary endpoint,” which is the major measure of outcome and the main criterion
for success. That is what the Washington Post was referring to as the metrics. The endpoints for
remdesivir are listed in the original plan for the trials called the protocols. These initial
endpoints included truly meaningful criteria, such as the all-important lowered fatality rate and
complete recovery.359
        As the trial continued, it must have become apparent to Fauci that his drug was not going
to reduce mortality or even lead a meaningful definition of recovery. The one primary marker for
success became “time to recovery”—two out of three possibilities for being recovered included
patients who remained hospitalized or who were at home requiring limitations on their activities
and/or requiring oxygen.360 Here are the three categories for “success”:

            1) Hospitalized, not requiring supplemental oxygen – no longer requires
            ongoing medical care; 2) Not hospitalized, limitation on activities and/or
            requiring home oxygen; 3) Not hospitalized, no limitations on activities.361

Not only did recovery time become the single primary criterion for improvement, “recovery”
was achieved even when the patient remained in the hospital or returned home with limited
activities and/or requiring oxygen.
         Fauci’s NIH press release estimated that remdesivir shortened the recovery time for the
COVID-19 illness by a mere four days (from 15 to 11).362 But as inadequate as that sounds for a
wonder drug’s only achievement, it looks ridiculous when realizing that Fauci still had to
reinvent the concept of recovery in order to get those limited results.
         Also, Fauci or the media told few people that remdesivir must be given intravenously
over a ten-day period. This procedure itself has risks. It also limits its use to patients sick enough
to be hospitalized. As a result, it cannot be used as hydroxychloroquine is used around the world,
as a prophylaxis and as a treatment to be given at the earliest signs of the disease before any need
for hospitalization.
         Finally, the remdesivir trials must have been a complete bust because Fauci terminated
them ahead of time by breaking the double-blind. In an interview, Fauci said that the results of
the remdesivir trial were so promising, there was “an ethical obligation to immediately let the
placebo group know so they can have access” to the drug.363 But that was a lie. As noted, the

358
    Rowland, C., 2020, Government researchers changed metric to measure coronavirus drug remdesivir during
clinical trial, The Washington Post. https://www.washingtonpost.com/business/2020/05/01/government-researchers-
changed-metric-measure-coronavirus-drug-remdesivir-during-clinical-trial/
359
    Schwitzer, G., 2020, What the public didn’t hear about the NIH remdesivir trial, Health News Review.
https://www.healthnewsreview.org/2020/04/what-the-public-didnt-hear-about-the-nih-remdesivir-trial/
360
    Clinical Trials, 2020, History of Changes for Study, Clinical Trials.
https://clinicaltrials.gov/ct2/history/NCT04280705?A=10&B=16&C=Side-by-Side#StudyPageTop
361
    Clinical Trials, 2020, Adaptive COVID-19 Treatment Trial, Clinical Trials.
https://clinicaltrials.gov/ct2/show/NCT04280705
362
    NIH, 2020, NIH Clinical Trial Shows Remdesivir Accelerates Recovery from Advanced COVID-19, NIH.
http://breggin.com/coronavirus/remdesivir/NIH-release-Remdesivir-Accelerates-Recovery-4-29-20.pdf
363
    Edwards, E., 2020, Remdesivir shows promising results for coronavirus, Fauci says, NBC News.
https://www.nbcnews.com/health/health-news/coronavirus-drug-remdesivir-shows-promise-large-trial-n1195171



                                                                                                            546
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 124 of 135. PageID #: 912




study at best was going poorly. Furthermore, as described earlier in the section of the report, two
earlier clinical trials showed that remdesivir was potentially lethal. By encouraging placebo
patients to switch to remdesivir in the NIH clinical trials, Fauci exposed them to potentially
lethal adverse effects.
        Fauci’s remdesivir was never allowed to meet Fauci’s own gold standard—a finished
placebo-controlled clinical trial. This turned Fauci’s “gold standard” into one of the weakest
kinds of study, an open observational study—one in which highly biased researchers and
analysts, such as Fauci, manipulate the unblinded data and offer their subjective opinions.
Meanwhile, we will never know just how ineffective and damaging the drug had become to bring
about this radical, unethical destruction of the clinical trial. What a bizarre ending to the miracle
drug that Fauci so highly touted two weeks earlier, declaring “This will be the standard of
care.”364
        The point has not been to discredit Dr. Anthony Fauci, but to exemplify the dangers when
a scientist becomes the framer and monitor of public health policies and practices. Fauci not only
encouraged drastic shutdowns, he even manipulated the Remdesivir clinicals trials to satisfy the
needs of the larger system in which they are enmeshed, including the global pharmaceutical
empire.
        Fortunately, there are other physicians and scientists both in the news and on Twitter,
who have spotted that Fauci is untrustworthy in his handling of the trials.365 However, unless the
political tide turns against top-down coercive public health policies and measures, the nation will
continue to move toward increasingly totalitarian rule.




364
    Clancy, C.J., 2020, Fauci on remdesivir for COVID-19: ‘This will be the standard of care’, Healio.
http://breggin.com/coronavirus/remdesivir/Fauci-on-remdesivir-for-COVID-19-This-will-be-the-standard-of-
care.pdf
365
    Schwitzer, G., 2020, What the public didn’t hear about the NIH remdesivir trial, Health News Review.
https://www.healthnewsreview.org/2020/04/what-the-public-didnt-hear-about-the-nih-remdesivir-trial/



                                                                                                           547
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 125 of 135. PageID #: 913




XI. Collective Immunity and COVID-19

        Many physicians like myself have been deeply puzzled by the switch in goals by public
health scientists and government officials. The nation went from temporarily shutting down to
prevent overloading of the health system to long-term shutdowns to prevent the spread of the
disease. Commonsense observers warned of the futility of trying to prevent the spread of a virus
that in most or many cases shows little or no signs of its presence. Only when a viral disease is
virulent, making most people deathly sick, can it be slowed down or stopped by identifying and
isolating those people, as has been done with Ebola and other earlier outbreaks. When the effects
of a virus are as subtle and varied as the common cold, there is no way to eradicate it by isolating
everyone.
        So why are some many states reconsidering or employing draconian measures as
COVID-19 spreads? Some of these drastic steps are driven my misinformation which is
widespread in the media. But some of it is driven by this worldwide impulse toward using the
pandemic as an excuse for exerting authoritarian and totalitarian measures.
        One of the most virulent outbreaks of COVID-19 occurred in the Brazilian city of
Manaus, in the heart of the Amazon rain forest and at the frontier of the Amazon river. The
Washington Post reported that the skyrocketing hospitalizations of COVID-19 patients in
Manaus has receded since May 2020 to less than 300 in August 2020.366 And deaths from
COVID-19 have fallen to “practically zero.” This is especially surprising because “Manaus
never imposed a lockdown or other strict containment measures…And what policies did exist,
many people ignored,” according to The Washington Post. Scientists speculate in the article that
the mass exposure during the outbreak in April and May 2020 led to a collective or community
immunity, commonly called herd immunity.
        Sweden, once reviled for its failure to enforce strict “public health” rules, is proving the
potential value of leaving most restrictions to the voluntary choice of individuals. Sweden’s
strategy of largely relying upon voluntary social distances is resulting in a remarkable economic
recovery and a tailing off of the both new cases and deaths.367 It may be too early to determine if
Sweden has been as successful as it now seems, but the signs are very good. Certainly, the
Swedish experience is making an argument for remaining a democracy rather than a totalitarian
state during COVID-19.
        Sweden refused to lockdown and did not enforce most social distancing measures
including masks and closing schools and is now experiencing a falling rate of infections after
having a much higher number of deaths during the spring outbreak of COVID-19. It becomes a
complex equation weighing the increased initial death rate and perhaps the longer-term success
compared to countries that rigorously shut down.368




366
    Washington Post. https://www.washingtonpost.com/world/the_americas/brazil-coronavirus-manaus-herd-
immunity/2020/08/23/0eccda40-d80e-11ea-930e-
d88518c57dcc_story.html?utm_campaign=wp_post_most&utm_medium=email&utm_source=newsletter&wpisrc=n
l_most
367
    Savage, M. (2020, July 24). Did Sweden's coronavirus strategy succeed or fail?
BBC News. https://www.bbc.com/news/world-europe-53498133
368
    Steiner, Rupert. Market Watch. https://www.marketwatch.com/story/sweden-has-developed-herd-immunity-
after-refusing-to-lock-down-experts-claim-its-coronavirus-infection-rate-is-falling-2020-08-24



                                                                                                     548
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 126 of 135. PageID #: 914




      In the United States, an August 24, 2020 analysis indicates that states that did not do hard
lockdowns seem to have lowest death rates and, naturally, higher employment rates:369

                 To assess Fauci’s claims that stay at home orders, in particular, are a model
            policy that every state should have adopted, we can look to Utah, South Dakota,
            North Dakota, Nebraska, Iowa, Wyoming, and Arkansas. These are the only seven
            states to never issue stay at home orders and the results are telling, but not necessarily
            in Dr. Fauci’s favor.
                 All seven states outperformed the majority of the country in both minimizing death
            as well as protecting their economies. Some of these states even experienced spikes in
            cases and still managed the disease far better than states with similar caseloads that
            issued a stay at home order. …
                 There is no definitive evidence to suggest that stay at home orders are effective at
            addressing COVID-19. Furthermore, the United States experiment with the policy has
            yielded results that are not favorable to Dr. Fauci’s suggestion regarding the
            nationwide implementation of stay at home orders. (bold in original)

        Similarly, some states with the most draconian measures, such as New York, have the
highest death rates.
        Evaluating the variables that go into comparing states for the success of their public
health policies and practices is complicated and difficult, and studies do not even try to evaluate
the emotional harms of loss of liberty itself, including its impact on dignity and pride.
Nonetheless, the weight of evidence seems to be that the lockdown was too draconian and has
done considerably much more harm than good.




369
  Yang, E. (2020, August 24). A Closer Look at the States that Stayed Open. American Institute for Economic
Research. https://www.aier.org/article/a-closer-look-at-the-states-that-stayed-open/




                                                                                                              549
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 127 of 135. PageID #: 915




XII. Conclusion: The Constitution and the Bill of Rights Must Supersede Public Health
Totalitarianism

        There is little or no scientific or genuine public health justification for the enormous
crackdowns on human life taking place in America and around the world in response to COVID-
19. This report examines the validity of all elements of government activity and public health
policies and practices, not one of which justifies the oppressive demands being made on the
citizenry.
        Some experienced and well-informed experts and scientists do not even believe that
distancing is required except in small, cramped quarters crowded with people and that even then
three feet is a safe separation. Some believe that the masks are too dangerous to the wearer to be
used outside of treatment settings. As for massive government shutdowns and stay-at-home
orders, there is no historical precedent or scientific evidence to justify them. The radical idea has
been recently generated by the minds of public health scientists and politicians with a strong bent
to enforcing top-down government for the duration.
        As the daily updated chart on our Coronavirus Resource Center shows, the number of
deaths in the US declined abruptly after its April peak and remains low.370 This is key: the
number of cases go up as the virus inevitably spreads through the country, but the death rate
remains fairly stable and relatively low. Few medical facilities are being overwhelmed. This is
good news.
        Almost every informed expert agrees that children are remarkably safe from COVID-19
and much less at risk than from the annual flu. They also agree that children are not likely to
infect each other and adults, and that they should be allowed to resume school with minimal
precautions. Only older or chronically ill teachers need to offer distance learning to protect their
own health.
        There is also agreement that any serious risk of lethality from the coronavirus is limited
to older people and those with multiple comorbid disorders. The death rate escalates around age
75, in part because older people have a much higher proportion of multiple physical infirmities.
        People 65 and older account for 70%-94% of all deaths, depending on the state.371 This
means that overall death-rate estimates are mostly accounted for by deaths of people 65 and
older. This indicates that most preventive efforts can and should be focused on the relatively
small population of older people, especially those with preexisting illnesses.
        It is difficult to get accurate, reliable statistics on the actual annual rate of death from the
coronavirus, probably because it is much lower than the experts and advocates of top-down
government control predicted and they do not want the public knowing how low it is. Former
New York Times science reporter, Alex Berenson, whose work seems both independent and
reliable, made an annual rate estimate of 0.26% in June, which is far below estimates from public
health pundits who were predicting up to 5.0% or more.372 Berenson’s relatively low estimate

370
    The Breggin’s Coronavirus Resource Center, from Our World in Data, https://breggin.com/coronavirus-resource-
center/
371
    Freed, M. et al., 2020, July 24. KFF Coronavirus Stats (based on CDC data up to July 22, 2020).
https://www.kff.org/coronavirus-covid-19/issue-brief/what-share-of-people-who-have-died-of-covid-19-are-65-and-
older-and-how-does-it-vary-by-state/ CDC data at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html
372
    Berenson, A., 2020, June 27, Getting realistic about the coronavirus death rate. New York Post.
https://nypost.com/2020/06/25/getting-realistic-about-the-coronavirus-death-rate/




                                                                                                             550
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 128 of 135. PageID #: 916




of a 0.26% annual death rate was identical to the CDC’s own best estimate made in June 2020, a
figure which disappointed and frustrated the mainstream pundits.373
        On June 27, 2020, Berenson summarized:

         The actual figure could be as low as 0.1 percent or as high as 0.4 to 0.5 percent, though
         treatment advances should mean it will trend lower over time. Even at 0.26 percent, the
         rate is still significantly higher than influenza most years, more comparable to a bad flu
         strain like the 1968 Hong Kong flu.

To this, it can be added the virus may be losing its lethality as time goes on, which is consistent
with the virus’s inability to maintain a stable form.

        Meanwhile, all these figures, even those from the reliable Berenson, are based
largely or entirely on CDC reporting and these CDC estimates are turning out to be wildly
inflated. In the last few days, the CDC reported that the coronavirus was the sole or only
cause of death in a mere 6% of coronavirus deaths reported to the CDC and that 94% had
an average of 2.5 other listed causes.374
        It is beginning to look like a great proportion of deaths were actually caused by
other diseases and that much of the threat from COVID-19 has been manufactured by
experts, public health scientists, and government agencies. These special interest groups
want to frighten Americans into conforming to drastically suppressive measures while the
government subsidizes the pharmaceutical industry in its massive efforts to find a better
drug than hydroxychloroquine and an elusive and perhaps unmakeable vaccine.

        Although COVID-19 is a serious pandemic, it is not nearly the scourge it was made out
to be and it is probably less dangerous to children and young adults than the flu, while it
becomes a considerable threat to older people, especially those with comorbid disorders.
        At the bidding of the pharmaceutical companies and its allies, leaders of the shutdown are
using censorship, threats, and outright coercion to exclude the most safe and effective treatment,
hydroxychloroquine. Researchers have literally given lethal doses of hydroxychloroquine to
patients in clinical trials, in some cases killing them, to make this extremely safe drug look
deadly. Meanwhile, as described in the report, the CDC has become irrational in its attempts to
make COVID-19 seem much more deadly than it is, including counting obvious deaths from
other causes as long as the presence of SARS-Cov-2 is suspected.
        Innumerable independent scientists and physicians, those not under the thrall of the
government and pharmaceutical industry, believe we are losing lives in America and elsewhere
by prohibiting the use of hydroxychloroquine, especially in combination with azithromycin and
zinc. President Trump recently chose a new advisor and member of the White House
Coronavirus Task Force, physician Scott Atlas, who yesterday declared that “the drug
hydroxychloroquine has gotten a bad rap thanks to politics, media hype, and some ‘garbage’
373
   Richardson, I. 2020, June 5, Fact check: CDC's estimates COVID-19 death rate around 0.26%, doesn't confirm it,
USA Today. https://www.usatoday.com/story/news/factcheck/2020/06/05/fact-check-cdc-estimates-covid-19-death-
rate-0-26/5269331002/

374
   National Center for Health Statistics. Weekly Updates by select demographic and geographic characteristics:
Provisional death counts for Coronavirus Disease 2019 (COVID-19). See the small print under “Comorbidities”
near bottom of the page. https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm



                                                                                                                 551
      Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 129 of 135. PageID #: 917




medical research.”375 He elaborated, “I sort of make the analogy that we all know objective
journalism is basically dead in this country, I’m very cynical about that, and now what we’re
seeing is that objective science is nearly dead. … Hydroxychloroquine is super safe. It’s a
complete myth, it’s a total distortion, to say that, oh, my God, this drug is very dangerous for
people. It’s been used for 65 or 70 years, not just prophylactically for malaria, which I used it
myself for that many years ago, but also used for people with things like rheumatic arthritis,
autoimmune-type diseases. Very safe drug.” Dr. Atlas’ thoughts are consistent with the
conclusions of this report.
        Our observations in this report on the probably massive overcounting of coronavirus
deaths in the US has received further confirmation in the last week from Sweden’s recent
experience:376

                Sweden's Public Health Agency said Tuesday a faulty test kit had returned some
            3,700 false positive results, an error discovered by two laboratories during routine
            quality controls.
                The agency said the PCR kits, which test for an ongoing COVID-19 infection,
            were made in China by the company BGI Genomics and had been distributed
            worldwide.

        Some the most corrupt practices in the name of public health are to satisfy the ravenous
appetite of the pharmaceutical industry for wealth and power. But something much more
threatening is going on than pandering to big industries. COVID-19 is being used to give energy
to an ancient but relentless movement in the world that is pushing harder than ever toward
greater top-down government, authoritarianism, and even totalitarianism. The plan is to threaten
us so horrifically with falsehoods about COVID-19 that we will continue to forsake the
principles of the Declaration of Independence and especially the Constitution and the Bill of
Rights.
        The US Constitution and the Bill of Rights are intended for emergencies, not expendable
during emergencies. We must cleave to them and enforce them with even more vigor when the
population feels under assault and frightened by an enemy like COVID-19. If human societies
were not plagued by perceived or real emergencies and if seemingly good people were not easily
corrupted by the lust for power, there would be no need for a Bill of Rights. Individual rights are
the heart of the American Experiment. By becoming lulled into bypassing the Constitution and
the Bill of Rights, we risk the rapid unraveling of the American Dream and its foundation in
individual liberty.
        The global movement to promote topdown government can only achieve its end by
trampling on individual rights. It is authoritarian and it is bordering on outright totalitarianism.
In countries around the world, from democracies to dictatorships, public health policies and
practices, allegedly to control COVID-19, are being used to rachet up measures of top-down
control. In the US, with compliance or outright support from the left and the right, politicians are

375
    Richardson, V. (2020, August 29). Hydroxychloroquine 'very safe,' says Dr. Scott Atlas; blasts 'garbage'
medical studies. Washington Times. https://www.washingtontimes.com/news/2020/aug/29/hydroxychloroquine-
uproar-shows-objective-science-/
376
    CCO Public Domain. Sweden uncovers 3,700 false positives from COVID-19 test kit, (2020, August 25).
Medical Press. https://medicalxpress.com/news/2020-08-sweden-uncovers-false-positives-covid-.html




                                                                                                               552
  Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 130 of 135. PageID #: 918




throwing their weight behind persistently locking down America, and with it, our Republic and
democracy. They are working in collaboration with giant international corporations who want to
own the governments of the world and with the support of news media, network TV, universities,
the Deep State bureaucracy, organized sports, and entertainment—all calling for more top-down
government and less individual liberty.
        The Founders created the United States of America as the first nation on Earth based on
the principle of individual liberty—a principle so powerful that it would eventually help to
justify a Civil War in which many volunteers personally chose to risk and to give their lives to
liberate the slaves. This principle of liberty would eventually eradicate Jim Crow laws and
vastly increase the opportunities for women and minorities in America. The American ideal of
liberty continues to promote freedom around the world by protecting and supporting
democracies. This is not to say America is perfect, but it is to confirm that our ideals are the best
ever conceived and built into a nation’s founding and laws.
        Because human beings are so imperfect, and because larger institutions amplify those
imperfections, there can be no end to the work of defending and expanding liberty. As events
around the world constantly remind us, liberty is a mighty spearhead of progress, yet a fragile
construct like a thin crystal held together and polished only by the devotion and determination of
brave people. Liberty can be set back and shattered in the blink of an eye.
        Fighting for liberty is a process requiring endless toil because it must overcome the fears
and prejudices of people and the lust for power of more tyrannical ones. For the first time ever
perhaps, Americans have dramatically forfeited their liberty almost overnight without a fight
because it has been cloaked as a necessity of public health. This must be reversed; liberty must
be recovered by reimplementing the Constitution and the Bill of rights, along with our great
traditions of freedom, individuality, and independence.
        There is no other nation in the world that can or will even try reverse this worldwide
catastrophe—not COVID-19 but opportunistic authoritarianism and totalitarianism. With its
grounding in the Constitution and Bill of Rights, and a people who love liberty, America must
lead.




_____________________________________
Peter R. Breggin, MD

Three attachments follow:




                                                                                                  553
  Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 131 of 135. PageID #: 919




Attachment 1. Table of The Three Dynamics of Human Progress for Individuals, Institutions,
and Societies excerpted from Beyond Conflict: From Self-Help and Psychotherapy to
Peacemaking, by Peter R. Breggin MD




                                                                                         554
  Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 132 of 135. PageID #: 920




Attachment 2. Dr. Breggin’s Expert Qualifications for this Case

        This legal case is unusual in its breadth of issues, spanning multiple areas of expertise.
My opinions will include the effects of government policies and practices on the psychosocial
well-being of individual persons and on society itself. It will examine specialized topics such as
the approval of medications by the FDA and the evaluation of adverse drug effects, including
death as an adverse effect of antiviral medications.
        My resume including extensive forensic experience and a complete bibliography is
attached. I have published 73 peer reviewed articles and letters spanning from 1964 to June
2020, and 24 professional books spanning 1962 to 2014. I have also written many non-medical
articles and book chapters on related subjects that can be found in my Resume, Part V: Chapters
in Professional Books, Letters to The Editor in Public Media, And Other Selected Publications.
        As a physician and psychiatrist, I am best known for my expertise in the field of
psychiatric drugs, the FDA drug approval process, and the politics of the pharmaceutical
industry, so I will begin with my additional expertise and publications on broader political,
ethical, and societal issues, including the effects of liberty and its deprivation.

A. Publications Regarding Broader Issues of Liberty, Society and Ethics

         I have published on a broad array concerns about liberty vs. authoritarianism and
totalitarianism. From my Resume bibliography (Attachment), here are a selection of peer-
reviewed articles related to the subject of liberty, social control, and the results of coercion and
oppression:
         Breggin, Peter. “Coercion of Voluntary Patients in an Open Hospital.” Archives of
General Psychiatry, 10:173-181, 1964. Reprinted with a new introduction in Edwards, R.B. (ed):
Psychiatry and Ethics. Buffalo, Prometheus Books, 1982, and in Edwards, R.B. (ed): Ethics of
Psychiatry. Amherst, New York, Prometheus Books, 1997.
         Breggin, Peter. “Psychotherapy as Applied Ethics.” Psychiatry, 34:59-75, 1971.
         Breggin, Peter. “Therapy as Applied Utopian Politics.” Mental Health and Society,
1:129-146, 1974.
         Lundy PJ and Breggin, Peter. “Psychiatric oppression of prisoners.” Psychiatric Opinion.
11(3):30-7, 1974.
         Breggin, Peter. “Psychosurgery for Political Purposes.” Duquesne Law Review, 13:841-
862, 1975.
         Breggin, Peter. “Psychiatry and Psychotherapy as Political Processes.” American Journal
of Psychotherapy, 29:369-382, 1975.
         Breggin, Peter. “Madness is a Failure of Free Will; Therapy Too Often Encourages It.”
Psychiatric Quarterly, 53:61-68, 1981. Originally published (in French) in Verdiglione A (ed):La
Folie Dans La Psychoanalyse. Paris, Payot, 1977.
         Breggin, Peter. “The Three Dynamics of Human Progress: A Unified Theory Applicable
to Individuals, Institutions and Society.” Review of Existential Psychology and Psychiatry, 21(1-
3):97-123, 1988-89.
         Weinberg MH and Breggin, Peter. “The homeless mentally ill.” American Journal of
Psychiatry, 148(5):690-1, 1991.



                                                                                                 555
  Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 133 of 135. PageID #: 921




       Breggin, Peter. “Psychosurgery for Political Purposes.” Duquesne Law Review, 13:841-
862, 1975.
       Breggin, Peter. “Psychiatry and Psychotherapy as Political Processes.” American Journal
of Psychotherapy, 29:369-382, 1975.
       Breggin, Peter and Breggin, Ginger Ross. “A Biomedical Programme for Urban Violence
Control in the US: The Dangers of Psychiatric Social Control.” Changes: An International
Journal of Psychology and Psychotherapy, 11(1) (March):59-71, 1993.
       Breggin, Peter. “Campaigns Against Racist Federal Programs by the Center for the Study
of Psychiatry and Psychology.” Journal of African American Men, 1(3), 3-22, Winter1995/96.
       Breggin, Peter. “Empowering social work in the era of biological psychiatry.” [The
annual Ephraim Lisansky lecture of the University of Maryland School of Social Work.] Ethical
Human Sciences and Services, 3:197-206, 2001.
       Breggin, Peter. “Psychopharmacology and human values.” Journal of Humanistic
Psychology, 43: 34-49, 2003.
       Breggin, Peter. “The Rights of Children and Parents in Regard to Children Receiving
Psychiatric Drugs.” Children & Society, 28, 231-241, 2014.

       One of my book chapters that seems especially appropriate to issues in this case is:

         Breggin, Peter. A hierarchy of values for evaluating human progress on an individual,
institutional and societal basis,” in Kollenda K (ed): Ethical Individualism and Organizations.
New York: Praeger, 1988.

        I have also published several books, some coauthored with my wife, Ginger Ross
Breggin, relating to these larger issues of liberty, the effects of losing liberty, and related human
values:
        Breggin, Peter. Beyond Conflict: From Self-Help and Psychotherapy to Peacemaking.
(St. Martin's, NY, 1992).
        Breggin, Peter & Breggin, Ginger. The War Against Children of Color: Psychiatry
Targets Inner City Children. (Common Courage Press, ME, 1998) (with Ginger Breggin)
Revision and update of The War Against Children. (St. Martin’s, NY, 1994).
        Breggin, Peter. Reclaiming Our Children: A Healing Solution to a Nation in Crisis.
(Perseus Books, Cambridge, MA, 2000).
        Breggin, Peter; Breggin, Ginger; and Bemak, Fred. Eds.). Dimensions of Empathic
Therapy. Springer Publishing, NY, 2002)
        Breggin, Peter. Wow, I’m an American! How to Live Like Our Nation’s Heroic
Founders. (Lake Edge Press, Ithaca, NY, 2009).

B. Peer-Reviewed Publications Related to the Pandemic of Lethargic Encephalitis and its
Extraordinary Neurological and Neuropsychiatric Sequelae

       Breggin, Peter. “Parallels Between Neuroleptic Effects and Lethargic Encephalitis: The
Production of Dyskinesias and Cognitive disorders.” Brain and Cognition, 23:8-27, 1993.
       Breggin, Peter. “Brain Damage, Dementia and Persistent Cognitive Dysfunction
Associated with Neuroleptic Drugs: Evidence, Etiology, Implications.” Journal of Mind
Behavior, 11:425-464, 1990.



                                                                                                  556
  Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 134 of 135. PageID #: 922




      Breggin, Peter. “Encephalitis lethargica.” Journal of Neuropsychiatry and Clinical
Neurosciences, 7(3), 387, 1995.

        I also discuss the epidemic of lethargic encephalitis (occurred nearly simultaneous with
the Spanish Flu Pandemic during and after WW I) in some of my medical books, especially the
first and second editions of Brain-Disabling Treatments in Psychiatry (see below).

C. Publications Related to Adverse Drug Reactions, Drug Development and Marketing, and
Problems within the FDA

        Setting aside my many popular or mass market books on these subjects, some coauthored
by Ginger Ross Breggin, here are my medical textbooks that deal with these larger issues of the
politics of drug approval the pharmaceutical empire, and the FDA including both electroshock
(ECT) and medications:

        Breggin, Peter. Electroshock: Its Brain-Disabling Effects (Springer, NY, 1979).
        Breggin, Peter. Psychiatric Drugs: Hazards to the Brain (Springer, NY, 1983).
        Breggin, Peter. Brain-Disabling Treatments in Psychiatry: Drugs, Electroshock, and the
Role of the FDA (Springer, NY, 1997).
        Breggin Peter. Brain-Disabling Treatments in Psychiatry: Drugs, Electroshock and the
Psychopharmaceutical Complex, Second Edition (Springer Publishing Company, NY, 2008).
        Breggin, Peter. Psychiatric Drug Withdrawal: A Guide for Prescribers, Therapists,
Patients, and their Families. (Springer Publishing Company, NY, (2013).

        I have also written numerous books chapters and non-medical articles on these subjects,
but I will limit myself to mentioning a few peer-reviewed articles:

        Breggin, Peter. “Psychotherapy in the Shadow of the Psycho-Pharmaceutical
Complex,” Voices (journal of the American Academy of Psychotherapists), 27:15-21, 1991
        Breggin, Peter. “Recent U.S., Canadian and British regulatory agency actions concerning
antidepressant-induced harm to self and others: A review and analysis.” Ethical Human
Psychology and Psychiatry, 7, 7-22, 2005. Simultaneously published in the International Journal
of Risk and Safety in Medicine, 16, 247-259, 2005.
        Breggin, Peter. “Recent regulatory changes in antidepressant labels: Implications for
activation (stimulation) in clinical practice.” Primary Psychiatry, 13, 57-60, 2006.
        Breggin, Peter. “Court filing makes public my previously suppressed analysis of Paxil’s
effects.” Ethical Human Psychology and Psychiatry, 8, 77-84, 2006.
        Breggin, Peter. “How GlaxoSmithKline suppressed data on Paxil-induced akathisia:
Implications for suicide and violence.” Ethical Human Psychology and Psychiatry, 8, 91-100,
2006.
        Breggin, Peter. “Drug company suppressed data on paroxetine-induced stimulation:
Implications for violence and suicide.” Ethical Human Psychology and Psychiatry, 8, 255-263,
2006.

D. Editorial Board Activities.




                                                                                               557
  Case: 3:20-cv-01948-JGC Doc #: 9-7 Filed: 09/08/20 135 of 135. PageID #: 923




       I am on several journal editorial boards, two of which are most relevant to this report:

       Editorial Board, The International Journal of Risk and Safety in Medicine
       Consulting Editor, The Humanistic Psychologist

        I am also the cofounder of the journal, Ethical Human Sciences and Services, which has
been renamed Ethical Human Psychology and Psychiatry. I am frequently asked to peer-review
articles for journals.

E. Miscellaneous Relevant Activities

        I have testified before the U.S. House of Representatives and Senate on several
occasions, spoken or consulted to federal agencies, and given innumerable professional
presentations on subjects related to this report and relevant to this case. I have been a scientific
consultant to the Federal Aviation Administration (FAA) on the adverse effects of medications
on pilots; consulted with a panel of federal attorneys surrounding drug approval and adverse drug
effects; and lectured audiences of attorneys on adverse drug effects as applied to forensics. I
have testified in more than 100 trials, many off which touch on issues in the case and consulted
to many more that did not go to trial, sometimes surrounding high profile cases such the mass
murders at Columbia High School and the Aurora Theater.
        My work has caused or influenced revisions of the FDA-Approved Full Prescribing
Information (the label or package insert) for dozens of antidepressants and antipsychotic
medications.


Attachment 3: Link to Dr. Breggin’s Resume on his website (continuously updated):
https://breggin.com/resume/

END OF DOCUMENT




                                                                                                  558
